Case 1:19-cv-07239-VM-SN Document 115-8 Filed 10/20/20 Page 1 of 207




              EXHIBIT H
      Case
        Case
           1:19-cv-07239-VM-SN
             1:19-cv-07239-VM-SNDocument
                                  Document
                                         115-8
                                           105 Filed
                                               Filed 10/20/20
                                                     09/29/20 Page
                                                              Page 21 of
                                                                      of 207
                                                                         4



MITCHELL SILBERBERG & KNUPP LLP                                                                       Paul D. Montclare
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7704 Phone
                                                                                                     (917) 546-7674 Fax
                                                                                                         pdm@msk.com


September 29, 2020

VIA ECF

Honorable Victor Marrero
U.S. District Judge
500 Pearl Street, Suite 1610
New York, NY 10007

Re:       Phillies v. Harrison/Erickson, Inc. et al., No. 19-cv-7239-VM-SN

Dear Judge Marrero:

Pursuant to Your Honor’s Individual Rule II.A., we write on behalf of Defendants and
Counterclaim Plaintiffs (collectively, “H/E”) in contemplation of H/E’s intended motion for
leave of Court to file its proposed Amended Answer and Counterclaims (the “Proposed
Amended Counterclaim” or “ PAC”), Exhibit A, hereto. A redline comparison to the original
Answer and Counterclaim (ECF No. 38) is enclosed as Exhibit B. The relevant facts of this case
are set forth in the Proposed Amended Counterclaim (Exhibit A), and an overview of the issues
in this case is summarized in H/E’s pre-summary judgment letters previously filed with the
Court. See ECF Nos. 98, 102. The Phillies have stated that they do not consent to this
amendment.1

H/E seeks to add a copyright infringement claim to its existing declaratory judgment
counterclaims, and to update its injunction claim. (See Exhibit B, Introductory Response to the
Complaint ¶¶ 1-12, Counterclaims ¶¶ 17-35, 58-64). These proposed amendments arise from
facts and issues already being litigated in this case, and are sought to be added now because
H/E’s copyright termination notice relating to the Phanatic became effective on June 15, 2020,
and the Phillies are now using the Phanatic in violation of H/E’s exclusive copyright rights,
which reverted to H/E upon termination of H/E’s prior 1984 assignment of the copyright to the
Phillies. This amendment is the extension of H/E’s existing declaratory judgment and injunction
claims in this case.

In its original Counterclaim served on October 7, 2019, H/E sought judgment against The
Phillies declaring that (i) H/E were the sole authors and owners of the original Phanatic
copyright; (ii) H/E had properly registered their copyright with the U.S. Copyright Office more
than 40 years ago with the knowledge of The Phillies; (iii) in 1984, H/E assigned the copyright to
The Phillies who expressly acknowledged H/E’s registered U.S. Copyright; (iv) pursuant to the
express termination provisions of section 203 of the Copyright Act, (17 U.S.C. § 203), H/E, on
June 15, 2018, served a valid termination notice upon the Phillies, and then timely recorded that

1
 The Phillies’ counsel stated that The Phillies would not consent because of alleged futility and undue delay, but did
not respond to H/E counsel’s follow-up inquiry requesting that The Phillies particularize these objections. See email
correspondence attached hereto as Exhibit C.
                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
      Case
        Case
           1:19-cv-07239-VM-SN
             1:19-cv-07239-VM-SNDocument
                                  Document
                                         115-8
                                           105 Filed
                                               Filed 10/20/20
                                                     09/29/20 Page
                                                              Page 32 of
                                                                      of 207
                                                                         4




Honorable Victor Marrero
September 29, 2020
Page 2


notice with the Copyright Office; and (v) pursuant to the notice of termination, the prior 1984
Phanatic copyright assignment to The Phillies would become effective on June 15 2020
(“Effective Termination Date”). See Original Counterclaim, ECF No. 38, ¶¶ 15 - 36. H/E
further sought injunctive relief to prevent The Phillies from willfully violating H/E’s rights after
H/E reclaimed them upon the Effective Termination Date. See id. ¶¶ 37-41.

On June 15, 2020, the Effective Termination Date, all copyright rights in the Phanatic reverted to
H/E, but the Phillies still continue to use and exploit H/E’s Phanatic copyright in violation of
H/E’s exclusive copyright rights. As a result, The Phillies are now willfully and flagrantly
infringing H/E’s copyright rights in the Phanatic. Accordingly, H/E seeks to amend its original
counterclaim to add a copyright infringement claim against The Phillies for money damages.
See Exh. B, Counterclaims ¶¶ 17-35, 58-64. H/E’s proposed amended counterclaim also updates
its request for injunctive relief to stop The Phillies from its threatened continued use of the
Phanatic. Id. at Prayer for Relief.

This amendment should not delay the parties’ existing intention to move for partial summary
judgment on the liability issues raised in prior pre-motion letters to the Court. We believe those
motions should go forward and will inform liability and damages issues raised by H/E’s
proposed infringement claim. We therefore will ask Your Honor to grant leave to file the
Amended Counterclaims.

Legal Argument in Support of Granting H/E’s Motion to Amend Their Counterclaim

Generally, motions to amend pleadings should be freely granted absent undue prejudice to the
opposing party. Fed. R. Civ. P. 15(a)(2) provides: “The court should freely give leave to amend
when justice so requires.” Courts in this district routinely grant motions to amend to add
additional infringement claims. See, e.g. Christians of California, Inc. v. Clive Christian New
York, LLP, No. 13 Civ. 0275 (KBF)(JCF), 2014 WL 3605526, at *8 (S.D.N.Y. July 18, 2014);
Bridgeport Music, Inc. v. Universal Music Grp., Inc., 248 F.R.D. 408, 417 (S.D.N.Y. 2008)
(Marrero, J.); Twisted Records v. Rauhofer, No. 03 Civ. 2644(DF), 2005 WL 517328, at *7
(S.D.N.Y. Mar. 3, 2005); Yurman Design Inc. v. Chaindom Enters., Inc., No. 99 Civ. 9307(JFK),
2001 WL 725291, at *4 (S.D.N.Y. June 27, 2001); c.f. Too, Inc. v. Kohl’s Dep’t Stores, Inc., 210
F. Supp. 2d 402, 406 (S.D.N.Y. 2002) (Marrero, J.).

Here, H/E have timely sought to add their infringement claims. It is undeniable that H/E could
not have pled such claims before the June 15, 2020, Effective Termination Date of the Phanatic
copyright grant to The Phillies, because the copyrights in the Phanatic did not revert to H/E until
then. See Christians of California, 2014 WL 3605526, at *5-6 (allowing an amendment where
plaintiff waited until it obtained a copyright registration before amending to add infringement
claim, as a motion prior to that time would have been futile). Once H/E reacquired its rights to
the Phanatic, it had to root out the infringing conduct of The Phillies, which is continuing to this
very day. Indeed, the Phillies have not disclosed to H/E its post-termination uses of the Phanatic,
despite The Phillies’ duty to supplement discovery responses and productions.
      Case
        Case
           1:19-cv-07239-VM-SN
             1:19-cv-07239-VM-SNDocument
                                  Document
                                         115-8
                                           105 Filed
                                               Filed 10/20/20
                                                     09/29/20 Page
                                                              Page 43 of
                                                                      of 207
                                                                         4




Honorable Victor Marrero
September 29, 2020
Page 3


H/E has acted diligently and in good faith to ascertain its right to protect its copyright by
bringing the proposed infringement action, despite The Phillies’ refusal to consent to the present
amendment because of purported delay. And certainly, there has been no bad faith or undue or
prejudicial delay here that supports denying leave to file the PAC. See Twisted Records, 2005
WL 517328, at *6 (absent a showing of bad faith or undue prejudice, delay does not provide a
basis for denying a motion to amend).

Also, H/E’s amendment comes as no surprise to The Phillies. From the date its Complaint was
filed in August 2019, The Phillies knew that it intended to use the Phanatic copyright after the
June 15, 2020 Effective Termination Date. And the Phillies expected to be sued for doing so.
Paragraph 91 of the Phillies Complaint alleges that H/E “threatened to sue the Phillies for
copyright infringement when The Phillies continue to use the Phanatic after the effective date of
the purported termination.” Complaint, ECF No. 1, ¶ 91 (emphasis added).

Throughout this entire case, The Phillies’ counsel was aware of H/E’s intention to file a
copyright infringement action after the effective Copyright Termination Date. The Phillies’
counsel more recently wrote that The Phillies did not intend to call an expert witness, but
reserved their right to do so if H/E “amend the pleadings to assert claims of infringement.” See
Exhibit D (copy of June 26, 2020 email from David Wolfsohn to Paul Montclare); see also ECF
No. 93 (Scheduling Order reflecting that email).

Discovery also confirmed that The Phillies knew that H/E would seek to enforce their rights after
the Effective Termination Date. The Phillies even resorted to creating a knock-off Phanatic
design for the sole purpose of trying to circumvent the termination of the Phanatic Copyright.
See H/E MSJ Pre-motion letters, ECF No. 98, at 4; ECF No. 102, at 1-2, and Zung Expert
Reports attached thereto as Exhibit A (ECF No. 102-1).

Nor does the close of discovery provide a basis for denying a motion to amend. “The mere fact
that discovery has concluded . . . does not provide a reason for denying leave to amend,
especially where the new claim arises from the same set of operative facts as the original claims.
See Twisted Records, 2005 WL 517328, at *6 (granting leave to amend after discovery closed
and the non-moving party had filed its motion for summary judgment). Any additional
discovery of The Phillies resulting from The Phillies’ continuing infringing acts would not be
unduly burdensome. Instead, allowing the amendment in this case avoids H/E having to bring a
new infringement action as a related case in this Court. Even where an amendment may require
the expenditure of some additional time, effort, or money, it does not constitute prejudice or
suffice to warrant denial of a motion to amend a pleading. See Bridgeport Music, Inc., 248
F.R.D. at 414 (Marrero, J.).

Finally, for all the reasons set forth above, H/E has also acted diligently and established good
cause to assert these counterclaims and will ask the Court to grant H/E’s motion to file the
attached PAC.
      Case
        Case
           1:19-cv-07239-VM-SN
             1:19-cv-07239-VM-SNDocument
                                  Document
                                         115-8
                                           105 Filed
                                               Filed 10/20/20
                                                     09/29/20 Page
                                                              Page 54 of
                                                                      of 207
                                                                         4




Honorable Victor Marrero
September 29, 2020
Page 4


Respectfully,


/s/ Paul D. Montclare


Paul D. Montclare
Partner
MITCHELL SILBERBERG & KNUPP LLP

PDM/mcp
Case
Case1:19-cv-07239-VM-SN
     1:19-cv-07239-VM-SN Document
                         Document115-8
                                  105-1 Filed
                                        Filed10/20/20
                                              09/29/20 Page
                                                       Page61of
                                                              of207
                                                                 87




              EXHIBIT A
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page72of
                                                                   of207
                                                                      87




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


THE PHILLIES, a Pennsylvania limited
partnership,
                                                     CIVIL ACTION NO. 19-CV-7239 (VM)
               Plaintiff,
       v.

HARRISON/ERICKSON, INCORPORATED,                     JURY TRIAL DEMANDED
a New York corporation, HARRISON
ERICKSON, a partnership, and WAYDE
HARRISON and BONNIE ERICKSON,

               Defendants.


              PROPOSED FIRST AMENDED ANSWER AND COUNTERCLAIMS

       Defendants and Counterclaim Plaintiffs Harrison/Erickson Incorporated, Harrison

Erickson, a partnership, Wayde Harrison, and Bonnie Erickson, by and through their undersigned

counsel, for their Answer to Plaintiff’s Complaint, allege as follows:

                       INTRODUCTORY RESPONSE TO THE COMPLAINT

       1.      Plaintiff, The Phillies, first brought this case, not because it had any valid claim to

the Phanatic copyright—it does not. Instead, The Phillies are using, and have used, its

Complaint in this action as a weapon to try to get the Defendants to accept a lower amount for

the renewal of the 1984 assignment of the Phanatic copyright, which was originally granted to

The Phillies by Wayde Harrison and Bonnie Erickson (collectively, “H/E”) by the October 31,

1984 agreement attached to the Complaint as Exhibit G (hereinafter referred to as the “1984

Agreement”). Unsuccessful in that attempt, The Phillies are now actively attempting to

misappropriate H/E’s copyright rights in the Phanatic, by freeloading off of H/E’s artistry in

perpetuity while denying H/E fair compensation for H/E’s copyrighted artistic works.

       2.      Notwithstanding the twisted allegations of the Complaint, it is undeniable that for
                                                1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page83of
                                                                   of207
                                                                      87




four decades The Phillies absolutely knew and repeatedly acknowledged that H/E were the sole

authors of the Phanatic copyright. The Phillies even conceded this in the agreements attached to

their Complaint as Exhibits B, C, F, and G. The 1984 Agreement assigning the Phanatic

copyright to The Phillies specifically acknowledged that H/E owned the Phanatic copyright,

stating in the very first clause: “Whereas, HE owns the copyright of the artistic sculpture

presently known as the ‘Phillies Phanatic’ (hereinafter referred to as the ‘MASCOT’).” If that

was not clear enough, The Phillies also agreed under the 1984 Agreement, to “credit HE as the

creator of the MASCOT,” consistent with The Phillies’ express understanding that H/E, and

not The Phillies, were the copyright author (i.e., creator) of the Phanatic.

       3.       It is simply undeniable that The Phillies conceded in the principal 1984

Agreement, executed by The Phillies themselves that they wanted to purchase H/E’s Phanatic

copyright in accordance with the Copyright Act so they could use H/E’s copyrighted artistic

work, the Phanatic, and all existing reproductions and portrayals of the Phanatic. It is

disingenuous in the extreme for The Phillies now to claim, 36 years after they entered into the

principal 1984 Agreement, that they already owned the Phanatic copyright in 1984, when they

purchased H/E’s Phanatic copyright in 1984. This lack of candor is not an oversight—rather, it

represents an intentional effort to present a false narrative, unhinged to the truth, displayed in

false and misleading allegations made in The Phillies’ Complaint that started this case. The

Phillies had to attach the 1984 Agreement as Exhibit G to the Complaint, but there is not a word

in The Phillies’ prolix Complaint that describes the pertinent clauses in the 1984 Agreement that

expressly acknowledged that H/E, and not The Phillies, were the sole author, creator, and owner,

of the Phanatic copyright. The Phillies’ selective exclusion of real facts pervades the allegations

of the Complaint.


                                                  2
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page94of
                                                                   of207
                                                                      87




       4.      In their complaint, The Phillies shamelessly allege that they or Bill Giles, a

former Executive Vice President of The Phillies, created the Phanatic. The truth is that other

than wanting it to be named the Phanatic and to be family friendly, Giles and The Phillies had no

input into the design and creation of the Phanatic. In fact, while The Phillies allege that Mr.

Giles envisioned the Phanatic to be green, Mr. Giles testified at his own deposition that he did

not remember picking the color, that he may have “brainwashed” himself into thinking

otherwise, and that he often took credit for the work of others.

       5.       Also, the real, undeniable facts—acknowledged by The Phillies in their course of

ongoing work and dealings with H/E for over 40 years—are that H/E originally designed and

created the Phanatic. H/E are renowned designers who over the course of several decades,

created countless iconic puppets, costumes, and other creations, including numerous Muppets

characters and major sports league mascots. Defendant Bonnie Erickson, while working for the

legendary Jim Henson of Sesame Street and Muppets fame, created iconic characters, including

Miss Piggy, among others. In 1978, The Phillies first asked Jim Henson to create their mascot.

Mr. Henson declined, and personally recommended that The Phillies contact H/E to create The

Phanatic. H/E met with Phillies representatives—not Mr. Giles—early in 1978, and began

working on the creation of the Phanatic. In March of 1978, H/E entered into a written letter

agreement (the “Letter Agreement”) with The Phillies to create the Phanatic. While The Phillies

attach this seminal Letter Agreement to the Complaint as Exhibit B, they once again

intentionally omit from the narrative in their Complaint that this early Letter Agreement

contained express language that specifically provided “The character [i.e., the Phanatic] will

be copywritten by Harrison/Erickson . . . .” Once again, The Phillies are allergic to the real

facts and bent on spreading half-truths throughout their Complaint.


                                                 3
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-1 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page10
                                                                    5 of 87
                                                                         207




       6.      In accordance with their promises in the 1978 Letter Agreement, H/E completed

their design and construction of the Phanatic, which debuted as The Phillies’ mascot at The

Phillies’ ballpark on April 25, 1978. And, as contemplated by the express terms of the Letter

Agreement, H/E registered their copyright in the Phanatic with the U.S. Copyright Office in

1979. It is telling that The Phillies never took issue with this H/E copyright or the Copyright

Office registration until 40 years later, and then only after H/E exercised their express right under

the United States Copyright law to terminate the assignment of the copyright granted to The

Phillies over 35 years ago in the 1984 Agreement.

       7.       The Phillies, one of the most lucrative franchises in Major League Baseball,

cannot deny with any integrity that they knew, or at least should have known, that H/E had the

right to terminate the assignment of rights contained in the 1984 Agreement after 35 years in

accordance with the plain language of the Copyright Act. Section 203 of the Copyright Act

provides that any transfer of copyright executed by the author(s) on or after January 1, 1978 may

be terminated starting thirty-five (35) years from the date of execution of the grant. 17 U.S.C. §

203(a)(3). In order to ensure that this express legislation could not be abrogated by contract,

Congress expressly made the termination right inalienable; expressly providing in the statute that

this termination right may be exercised by the copyright author “notwithstanding any agreement

to the contrary.” 17 U.S.C. § 203(a)(5). If management and counsel of The Phillies now say

they were ignorant of the copyright law when they executed the 1984 Agreement, then that

unlikely scenario is their fault and no one else’s.

       8.      In any event, H/E had the absolute right to terminate its 1984 Agreement and sent

the appropriate timely notice of termination to The Phillies in early June 2018, with an effective

date of termination of June 15, 2020. H/E properly recorded that termination notice with the


                                                  4
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-1 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page11
                                                                    6 of 87
                                                                         207




U.S. Copyright Office, where it was duly recorded. At the same time, H/E, through their

representatives, made it clear to The Phillies from the day they sent the termination notice that

H/E wanted to negotiate a re-granting of the Phanatic copyright to The Phillies for a fair price, to

be negotiated, so that their creation could continue to bring joy to Phillies fans. Negotiations

proceeded for more than a year prior to The Phillies bringing this lawsuit without any prior

notice. And The Phillies did so in a rambling, factually flawed, disingenuous complaint that

ignored critical contractual provisions, facts, and settled statutory law that puts the lie to their

Complaint. It was also made clear to The Phillies during this year-long negotiation process that

H/E were very proud of the success of their creation and the joy the Phanatic brought to Phillies

fans and Philadelphians for more than 40 years. This success was due in no small part to H/E’s

artistry and ongoing work, support, cooperation, and other related artistic works regarding the

Phanatic, which H/E provided to The Phillies continuing over the past 40 years (ending only

upon the filing of the termination notice with The Phillies in 2018).

        9.      During these negotiations to re-grant the Phanatic copyright, The Phillies

repeatedly said that the Phanatic had very little monetary value for The Phillies. It was during a

single negotiation session that Ms. Erickson made a reference to making the Phanatic a “free

agent” was spoken, in a light moment during a courteous and civil face-to-face negotiation with

The Phillies’ management. Rather than being a threat, this remark addressed, in baseball terms,

the repeated negotiating position claimed by The Phillies that the Phanatic had very little

economic or goodwill value to them. As in baseball, the copyright rights in the Phanatic would

be able to walk away from The Phillies once its contract (i.e., the assignment of copyrights)

ended upon the effective date of termination (June 15, 2020), if the parties could not reach a

mutually acceptable price for H/E re-granting the Phanatic rights to The Phillies. That was the


                                                   5
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-1 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page12
                                                                    7 of 87
                                                                         207




context for the entire “free agent” thought, expressed in a sentence at most, during a long,

confidential negotiation session. To stretch this innocent, singular play on words into an

imminent threat to be enjoined is bizarre, and reflects the hyperbolic, empty rhetoric that

permeates the Complaint. Likewise, for The Phillies to try to bolster its spurious “free agent”

argument by referencing a completely unrelated H/E transaction with the Montreal Canadiens

regarding H/E’s Youppi! character is even more ridiculous, given that H/E was not even a party

to that transaction, and its circumstances—a sports franchise leaving town and voluntarily

agreeing to give up its mascot for a new mascot—were entirely different.

       10.     In accordance with Section 203 of the Copyright Act, effective June 15, 2020,

The Phillies’ rights in the Phanatic copyright were terminated, and reverted to H/E pursuant to

the express provisions of the Copyright Act. Knowing that H/E’s termination of the assignment

contained in the 1984 Agreement became effective as of June 15, 2020, The Phillies are

attempting to circumvent the clear termination provisions of the Copyright Act by inter alia,

producing a shoddy knock-off of the Phanatic devoid of new, original creative expression. Like

common counterfeiters, The Phillies are now actively engaging in theft of H/E’s intellectual

property, and trying to use this falsely premised litigation as cover.

       11.     The Phillies are also continuing to reproduce, sell, and authorize the sale of

merchandise featuring H/E’s early portrayals of the Phanatic, which The Phillies do not own.

Now that the 1984 Agreement has terminated, all of those existing reproductions and portrayals

have reverted to and are owned and/or exclusively controlled by H/E. In other words, The

Phillies are continuing to profit off H/E’s creative work for free and without any legal right to do

so, and without paying for the lawful exploitation of H/E’s intellectual property. The Phillies’

organization is effectively stealing H/E’s intellectual property and trying to get away with it.


                                                  6
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-1 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page13
                                                                    8 of 87
                                                                         207




       12.     The Phillies’ claims in this action are built on half-truths, distortions of fact and

law, and incomplete snippets of confidential settlement communications. This lawsuit never

should have been filed by The Phillies, and H/E are entitled to a declaratory judgment that their

termination notice is valid and that H/E are the sole authors and owners of the Phanatic. And

now that the 1984 Phanatic copyright grant terminated, The Phillies must answer in damages for

their unlawful use of H/E’s copyrighted works and be enjoined by this Court from causing

further harm to H/E and their copyrights.

       ANSWERING THE INTRODUCTION SECTION OF THE COMPLAINT

       13.     Defendants deny the truth of the allegations in paragraph “1” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer.

       14.     Defendants deny the truth of the allegations in paragraph “2” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer.

       15.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “3” of the Complaint and on that basis deny said allegations,

and refer to paragraphs 1 through 12 of this Answer.

       16.     Defendants deny the truth of the allegations in paragraph “4” of the Complaint.

       17.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “5” of the Complaint and on that basis deny said allegations,

and refer to 1984 Agreement for the terms thereof.

       18.     Defendants deny the truth of the allegations in paragraph “6” of the Complaint,

and refer to the 1984 Agreement for the terms thereof.

       19.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “7” of the Complaint and on that basis deny said allegations.


                                                  7
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-1 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page14
                                                                    9 of 87
                                                                         207




       20.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “8” of the Complaint and on that basis deny said allegations.

       21.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “9” of the Complaint and on that basis deny said allegations.

       22.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “10” of the Complaint and on that basis deny said

allegations.

       23.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “11” of the Complaint and on that basis deny said

allegations, and specifically deny the legal conclusions therein.

       24.     Defendants admit only that H/E’s attorneys sent a termination notice by letter to

The Phillies in June of 2018 terminating the 1984 Agreement in accordance with Section 203 of

the Copyright Act, and refer to that letter for the contents thereof, and otherwise deny the truth of

the allegations in paragraph “12” of the Complaint, and further refer to the 1984 Agreement for

the terms thereof, and to paragraphs 1 through 12 of this Answer.

       25.     Defendants deny the truth of the allegations in paragraph “13” of the Complaint.

       26.     Defendants deny the truth of the allegations in the first sentence of paragraph

“14” of the Complaint, refer the Court to the statute referenced in paragraph “14” of the

Complaint, and lack knowledge or information sufficient to form a belief as to the truth of the

allegations in the final sentence of paragraph “14” of the Complaint and on that basis deny said

allegations, and otherwise deny the truth of the allegations in paragraph “14” of the Complaint.

       27.     Defendants deny the truth of the allegations in paragraph “15” of the Complaint.




                                                 8
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page15
                                                                10of
                                                                  of207
                                                                     87




       28.       Defendants deny the truth of the allegations in paragraph “16” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer, and further refer to inter alia, Exhibit B to

the Complaint.

       29.       Defendants deny the truth of the allegations in paragraph “17” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer.

       30.       Paragraph “18” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “18” of the Complaint.

       31.       Paragraph “19” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “19” of the Complaint.

       32.       Paragraph “20” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “20” of the Complaint.

       33.       Paragraph “21” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “21” of the Complaint.

                            ANSWERING THE PARTIES SECTION

       34.       Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “22” of the Complaint and on that basis deny said

allegations.

       35.       Defendants only admit the allegations in the first sentence in paragraph “23” of

the Complaint that Harrison/Erickson, Incorporated, is a New York Corporation, having its


                                                  9
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page16
                                                                11of
                                                                  of207
                                                                     87




principal place of business at 62 Pierrepont Street, Brooklyn, NY 11201, and otherwise lack

knowledge or information sufficient to form a belief as to the truth of the allegations in the

second sentence in paragraph 23 of the Complaint and on that basis deny said allegations.

       36.     Defendants deny the truth of the allegations in paragraph “24” of the Complaint.

       37.     Defendants admit the part of paragraph “25” of the Complaint that alleges that

Wayde Harrison is an individual residing in Brooklyn and otherwise lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph

“25” of the Complaint and on that basis deny said allegations.

       38.     Defendants admit the part of paragraph “26” of the Complaint that alleges that

Bonnie Erickson is an individual residing in Brooklyn and otherwise lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph

“26” of the Complaint and on that basis deny said allegations.

                 ANSWERING THE JURISDICTION AND VENUE SECTION

       39.     Defendants refer the Court to the Statutes referred to in paragraph “27” of the

Complaint that establish subject matter jurisdiction over cases and controversies arising under

the Copyright Act and Lanham Act, and otherwise deny the truth of the allegations in paragraph

“27” of the Complaint.

       40.     Defendants refer the Court to the Statute referred to in paragraph “28” of the

Complaint, and otherwise lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “28” of the Complaint and on that basis deny said

allegations.

       41.     Defendants refer the Court to the Statute referred to in paragraph “29” of the

Complaint, and otherwise lack knowledge or information sufficient to form a belief as to the


                                                 10
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page17
                                                                12of
                                                                  of207
                                                                     87




truth of the allegations in paragraph “29” of the Complaint and on that basis deny said

allegations.

        42.     Defendants deny the truth of the allegations in paragraph “30” of the Complaint,

except admit only that on June 15, 2018 H/E’s attorneys sent a proper termination letter to The

Phillies which has terminated the Phanatic copyright rights in accordance with 17 USC § 203,

and refer to that statute for its content.

        43.     Defendants deny the truth of the allegations in paragraph “31” of the Complaint,

and aver that they will enforce their rights upon termination of the 1984 Assignment of the

Phanatic copyright.

        44.     Defendants deny the truth of the allegations in paragraph “32” of the Complaint.

        45.     Paragraph “33” of the Complaint contains legal conclusions to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “33” of the Complaint.

        46.     Paragraph “34” of the Complaint contains legal conclusions to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “34” of the Complaint.

                                ANSWERING THE FACTS SECTION

        47.     Defendants deny the truth of the allegations in paragraph “35” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer.

        48.     With respect to paragraph “36” of the Complaint, Defendants admit only that on

February 14, 1978, H/E spoke with Frank Sullivan and otherwise deny the truth of the

allegations in paragraph “36” of the Complaint, and refer to paragraphs 1 through 12 of this

Answer.


                                                11
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page18
                                                                13of
                                                                  of207
                                                                     87




       49.     With respect to paragraph “37” Defendants admit that H/E entered into the

agreement attached to the Complaint as Exhibit B and respectfully refer the Court to that

Agreement for the terms thereof, and otherwise deny the truth of the allegations in paragraph

“37” of the Complaint, and refer to paragraphs 1 through 12 of this Answer.

       50.     Defendants deny the truth of the allegations in paragraph “38” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer.

       51.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “39” of the Complaint and on that basis deny said

allegations.

       52.     Defendants deny the truth of the allegations in paragraph “40” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer, and further aver that H/E asked for a

Phillies shirt and cap for reference, not at the suggestion of Giles.

       53.     Defendants deny the truth of the allegations in paragraph “41” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer.

       54.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “42” of the Complaint and on that basis deny said

allegations.

       55.     Defendants admit only that H/E delivered the original Phanatic work of art that

they created to The Phillies in April 1978, and otherwise deny the truth of the allegations in

paragraph “43” of the Complaint.

       56.     Defendants deny the truth of the allegation in paragraph “44” of the Complaint

that “the Club had decided that the Phanatic would be mute” and aver that H/E and not The

Phillies designed the Phanatic to be mute, and otherwise lack knowledge or information


                                                  12
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page19
                                                                14of
                                                                  of207
                                                                     87




sufficient to form a belief as to the truth of the remaining allegations in paragraph “44” of the

Complaint and on that basis deny said allegations.

       57.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “45” of the Complaint and on that basis deny said

allegations, and admit only that H/E’s original Phanatic work of art debuted on April 25, 1978.

       58.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “46” of the Complaint and on that basis deny said

allegations, and refer to the referenced affidavit in this paragraph of the Complaint for the full

contents thereof.

       59.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “47” of the Complaint and on that basis deny said

allegations, and further answering refer to the terms of the July 15, 1978 Agreement, attached to

the Complaint as Exhibit C for the terms thereof.

       60.      Answering Paragraph “48” of the Complaint, the Defendants admit that The

Phillies and H/E entered into the July 15, 1978 Agreement attached to the Complaint as Exhibit

C and refer to that agreement for the terms thereof, and further aver that paragraph 3 of the July

15, 1978 Agreement provides that “Copies of all Licensed Articles made by you [The Phillies],

or presently in your possession or control, shall bear copyright notice in our [H/E’s] name in the

proper location as follows: © 1978 Harrison Erickson”; and otherwise deny the remaining

allegations in paragraph “48” of the Complaint.

       61.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “49” of the Complaint and on that basis deny said

allegations.


                                                 13
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page20
                                                                15of
                                                                  of207
                                                                     87




       62.     Answering paragraph “50” of the Complaint, H/E sued The Phillies in 1979 for

copyright infringement because, inter alia, The Phillies, granted only reproduction rights, were

producing inferior quality Phanatic merchandise without H/E’s required approval in violation of

the March 17, 1978 and the July 15, 1978 Agreements, and The Phillies indisputably knew based

on the complaint in that case that H/E had duly registered the Phanatic at the U.S. Copyright

Office as “an artistic sculpture,” a term that was used again in the 1984 Agreement; and for 41

years The Phillies never claimed that the copyright registration was improper, never mind

fraudulent, and Defendants admit that H/E commenced the action identified in Paragraph “50” of

the Complaint, and otherwise deny the truth of the allegations in paragraph “50” of the

Complaint.

       63.     Defendants deny the truth of the allegations in paragraph “51” of the Complaint.

       64.     Defendants refer to the Erickson Affidavit and exhibits attached thereto for the

full contents thereof, and otherwise deny the truth of the allegations in paragraph “52” of the

Complaint.

       65.     Defendants refer to the Erickson Affidavit and exhibits attached thereto for the

full contents thereof, and otherwise deny the truth of the allegations in paragraph “53” of the

Complaint.

       66.     Defendants refer to H/E’s Copyright Office registration for the full contents

thereof, and otherwise deny the truth of the allegations in paragraph “54” of the Complaint.

       67.     Defendants refer to H/E’s Copyright Office registration for the full contents

thereof, and otherwise deny the truth of the allegations in paragraph “55” of the Complaint.




                                                14
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page21
                                                                16of
                                                                  of207
                                                                     87




       68.     Defendants refer to H/E’s Copyright Office registration certificate attached to the

Erickson Affidavit for the full contents thereof, and otherwise deny the truth of the allegations in

paragraph “56” of the Complaint.

       69.     Defendants deny the truth of the allegations in paragraph “57” of the Complaint.

       70.     Defendants admit H/E settled the 1979 SDNY Litigation, and otherwise deny the

truth of the allegations in paragraph “58” of the Complaint.

       71.     Defendants refer to the Erickson Affidavit for the full contents thereof, and

otherwise deny the truth of the allegations in paragraph “59” of the Complaint.

       72.     Defendants refer to the November 26, 1979 Agreement, attached as Exhibit F to

the Complaint, for the full contents thereof, and otherwise deny the truth of the allegations in

paragraph “60” of the Complaint.

       73.     Defendants refer to the November 26, 1979 Agreement, attached as Exhibit F to

the Complaint, for the full contents thereof, lack knowledge or information sufficient to form a

belief as to the truth of the allegations in the last sentence of paragraph “61” of the Complaint,

and on that basis deny said allegation, and otherwise deny the truth of the remaining allegations

in paragraph “61” of the Complaint.

       74.     Defendants deny the truth of the allegations in paragraph “62” of the Complaint,

refer to paragraphs 1 through 12 of this Answer, and refer to the 1984 Agreement attached as

Exhibit G to the Complaint for the full contents thereof.

       75.     Defendants deny the truth of the allegations in paragraph “63” of the Complaint,

refer to paragraphs 1 through 12 of this Answer, and refer to the 1984 Agreement attached as

Exhibit G to the Complaint for the full contents thereof.




                                                 15
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page22
                                                                17of
                                                                  of207
                                                                     87




       76.     Defendants deny the truth of the allegations in paragraph “64” of the Complaint,

and refer to the 1984 Agreement attached as Exhibit G to the Complaint for the full contents

thereof.

       77.     Defendants deny the truth of the allegations in paragraph “65” of the Complaint,

and refer to the 1984 Agreement attached as Exhibit G to the Complaint for the full contents

thereof.

       78.     Defendants deny the truth of the allegations in paragraph “66” of the Complaint,

refer to paragraphs 1 through 12 of this Answer, and refer to the 1984 Agreement attached as

Exhibit G to the Complaint for the full contents thereof.

       79.     Defendants deny the truth of the allegations in paragraph “67” of the Complaint,

refer to paragraphs 1 through 12 of this Answer, and refer to the 1984 Agreement attached as

Exhibit G to the Complaint for the full contents thereof.

       80.     Defendants deny the truth of the allegations in paragraph “68” of the Complaint,

refer to paragraphs 1 through 12 of this Answer, and refer to the 1984 Agreement attached as

Exhibit G to the Complaint for the full contents thereof.

       81.     Defendants deny the truth of the allegations in paragraph “69” of the Complaint.

       82.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “70” of the Complaint and on that basis deny said

allegations.

       83.     Defendants deny the truth of the allegations in paragraph “71” of the Complaint.

       84.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “72” of the Complaint and on that basis deny said

allegations.


                                                16
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page23
                                                                18of
                                                                  of207
                                                                     87




       85.     Defendants deny the truth of the allegations in paragraph “73” of the Complaint.

       86.     Defendants deny the truth of the allegations in the first sentence of paragraph

“74” of the Complaint, and refer to paragraphs 1 through 12 of this Answer, and lack knowledge

or information sufficient to form a belief as to the truth of the rest of the allegations in paragraph

“74” of the Complaint and on that basis deny said allegations.

       87.     Defendants deny the truth of the allegations in paragraph “75” of the Complaint.

       88.     Defendants deny the truth of the allegations in paragraph “76” of the Complaint,

except admit only that on June 15, 2018 H/E’s attorneys sent a proper termination letter to The

Phillies which has terminated the Phanatic copyright in accordance with 17 USC § 203, and refer

to such letter for the complete contents thereof.

       89.     Defendants deny the truth of the allegations in paragraph “77” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer.

       90.     Defendants deny the truth of the allegations in paragraph “78” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer.

       91.     Defendants deny the truth of the allegations in paragraph “79” of the Complaint,

and refer to paragraphs 1 through 12 of this Answer, and further aver that H/E will seek all legal

remedies available for The Phillies’ use of the Phanatic in violation of the termination of the

1984 grant of rights.

       92.     Paragraph “80” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “80” of the Complaint.

                                    ANSWERING COUNT I:

(Declaratory Judgment that H/E Does Not Have a Right to Terminate the 1984 Agreement)


                                                    17
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page24
                                                                19of
                                                                  of207
                                                                     87




          93.    Defendants reallege the forgoing responses to the Complaint as if set forth fully

herein.

          94.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “82” of the Complaint and on that basis deny said

allegations.

          95.    Answering paragraph “83” of the Complaint, Defendants admit that the Phanatic

debuted on April 25, 1978.

          96.    Answering paragraph “84” of the Complaint, Defendants admit that H/E entered

into the July 15, 1978 Letter Agreement attached to the Complaint as Exhibit C and refer to that

agreement for the full contents thereof, and otherwise deny the truth of the allegations set forth in

paragraph “84” of the Complaint.

          97.    Answering paragraph “85” of the Complaint, Defendants admit that H/E entered

into the November 26, 1979 agreement attached to the Complaint as Exhibit F and refer to that

agreement for the full contents thereof, and otherwise deny the truth of the allegations set forth in

paragraph “85” of the Complaint.

          98.    Defendants deny the truth of the allegations in paragraph “86” of the Complaint.

          99.    Defendants deny the truth of the allegations in paragraph “87” of the Complaint

          100.   Paragraph “88” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “88” of the Complaint.

          101.   Paragraph “89” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “89” of the Complaint.


                                                  18
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page25
                                                                20of
                                                                  of207
                                                                     87




          102.   Paragraph “90” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “90” of the Complaint.

          103.   Paragraph “91” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “91” of the Complaint.

          104.   Paragraph “92” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “92” of the Complaint.

          105.   Paragraph “93” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “93” of the Complaint.

                                    ANSWERING COUNT II:

                   (Declaratory Judgment for Fraud on the Copyright Office)

          106.   Defendants reallege the forgoing responses to the Complaint as if set forth fully

herein.

          107.   Defendants deny the truth of the allegations in paragraph “95” of the Complaint.

          108.   Defendants deny the truth of the allegations in paragraph “96” of the Complaint.

          109.   Defendants deny the truth of the allegations in paragraph “97” of the Complaint.

          110.   Defendants deny the truth of the allegations in paragraph “98” of the Complaint.

          111.   Defendants deny the truth of the allegations in paragraph “99” of the Complaint.




                                                  19
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page26
                                                                21of
                                                                  of207
                                                                     87




          112.   Answering paragraph “100” of the Complaint, Defendants refer to the complete

Copyright Office registration for the Phanatic for the contents thereof, and otherwise deny the

truth of the allegations in paragraph “100” of the Complaint.

          113.   Defendants deny the truth of the allegations in paragraph “101” of the Complaint.

          114.   Defendants deny the truth of the allegations in paragraph “102” of the Complaint.

          115.   Defendants deny the truth of the allegations in paragraph “103” of the Complaint.

          116.   Paragraph “104” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “104” of the Complaint.

          117.   Paragraph “105” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “105” of the Complaint.

          118.   Paragraph “106” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “106” of the Complaint.

                                    ANSWERING COUNT III:

   (Declaratory Judgment That Section 203 Does Not Provide H/E with the Right to the
                Club’s Rights as a Joint Author of the Phanatic Costume)

          119.   Defendants reallege the forgoing responses to the Complaint as if set forth fully

herein.

          120.   Defendants deny the truth of the allegations in paragraph “108” of the Complaint.

          121.   Defendants deny the truth of the allegations in paragraph “109” of the Complaint.

          122.   Defendants deny the truth of the allegations in paragraph “110” of the Complaint.

          123.   Defendants deny the truth of the allegations in paragraph “111” of the Complaint.
                                                  20
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page27
                                                                22of
                                                                  of207
                                                                     87




          124.   Defendants deny the truth of the allegations in paragraph “112” of the Complaint.

          125.   Paragraph “113” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “113” of the Complaint.

          126.   Paragraph “114” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “114” of the Complaint.

                                    ANSWERING COUNT IV:

     (Declaratory Judgment That Section 203 Does Not Provide H/E with the Right to
           Terminate the Club’s Rights as Author of the Phanatic’s Character)

          127.   Defendants reallege the forgoing responses to the Complaint as if set forth fully

herein.

          128.   Defendants deny the truth of the allegations in paragraph “116” of the Complaint.

          129.   Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “117” of the Complaint and on that basis deny the truth of

the said allegations.

          130.   Defendants deny the truth of the allegations in paragraph “118” of the Complaint.

          131.   Defendants deny the truth of the allegations in paragraph “119” of the Complaint.

          132.   Defendants deny the truth of the allegations in paragraph “120” of the Complaint.

          133.   Paragraph “121” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “121” of the Complaint.




                                                  21
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page28
                                                                23of
                                                                  of207
                                                                     87




          134.   Paragraph “122” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “122” of the Complaint.

                                    ANSWERING COUNT V:

      (Declaratory Judgment that the Club has the Right to Utilize Derivative Works
                              under 17 U.S.C. §203(B)(1))

          135.   Defendants reallege the forgoing responses to the Complaint as if set forth fully

herein.

          136.   Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “124” of the Complaint and on that basis deny said

allegations.

          137.   Defendants deny the truth of the allegations in paragraph “125” of the Complaint,

and refer to paragraphs 1-12 of this Answer the allegations in support of Defendants’

Counterclaims.

          138.   Defendants deny the truth of the allegations in paragraph “126” of the Complaint,

and refer to paragraphs 1-12 of this Answer the allegations in support of Defendants’

Counterclaims.

          139.   Paragraph “127” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “127” of the Complaint.

          140.   Paragraph “128” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “128” of the Complaint.



                                                 22
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page29
                                                                 24of
                                                                   of207
                                                                      87




          141.   Paragraph “129” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “129” of the Complaint.

                                    ANSWERING COUNT VI

                     (Declaratory Judgment and Permanent Injunction Pursuant to
                               Sections 32 and 43 of the Lanham)

          142.   Defendants reallege the forgoing responses to the Complaint as if set forth fully

herein.

          143.   Defendants deny the truth of the allegations in paragraph “131” of the Complaint.

          144.   Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “132” of the Complaint and on that basis deny said

allegations.

          145.   Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “133” of the Complaint and on that basis deny said

allegations.

          146.   Defendants deny the truth of the allegations in paragraph “134” of the Complaint

and aver that there was no actionable threat made by H/E, or any real threat at all.

          147.   Defendants deny the truth of the allegations in paragraph “135” of the Complaint.

          148.   Paragraph “136” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “136” of the Complaint.

          149.   Defendants deny the truth of the allegations in paragraph “137” of the Complaint.

          150.   Defendants deny the truth of the allegations in paragraph “138” of the Complaint.

          151.   Defendants deny the truth of the allegations in paragraph “139” of the Complaint.
                                                  23
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page30
                                                                 25of
                                                                   of207
                                                                      87




          152.   Defendants deny the truth of the allegations in paragraph “140” of the Complaint.

          153.   Defendants deny the truth of the allegations in paragraph “141” of the Complaint.

          154.   Paragraph “142” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “142” of the Complaint.

          155.   Paragraph “143” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “143” of the Complaint.

                                    ANSWERING COUNT VII

                                       (Unjust Enrichment)

          156.   Defendants reallege the forgoing responses to the Complaint as if set forth fully

herein.

          157.   Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “145” of the Complaint and aver that The Phillies never

raised that issue during any such negotiations.

          158.   Defendants deny the truth of the allegations in paragraph “146” of the Complaint.

          159.   Defendants deny the truth of the allegations in paragraph “147” of the Complaint.

          160.   Defendants deny the truth of the allegations in paragraph “148” of the Complaint.

          161.   Defendants deny the truth of the allegations in paragraph “149” of the Complaint.

          162.   Defendants deny the truth of the allegations in paragraph “150” of the Complaint.

                                   ANSWERING COUNT VIII

                    (Breach of the Covenant of Good Faith and Fair Dealing)




                                                  24
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page31
                                                                26of
                                                                  of207
                                                                     87




          163.   Defendants reallege the forgoing responses to the Complaint as if set forth fully

herein.

          164.   Paragraph “152” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “152” of the Complaint.

          165.   Paragraph “153” of the Complaint” is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “153” of the Complaint.

          166.   Defendants deny the truth of the allegations in paragraph “154” of the Complaint.

          167.   Defendants deny the truth of the allegations in paragraph “155” of the Complaint.

          168.   Defendants are not required to respond to the headings in the Complaint which do

not have paragraph numbers, but to the extent a response is deemed required Defendants deny

the truth of the allegations in each said heading.

          169.   Defendants deny that The Phillies are entitled to any of the relief requested in the

Complaint’s “Prayer for Relief.”




                                                  25
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page32
                                                                27of
                                                                  of207
                                                                     87




                                            DEFENSES

       Without waiving or excusing the burden of proof of The Phillies, or admitting that

Defendants have any burden of proof, Defendants assert the following affirmative and other

defenses. Defendants do not presently know all facts and circumstances with respect to The

Phillies’ allegations, and thereby reserve the right to amend this Answer should they later

discover facts demonstrating the existence of additional defenses.

                                        FIRST DEFENSE

                                    (Failure to State a Claim)

       1.      The Complaint and any purported claims for relief therein fail to state a claim

upon which relief can be granted.

                                       SECOND DEFENSE

                                      (Statute of Limitations)

       2.      The Complaint and any purported claims for relief therein are barred, precluded,

and/or limited by the statute of limitations, including but not limited to 17 U.S.C. § 507 and N.Y.

C.P.L.R. § 213.

                                        THIRD DEFENSE

                                              (Laches)

       3.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrine of laches. To the extent The Phillies contests Defendants’ lawful exercise

of their copyright law (i.e., federal statutory) right of termination, Copyright Office registration

of the Phanatic copyright rights, and/or ownership interests in the Phanatic work, The Phillies did

not take reasonable steps to inform Defendants of its subjective beliefs and unreasonably delayed

in informing Defendants of its purported claims.

                                                 26
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page33
                                                                28of
                                                                  of207
                                                                     87




                                       FOURTH DEFENSE

                                              (Estoppel)

        4.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrine of estoppel. To the extent The Phillies contests Defendants’ lawful

exercise of their copyright law (i.e., federal statutory) right of termination, Copyright Office

registration of the Phanatic copyright rights, and/or copyright ownership interests in the Phanatic

work, The Phillies did not take reasonable steps to inform Defendants of its subjective beliefs

and instead, made numerous representations to Defendants that are contrary to the allegations in

the Complaint, to Defendants’ detriment.

                                         FIFTH DEFENSE

                                                (Waiver)

        5.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, because The Phillies have, through its own actions, conduct, and failure to act, waived

any right to relief.

                                         SIXTH DEFENSE

                            (Injunctive/Declaratory Relief Improper)

        6.      Any claims by The Phillies for equitable relief are barred because The Phillies

have an adequate and complete remedy at law, and/or cannot make the other requisite showings

to obtain equitable relief, including but not limited to injunctive relief or declaratory relief.

                                       SEVENTH DEFENSE

                                         (Copyright Misuse)

        7.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrine of copyright misuse.


                                                  27
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page34
                                                                29of
                                                                  of207
                                                                     87




                                       EIGHTH DEFENSE

                                       (Trademark Misuse)

       8.      The Phillies’ claim under Count VI is barred, in whole or in part, by the doctrine

of trademark misuse.

                                        NINTH DEFENSE

                                           (Dastar Rule)

       9.      The Phillies’ claim under Count VI is barred, in whole or in part, by the Supreme

Court’s holding in Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23 (2003).

                                        TENTH DEFENSE

                              (Lack of Subject Matter Jurisdiction)

       10.     The Court lacks subject matter jurisdiction over Count VI to the extent that The

Phillies fail to allege any case or controversy.

                                     ELEVENTH DEFENSE

                                       (Statutory Standing)

       11.     The Phillies’ claims under Count VI are barred, in whole or in part, because The

Phillies lack standing under the Declaratory Judgments Act, 28 U.S.C. § 2201.

                                       TWELTH DEFENSE

                                       (Article III Standing)

       12.     The Phillies’ claims under Count VI are barred, in whole or in part, because The

Phillies’ lack standing under Article III of the United States Constitution.




                                                   28
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page35
                                                                30of
                                                                  of207
                                                                     87




                                   THIRTEENTH DEFENSE

                    (Ratification/Acquiescence/Abandonment/Forfeiture)

       13.     The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrines of ratification, acquiescence, abandonment, and/or forfeiture.

                                  FOURTEENTH DEFENSE

                                 (Preemption by Federal Law)

       14.     The Phillies’ claims under Count VII and VIII are preempted by the U.S.

Copyright Act, see 17 U.S.C. § 301.

                                    FIFTEENTH DEFENSE

                                          (No Damages)

       15.     The Phillies’ claims to damages under Counts VII and VIII are barred, in whole

or in part, because The Phillies have not suffered any damage or injury as a result of any act or

conduct by Defendants.

                                    SIXTEENTH DEFENSE

                                   (Damages Too Speculative)

       16.     The Phillies’ claims to damages under Counts VII and VIII are barred, in whole

or in part, because damages sought are too speculative and remote.

                                  SEVENTEENTH DEFENSE

                                      (Failure to Mitigate)

       17.     The Phillies’ claims to damages under Counts VII and VIII are barred, in whole

or in part, because The Phillies have failed to mitigate any alleged damages.




                                                29
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page36
                                                                31of
                                                                  of207
                                                                     87




                                     EIGHTEENTH DEFENSE

                                             (Good Faith)

         18.    Count VII and VIII are barred, in whole or in part, because Defendants acted in

good faith in all of their dealings with The Phillies. Defendants have dealt honestly and fairly

with The Phillies; The Phillies’ alleged ignorance of Defendants’ statutory termination right

under U.S. copyright law is a problem of The Phillies’ own making.

                                     NINETEENTH DEFENSE

                                              (Bad Faith)

         19.    The Complaint and any purported claims for relief therein are barred, in whole or

in part, as a result of The Phillies’ bad faith.

                                      TWENTIETH DEFENSE

                                           (Unclean Hands)

         20.    The Phillies have not come to Court with clean hands and thus, the Complaint and

any purported claims for relief therein are barred, in whole or in part, by the doctrine of unclean

hands.

                                    TWENTY-FIRST DEFENSE

                 (Breach of Implied Covenant of Good Faith and Fair Dealing)

         21.    The Complaint and any purported claims for relief therein are barred due to the

fact that The Phillies, by their own acts and/or omissions, breached the covenant of good faith

and fair dealing implied in its agreements with Defendants.




                                                   30
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page37
                                                                32of
                                                                  of207
                                                                     87




                                 TWENTY-SECOND DEFENSE

                                        (First Amendment)

       22.     The Phillies’ claim under Count VI is barred, in whole or in part, by the First

Amendment to the U.S. Constitution.

                                  TWENTY-THIRD DEFENSE

                                             (Fair Use)

       23.     The Phillies’ claim under Count VI is barred, in whole or in part, by the fair use

defense.

                                 TWENTY-FOURTH DEFENSE

                                (Breach and Default by Plaintiff)

       24.     Defendants have substantially performed any and all contractual obligations, and

any duty or performance on behalf of Defendants is excused by The Phillies’ own actions,

breaches, and defaults, including but not limited to those specified in Defendants’ counterclaims.



       WHEREFORE, Defendants request that the Court issue a judgment in their favor; order

that The Phillies are not entitled to any relief on any of their claims; and order that Defendants

are entitled to a judgment in their favor for their reasonable attorneys’ fees and full costs,

including under 17 U.S.C. § 505.




                                                  31
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page38
                                                                33of
                                                                  of207
                                                                     87




                                       COUNTERCLAIMS

       Defendants and Counterclaim Plaintiffs Harrison/Erickson Incorporated, Harrison

Erickson, a partnership, Wayde Harrison, and Bonnie Erickson (collectively, “Counterclaim

Plaintiffs”), by and through their undersigned counsel, hereby allege, on personal knowledge as

to matters relating to themselves and on information and belief as to all other matters, as follows:

                                            PARTIES

       1.      Counterclaim Plaintiffs repeat and reallege paragraphs 1-12 of their Answer, and

also incorporate into these counterclaims the denials, averments, and defenses set forth in

response to The Phillies’ Complaint.

       2.      Counterclaim Plaintiff Bonnie Erickson is a designer of puppets, costumes, toys,

and graphics, best known for her work as Head of the Muppet Workshop with Jim Henson. With

her husband, Counterclaim Plaintiff Wayde Harrison, she is a partner in Counterclaim Plaintiff

Harrison/Erickson. Counterclaim Plaintiffs are all domiciled in Brooklyn, New York.

       3.      Erickson and Harrison authored the “Phanatic” at the request of The Phillies

Major League Baseball team. Counterclaim Defendant The Phillies is a Pennsylvania limited

partnership, which is trying to subvert the letter and intent of the Copyright Act by attempting to

prevent Harrison and Erickson from terminating an assignment of the copyrights authored and

owned by Harrison and Erickson to the Phanatic, under 17 U.S.C. § 203.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of the action pursuant to 28

U.S.C. §§ 1331 and 1338 because the counterclaims arise under the Copyright Act.

       5.      An actual controversy exists between the parties because The Phillies have

wrongly claimed an ownership interest in the Phanatic as a purported copyright author of the


                                                32
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page39
                                                                34of
                                                                  of207
                                                                     87




mascot and of an associated “character.” The Phillies have also wrongly claimed that a notice of

termination served by Counterclaim Plaintiffs on The Phillies, instructing that the October 31,

1984 Assignment of the copyright to the Phanatic from Counterclaim Plaintiffs to The Phillies

will terminate (and now has terminated) on June 15, 2020 under 17 U.S.C. § 203 is invalid.

Thus, the Court has subject matter jurisdiction under 28 U.S.C. § 2201.

        6.      This Court has personal jurisdiction over The Phillies pursuant to N.Y.C.P.L.R. §

302. The Phillies transact business within the state and enter contracts to supply goods or

services in the state. The Phillies have further consented to jurisdiction in this District by filing

the instant lawsuit in this District.

        7.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400 because a

substantial part of the events giving rise to the counterclaims occurred in this District.

                                               FACTS

        8.      Termination rights—which provide authors with an opportunity to reclaim

copyright rights and/or renegotiate with an assignee for additional monies 35 years after the

rights are assigned—were added by Congress to the 1976 Copyright Act to protect individual

artists such as Harrison and Erickson by allowing them to recapture the value of their works.

Artists deserve statutory protection to reclaim their rights because they create artistic works that

enormously benefit the public.

        9.      Counterclaim Plaintiffs lawfully exercised their termination right under the

Copyright Act. Concurrently, H/E informed The Phillies that they wanted to renegotiate a re-

granting of the rights to the Phanatic for future use of the Phanatic copyright for fair value. Over

the thirty five years subsequent to the grant of rights in the 1984 Agreement, The Phanatic

earned millions of dollars for The Phillies and their assignees, and the Phanatic has been


                                                  33
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page40
                                                                35of
                                                                  of207
                                                                     87




recognized as one of the best and most popular mascots in all of sports—a value, longevity, and

recognition that was not, and could not have been, predicted in its early years. While the

Phanatic was an immediate hit, its popularity has grown beyond any reasonable prediction, and

no one could have reasonably known the enormous and enduring impact that the mascot would

make on The Phillies, the city of Philadelphia, and Major League Baseball. Having properly

terminated the 35-year-old grant to The Phillies in accordance with the express provisions of the

Copyright Act, and wanting the Phanatic to remain in Philadelphia where they believe it belongs,

Counterclaim Plaintiffs hoped to negotiate fair compensation for the further grant to The Phillies

the right to continue to use their artistic creation, the Phanatic. While in the midst of negotiations

however, The Phillies without any prior notice commenced this action. Now that the termination

of the grant is effective, The Phillies are trying to misappropriate Counterclaim Plaintiffs’

intellectual property without paying any compensation for H/E’s decades-old registered

copyright in the Phanatic.

       10.     Counterclaim Plaintiffs did not simply design a costume, but also provided The

Phillies with a fully integrated character. Counterclaim Plaintiffs, not The Phillies, who were

hesitant about even introducing a new mascot at the time, took action to ensure that the Phanatic

mascot would last. Counterclaim Plaintiffs gave direction to Dave Raymond—the first actor to

perform as the Phanatic—on how to interpret that character, and created hundreds of illustrations

and other portrayals of the Phanatic that embody and promote that character. The rights to all of

those illustrations and other portrayals of the Phanatic were granted to The Phillies under the

1984 Agreement. Because Counterclaim Plaintiffs have lawfully terminated the grant of rights

in the 1984 Agreement pursuant to Section 203 of the Copyright Act, and because The Phillies

have been unwilling or unable to negotiate with Counterclaim Plaintiffs a fair payment reflecting


                                                 34
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page41
                                                                36of
                                                                  of207
                                                                     87




the value of a new grant of rights, all of those rights have lapsed, reverting to Counterclaim

Plaintiffs.

        11.    The Phillies have known and conceded for four decades that they did not author

or initially own the copyrights in the Phanatic and the countless early illustrations and other

portrayals of the Phanatic. They admitted as much in the exhibits attached to their own

Complaint in this action, which are binding agreements concerning copyright authorship and

ownership, and the exploitation of the Phanatic. Only after Counterclaim Plaintiffs served The

Phillies with a valid termination notice under 17 U.S.C. § 203 in 2018 did The Phillies concoct

theories as to why they should be declared an original author of the Phanatic, solely in an attempt

to deny Counterclaim Plaintiffs their lawful termination rights and continue using the Phanatic

without authorization or payment to Counterclaim Plaintiffs.

        12.    When The Phillies asked Counterclaim Plaintiffs to create a mascot, the team

knew they were seeking the assistance of established artists. Although The Phillies first asked

Jim Henson to take on the project, he told them they should hire Bonnie Erickson, who had

worked with Henson to create such famous art works as Miss Piggy, and who also had worked

on the Sesame Street programs.

        13.    The entire artistic design for the Phanatic, a fantasy animal, with both artistic

merit as well as a well-thought out backstory and personality (i.e., as an anomaly of evolution

from the Galapagos Islands), was created solely by Counterclaim Plaintiffs. The Phillies

contributed no copyrightable work to the project and certainly did not consider themselves to be

authors of the Phanatic when it was created. Counterclaim Plaintiffs conceived of, and designed,

the color, shape, fictional backstory, and other protectable elements of the Phanatic. For

example, Erickson designed the large snout of the Phanatic to resemble a megaphone, because


                                                 35
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page42
                                                                37of
                                                                  of207
                                                                     87




the name Phanatic implied a loud and boisterous cheerleader-type, super fan character. She also

chose green as the color for the mascot, because after visiting The Phillies’ old Veterans Stadium

to gather inspiration, she thought a green mascot would stand out among the colored seats.

       14.     As stated above, The Phillies admitted this was true in multiple signed

agreements, which reference Counterclaim Plaintiffs’ initial ownership and authorship of the

copyrights to the Phanatic, including the Phanatic “character.” Counterclaim Plaintiffs expressly

repudiated any initial authorship claim by The Phillies long ago. Indeed, The Phillies were

granted an assignment of the Phanatic copyrights from Counterclaim Plaintiffs in 1984,

acknowledging in writing not only that Counterclaim Plaintiffs owned and had registered the

Phanatic copyright, but that The Phillies would exercise reasonable efforts to credit

Counterclaim Plaintiffs as the creators of the Phanatic.

       15.     The U.S. Copyright Office also acknowledged Counterclaim Plaintiffs’ authorship

and ownership of the copyright to the Phanatic mascot design by issuing a 1979 registration

certificate, VA 0-023-748, to Counterclaim Plaintiffs. That certificate, which is prima facie

evidence of the truth of the facts stated therein, 17 U.S.C. § 410, and of which The Phillies were

well aware, confirms The Phillies did not author the Phanatic. The Phillies never challenged this

registration for decades, until they received a valid termination notice from Counterclaim

Plaintiffs, informing The Phillies that Counterclaim Plaintiffs will reclaim ownership of the

Phanatic on June 15, 2020 (the “Effective Termination Date”). The U.S. Copyright Office has

now also recorded that valid termination notice, indicating it was substantively complete and

procedurally proper.




                                                36
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page43
                                                                38of
                                                                  of207
                                                                     87




       16.     Because the Effective Termination has passed, all rights in the Phanatic that were

transferred to The Phillies under the 1984 Agreement have now lapsed and reverted to

Counterclaim Plaintiffs.

       17.     Prior to the Effective Termination Date, The Phillies threatened to continue using

the copyrighted material of the Phanatic, even after ownership of the copyrights revert to

Counterclaim Plaintiffs under 17 U.S.C. § 203. The Effective Termination Date has now passed,

and, consistent with those threats and fueled purely by a desire to avoid the effects of termination

and steal Counterclaim Plaintiffs’ valuable intellectual property, The Phillies have continued to

use the Phanatic mascot design and related artwork without permission, infringing copyrights

that have now reverted to Counterclaim Plaintiffs.

       18.     Also, with blatant disrespect of Counterclaim Plaintiffs’ rights and artistry in the

Phanatic, The Phillies have created a knock-off Phanatic, which they introduced during their

Spring training on February 23, 2020 (hereinafter referred to as “P2”). The Phillies created this

P2 knock-off, because they know that they have no basis to challenge Counterclaim Plaintiffs’

termination right under 17 U.S.C. § 203.

       19.     P2 features minor, slavish changes to Counterclaim Plaintiffs’ Phanatic mascot

design, and represents a lazy attempt by The Phillies to try to use an exception to the termination

right that is reserved solely for derivative works created under the authority of the grant, such as

a movie adaptation of a novel. See 17 U.S.C. § 203(b)(1) (the “Derivative Work Exception”).

The Derivative Work Exception is only intended to allow creators of derivative works to

continue utilizing such works after termination. It is not, however, intended to protect the

creators of wholesale knock-offs.




                                                 37
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page44
                                                                39of
                                                                  of207
                                                                     87




       20.     P2 is not a derivative work prepared under the authority of the 1984 Agreement.

The Phillies did not recast, transform, or adapt the Phanatic. They copied it. Indeed, P2 is a

blatant knock-off reproduction of the Phanatic mascot design that Counterclaim Plaintiffs

created, and which The Phillies no longer own nor have the right to use. The alterations to

Counterclaim Plaintiffs’ design are minimal, wholly unoriginal, and in no way reflect an artistic

desire to change it. These statements are not merely the view of Counterclaim Plaintiffs, but the

opinion of Counterclaim Plaintiffs’ qualified expert, who has worked in the creative industries

designing original characters and brand mascots for decades.

       21.     In fact, The Phillies deliberately designed P2 so that people would not notice the

difference between Counterclaim Plaintiffs’ Phanatic mascot design and P2. The Phillies

themselves internally confirmed that they knew that it was unlikely that anyone would notice a

difference between the original Phanatic and the P2 knock-off. The Phillies’ express goal was to

create P2 in a way that it would be perceived as virtually indistinguishable from the original

Phanatic character created by Counterclaim Plaintiffs. Even media reports have suggested that

the differences in P2 are barely noticeable.

       22.     The Phillies’ creation of P2, solely to try to nullify Counterclaim Plaintiffs’

termination right, is an abuse of the Derivative Work Exception, and does not fall within its

purview. The Phillies’ continued exploitation of P2, now that the Effective Termination Date

has passed, is infringing, and continues to infringe, Counterclaim Plaintiffs’ copyright rights.

       23.     The Phillies have confirmed through their conduct after the Effective Termination

Date that their attempt to take advantage of the Derivative Work Exception is a ruse. Even if

The Phillies were legally entitled to continue using P2 under the Derivative Work Exception (and

they cannot, given that P2 is not a derivative work, as described above), The Phillies have no


                                                 38
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page45
                                                                40of
                                                                  of207
                                                                     87




legal right to create new derivative works now that the Effective Termination Date has passed.

This is because the Derivative Work Exception is limited only to derivative works prepared

while the 1984 Agreement was still in effect. Congress made clear that the privilege to continue

utilizing derivative works prepared under authority of the grant “does not extend to the

preparation after the termination of other derivative works based upon the copyrighted work

covered by the terminated grant.” 17 U.S.C. § 203(b)(1) (emphasis added). In other words, the

Derivative Work Exception does not allow The Phillies to make post-termination derivatives of a

derivative work, i.e., new works based on a derivative work, where such a new work was created

after termination, because any “derivative of a derivative” would necessarily be based upon the

copyrighted work covered by the terminated grant. For instance, while the Derivative Work

Exception might allow The Phillies to continue exploiting a comic book based on the Phanatic

that was a permitted derivative work prior to termination, the Derivative Work Exception would

not allow The Phillies to develop a film adaptation of the comic book after its rights in the

Phanatic have lapsed.

       24.     Despite the unequivocal limitation on the Derivative Works Exception, The

Phillies have willfully prepared or caused others to prepare countless derivative works based on

P2 after the Effective Termination Date, and have threatened to produce countless more. Every

single one of these new works unlawfully incorporates Counterclaim Plaintiff’s Phanatic design,

which The Phillies are aware they no longer own.

       25.     These new “derivatives of a derivative,” i.e., new works based on the purported

derivative P2 work, include inter alia new performances and portrayals of P2, which The Phillies

have directly prepared, or knowingly authorized, enabled, encouraged and/or induced others to

prepare, and which have been fixed in videos and images that have been transmitted, displayed,


                                                39
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page46
                                                                41of
                                                                  of207
                                                                     87




and disseminated to the public. Since the Effective Termination Date, The Phillies have

blatantly prepared and broadcast over the internet various promotional videos that prominently

feature P2, such as “Phanatic takes on the speed pitch machine,” “Phanatic celebrates Opening

Day in 2020 … finally!,” “Phanatic launches a hotdog to … T-Mac?,” and “Phanatic ensures

umpires are properly sanitizing in 2020,” or have knowingly authorized, enabled, encouraged

and/or induced others to prepare and broadcast such promotional videos; The Phillies have

prepared, displayed, and disseminated numerous new photographs and artwork that prominently

feature P2 on their social media channels, such as on Instagram, or have knowingly authorized,

enabled, encouraged and/or induced others to prepare, display, and disseminate such new

photographs and artwork; and The Phillies have prominently featured P2 acting out routines

during broadcasts of baseball games at Citizens Bank Park, which The Phillies or others acting in

conjunction with or on behalf of The Phillies have fixed into new works and transmitted to the

public. Every single one of these portrayals of P2 constitutes a new, unauthorized work created

after the Effective Termination Date that incorporates Counterclaim Plaintiffs’ Phanatic design,

which The Phillies are aware they no longer own. Attached hereto as Exhibit A is a non-

exhaustive list illustrating the vast number of ways that The Phillies are exploiting P2, in blatant

disregard for Counterclaim Plaintiffs’ rights in the underlying Phanatic mascot design. The

Phillies seemingly produce new works that unlawfully incorporate the Phanatic every week, each

of which constitutes a new and separate instance of infringement.

       26.     The Phillies have admitted that they have no intention of complying with

Counterclaim Plaintiffs’ termination rights and the Derivative Work Exception going forward.

The Phillies have repeatedly admitted that they intend to create new merchandise featuring P2

after the Effective Termination Date, without Counterclaim Plaintiffs’ permission, and without


                                                 40
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page47
                                                                42of
                                                                  of207
                                                                     87




any compensation to Counterclaim Plaintiffs. Every piece of merchandise featuring P2

constitutes a new derivative work that would necessarily incorporate Counterclaim Plaintiffs’

Phanatic design, which The Phillies are aware they no longer own.

       27.     The Phillies have even produced what they refer to as a P2 “Style Guide,” which

features artwork that in many cases is copied almost verbatim from early artwork that

Counterclaim Plaintiffs created. Such artwork, including the artwork listed on Exhibit B hereto

(hereinafter referred to as the “Phanatic Artwork”), was bundled into the 1984 Assignment along

with the Phanatic mascot design, and the rights to such works are no longer The Phillies to

exploit. The Phillies have admitted that this “Style Guide” is intended to assist third parties in

unlawfully preparing new derivative works featuring P2 after the Effective Termination Date.

Each new derivative work featuring P2 prepared by a third party would necessarily incorporate

Counterclaim Plaintiffs’ Phanatic mascot design and the Phanatic Artwork, which The Phillies

are aware they do not own.

       28.     The foregoing is a non-exhaustive description of The Phillies’ ongoing activities

and threatened activities with respect to The Phillies’ unauthorized exploitation of P2. The full

scope of such infringing conduct is not yet known to Counterclaim Plaintiffs, and it is continuing

to increase. The Phillies are aware that every single derivative work that features P2 after the

Effective Terminate Date unlawfully incorporates Counterclaim Plaintiffs’ Phanatic mascot

design and/or the Phanatic Artwork, and is not allowed by the Derivative Work Exception. The

Phillies have no interest in curbing such illegal activities. The Phillies in this case have even

represented through their agents that they will continue to engage in such infringing conduct

even if they lose this lawsuit.




                                                 41
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page48
                                                                43of
                                                                  of207
                                                                     87




       29.     By continuing to unilaterally create and authorize others to create new works

featuring P2 after the Effective Terminate Date, The Phillies have demonstrated that they have

no intention to comply with the termination provisions of the Copyright Act or respect

Counterclaim Plaintiffs’ copyright rights. To the contrary, The Phillies seek to profit off the

creative work of others, and ignore their legal responsibilities.

       30.     In addition to the unlawful activities described above, The Phillies also continue

to sell and knowingly authorize, enable, encourage, and/or induce others to sell unauthorized

merchandise featuring numerous pieces of the Phanatic Artwork listed on Exhibit B. The

Phillies know that their rights to exploit such merchandise or license others to exploit such

merchandise had cut off on the Effective Termination Date, but they and their licensees continue

to produce and sell such works without Counterclaim Plaintiffs’ permission.

       31.     The Phillies derive an obvious and direct financial benefit from the infringement

of Counterclaim Plaintiffs’ Phanatic mascot design and related artwork. The Phanatic is notably

a major commercial draw to The Phillies’ baseball franchise, and while The Phillies have the

legal and practical right, and indeed obligation, to prevent or limit the infringement of the

Phanatic, they have chosen not to do so because they want to continue to profit off of

Counterclaim Plaintiffs’ creativity without compensating the Counterclaim Plaintiffs.

       32.     By The Phillies’ unlawful conduct, wholesale unauthorized copies and

adaptations of Counterclaim Plaintiffs’ copyrighted works are being made and distributed into

the stream of commerce with no restriction preventing their downstream dissemination. Such

infringing activity strips Counterclaim Plaintiffs of the creative control to which they are entitled,

undermines Counterclaim Plaintiffs’ own ability to exploit their works, diminishes the perceived

value of those works to Counterclaim Plaintiffs’ potential licensees, and associates Counterclaim


                                                 42
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page49
                                                                44of
                                                                  of207
                                                                     87




Plaintiffs with a knock-off Phanatic design that cheapens Counterclaim Plaintiffs’ iconic

creation, thereby causing irreparable damage to Counterclaim Plaintiffs’ business and reputation

as renowned character and mascot designers.

       33.     In full recognition that their conduct is illegal, The Phillies have represented to

Counterclaim Plaintiffs that they have no intention of respecting Counterclaim Plaintiffs’ rights

going forward, and have further represented to Counterclaim Plaintiffs that they will continue to

infringe Counterclaim Plaintiffs’ copyrights even if The Phillies lose this lawsuit. In other

words, The Phillies have made the conscious decision to infringe first and pay later, rather than

responsibly comply with the law and obtain permission from Counterclaim Plaintiffs.

       34.     The Phillies’ infringement will result, and has resulted, in a substantial decline in

revenue to which Counterclaim Plaintiffs’ are entitled, and—if permitted to continue—

effectively renders the termination provisions of the 1976 Copyright Act meaningless. Actions

such as those taken by The Phillies not only violate the express rights granted to H/E under the

Copyright Act, but also undermine the very purposes of the Copyright Act, adversely impacting

the creation of new artwork.

       35.     Rather than respecting the public policy choices of Congress to protect artists by

providing them with the ability to reclaim their rights, The Phillies are willfully and unlawfully

exploiting Counterclaim Plaintiffs’ Phanatic, and they must answer for their blatantly unlawful

conduct.

                                             CLAIMS

                      First Cause of Action –Authorship of the Phanatic

       36.     Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-35 herein.




                                                 43
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page50
                                                                45of
                                                                  of207
                                                                     87




       37.     In 1978, Counterclaim Plaintiffs created the Phillie Phanatic. The Phillies

contributed no artistic expression to the Phanatic whatsoever, let alone copyrightable expression.

       38.     Between 1978 and 1984, the parties entered multiple written agreements within

which The Phillies acknowledged Counterclaim Plaintiffs’ authorship of the Phanatic. These

agreements include acknowledgement of Counterclaim Plaintiffs’ authorship of the Phanatic

“character.”

       39.     After Counterclaim Plaintiffs served a notice on The Phillies in 2018, as required

by the Copyright Act, to terminate the 1984 assignment of the copyright rights in the Phanatic,

The Phillies concocted an argument to attempt to claim partial authorship of the Phanatic. An

actual, substantial, and justiciable controversy thus exists between Counterclaim Plaintiffs and

The Phillies concerning who authored and initially owned the copyright rights in the Phanatic. A

judicial declaration is necessary to vindicate Counterclaim Plaintiffs’ rights.

       40.     Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that they authored the Phanatic, and that The Phillies did not.

                Second Cause of Action – Statute of Limitations and Estoppel

       41.     Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-40 herein.

       42.     Counterclaim Plaintiffs always claimed authorship and initial ownership of the

copyright to the Phanatic. Counterclaim Plaintiffs also always denied that The Phillies had any

authorship interest in the Phanatic. These denials were express, and were even conveyed in

writing multiple times in and before 1984. Indeed, in 1979, Counterclaim Plaintiffs registered

the copyright to the Phanatic, and informed The Phillies that they did so. The Phillies never

claimed an authorship interest in the Phanatic for forty years.




                                                 44
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page51
                                                                46of
                                                                  of207
                                                                     87




       43.     The Copyright Act, 17 U.S.C. § 507, includes a three-year statute of limitations.

This limitations provision applies to claims of authorship, just as it does to infringement actions.

Because Counterclaim Plaintiffs repudiated any authorship claim possessed by The Phillies, and

The Phillies failed to file an action within three years contesting Counterclaim Plaintiffs’ rights,

the statute of limitations now bars The Phillies from claiming any authorship interest.

       44.     Moreover, Counterclaim Plaintiffs materially and reasonably relied on The

Phillies’ representations that they acknowledged Counterclaim Plaintiffs’ authorship of the

Phanatic when the parties entered written agreements and Counterclaim Plaintiffs continued to

do business with The Phillies after doing so.

       45.     Nevertheless, after taking the benefit of the written agreements and exploiting the

Phanatic grant for more than 35 years, The Phillies are now asserting, for the first time, that they

authored the Phanatic. Equitable estoppel bars The Phillies from now challenging Counterclaim

Plaintiffs’ authorship of the Phanatic. An actual, substantial, and justiciable controversy thus

exists between Counterclaim Plaintiffs and The Phillies concerning who authored the Phanatic.

A judicial declaration is necessary to vindicate Counterclaim Plaintiffs’ rights.

       46.     Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that the Copyright Act’s statute of limitations and equitable estoppel prevent The

Phillies from claiming any authorship of the Phanatic.

                 Third Cause of Action – Validity of Copyright Registration

       47.     Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-46 herein.

       48.     In 1979, Counterclaim Plaintiffs registered their copyright interests in the

Phanatic, and the U.S Copyright Office issued a registration certificate that same year. In

applying for the registration, Counterclaim Plaintiffs complied with all applicable Copyright


                                                 45
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page52
                                                                47of
                                                                  of207
                                                                     87




Office regulations and practices. Counterclaim Plaintiffs did so in good faith, and informed The

Phillies of the issuance of the Copyright Office registration certificate. The Phillies

acknowledged the existence of the certificate in writing, and even used it to enforce their rights

during the term of the 1984 assignment.

        49.     Moreover, Counterclaim Plaintiffs reasonably and materially relied on The

Phillies representations that they acknowledged the validity of Counterclaim Plaintiffs’

registration when the parties entered written agreements and Counterclaim Plaintiffs continued to

do business with The Phillies after doing so. Equitable estoppel, and the Copyright Act’s statute

of limitations, 17 U.S.C. § 507, therefore bar The Phillies from now challenging the validity of

Counterclaim Plaintiffs’ registration.

        50.     Nevertheless, The Phillies assert that the registration is invalid. An actual,

substantial, and justiciable controversy thus exists between Counterclaim Plaintiffs and The

Phillies concerning the whether Counterclaim Plaintiffs possess a valid registration. A judicial

declaration is necessary to vindicate Counterclaim Plaintiffs’ rights.

        51.     Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that their registration certificate is valid.

                    Fourth Cause of Action – Validity of Termination Notice

        52.     Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-51 herein.

        53.     On October 31, 1984, Counterclaim Plaintiffs assigned, in writing, their

copyrights in the Phanatic to The Phillies. Under 17 U.S.C. § 203, Counterclaim Plaintiffs are

entitled to terminate that transfer.

        54.     The statute states: “Termination of the grant may be effected at any time during a

period of five years beginning at the end of thirty-five years from the date of execution of the


                                                    46
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page53
                                                                48of
                                                                  of207
                                                                     87




grant ...” The statute also states: “Termination of the grant may be effected notwithstanding any

agreement to the contrary, including an agreement to make a will or to make any future grant.”

The statute also states: “Upon the effective date of termination, all rights under this title that

were covered by the terminated grants revert to the author, authors, and other persons owning

termination interests …”

       55.     Counterclaim Plaintiffs complied with all of 17 U.S.C. § 203’s requirements,

including a timely notice of termination and the requirement to record the termination notice

with the U.S. Copyright Office. The notice was timely, complete, and valid. Pursuant to the

notice, the 1984 assignment of the Phanatic copyright by Counterclaim Plaintiffs to The Phillies

terminated on June 15, 2020.

       56.     The Phillies have claimed that the termination notice is ineffective, and threatened

to continue, and continued, to use the copyright rights to the Phanatic after the date on which the

assignment terminated. An actual, substantial, and justiciable controversy thus exists between

Counterclaim Plaintiffs and The Phillies concerning whether the termination notice is valid. A

judicial declaration is necessary to vindicate Counterclaim Plaintiffs’ rights.

       57.     Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that, under the Copyright Act, the termination notice effectively terminates the 1984

Assignment and all copyright interests owned by Counterclaim Plaintiffs in the Phanatic reverts

to Counterclaim Plaintiffs in accordance with Section 203.

                        Fifth Cause of Action – Copyright Infringement

       58.     Counterclaim Plaintiffs reallege all of the allegations of paragraphs 1-57 herein.

       59.     The Phanatic mascot design and Phanatic Artwork listed on Exhibit B created by

Counterclaim Plaintiffs constitute original, copyrightable subject matter pursuant to the


                                                  47
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page54
                                                                49of
                                                                  of207
                                                                     87




Copyright Act, and are protected by a United States Certificate of Copyright Registration duly

registered with the United States Copyright Office (the “Phanatic Copyrights”). Counterclaim

Plaintiffs have validly exercised their termination rights pursuant to 17 U.S.C. § 203, and with

the passage of the Effective Termination Date on June 15, 2020, are the owners of and/or

exclusively control all rights, title, and interest in and to the Phanatic Copyrights.

       60.     The Phanatic Artwork listed on Exhibit B repeats content verbatim from the

original copyrighted Phanatic mascot design, and Counterclaim Plaintiffs rely upon their

copyright registration for the underlying mascot design. In addition, independent registrations

for the works listed on Exhibit B were filed with the U.S. Copyright Office on the Effective

Termination Date, and Counterclaim Plaintiffs intend to amend their Counterclaims as necessary

to reflect those registrations when they are issued.

       61.     The Phillies have reproduced, adapted, distributed, and publicly displayed the

Phanatic Copyrights without authorization subsequent to the Effective Termination Date,

including inter alia, by continuing to exploit a knock-off Phanatic mascot design, P2, creating

new adaptations of the Phanatic Copyrights such as those set forth in Exhibit A, and continuing

to exploit merchandise that unlawfully incorporates the Phanatic Artwork. In addition, without

the permission or consent of Counterclaim Plaintiffs, The Phillies have knowingly encouraged,

induced, materially contributed to, and/or facilitated, the unauthorized reproduction, adaptation,

distribution, and public display of the Phanatic Copyrights subsequent to the Effective

Termination Date. The Phillies also have the right and ability to stop or limit the infringement,

and have a direct financial interest in such infringing activities. As such, The Phillies are directly

and secondarily liable for infringement under the Copyright Act.




                                                  48
    Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-1 Filed
                                            Filed10/20/20
                                                  09/29/20 Page
                                                           Page55
                                                                50of
                                                                  of207
                                                                     87




        62.    The infringement of Counterclaim Plaintiffs’ rights in each of their respective

copyrighted works constitutes a separate and distinct act of infringement.

        63.    The Phillies’ unlawful conduct, as set forth above, was willful, intentional,

malicious and purposeful, in disregard of and with indifference to the rights of Counterclaim

Plaintiffs.

        64.    The Phillies’ actions described above have caused and will continue to cause

irreparable damage to Counterclaim Plaintiffs, for which Counterclaim Plaintiffs have no remedy

at law. Indeed, The Phillies have already engaged in the blatant wholesale infringement of the

Phanatic Copyrights by, among other things, continuing to prepare new derivative works

featuring P2 after the Effective Termination Date without permission. The Phillies are aware

that every single one of these new works unlawfully incorporates, and therefore infringes on,

Counterclaim Plaintiffs’ copyrighted material, see 17 U.S.C. § 203(b)(1), but nonetheless have

expressed every intention of continuing to expand their use of P2 through the preparation of

countless more unauthorized new works that feature P2. Such conduct is indefensible. Unless

The Phillies are restrained by this Court from continuing their infringement of Counterclaim

Plaintiffs’ copyrights, these injuries will continue to occur in the future. Counterclaim Plaintiffs

are accordingly entitled to injunctive relief restraining The Phillies from further infringement.

                    PRAYER FOR RELIEF AND DEMAND FOR JURY

        65.    Wherefore, Counterclaim Plaintiffs pray for a judgment in their favor and against

The Phillies and request the following relief:

                 a. A declaratory judgment that Counterclaim Plaintiffs authored and initially

                     owned the Phanatic, and that The Phillies did not;




                                                 49
Case
Case1:19-cv-07239-VM-SN
     1:19-cv-07239-VM-SN Document
                         Document115-8
                                  105-1 Filed
                                        Filed10/20/20
                                              09/29/20 Page
                                                       Page56
                                                            51of
                                                              of207
                                                                 87




         b. A declaratory judgment that The Phillies are barred by the Copyright Act’s

            statute of limitations, and by equitable estoppel, from asserting an

            authorship interest in the Phanatic;

         c. A declaratory judgment that Counterclaim Plaintiffs’ 1979 copyright

            registration for the Phanatic is valid;

         d. A declaratory judgment that the termination notice served by Counterclaim

            Plaintiffs on The Phillies is effective and valid, and that the 1984 assignment

            from Counterclaim Plaintiffs to The Phillies of the copyright rights to the

            Phillie Phanatic terminated on June 15, 2020;

         e. For a declaration that The Phillies have willfully infringed and are

            continuing to infringe Counterclaim Plaintiffs’ copyrights, including inter

            alia, through the preparation after the Effective Termination Date of new

            works that are based upon Counterclaim Plaintiffs’ copyrights.

         f. For statutory damages pursuant to 17 U.S.C. § 504(c), in an amount up to

            the maximum provided by law, arising from The Phillies’ willful violations

            of Counterclaim Plaintiffs’ rights under the Copyright Act or, in the

            alternative, at Counterclaim Plaintiffs’ election pursuant to 17 U.S.C. §

            504(b), Counterclaim Plaintiffs’ actual damages, including The Phillies

            profits from the infringements and the value received by the Phillies

            resulting from its infringements, in an amount to be proven at trial;

         g. An order pursuant to 17 U.S.C. § 505 awarding Counterclaim Plaintiffs their

            costs in this action, including their reasonable attorneys’ fees;




                                        50
Case
Case1:19-cv-07239-VM-SN
     1:19-cv-07239-VM-SN Document
                         Document115-8
                                  105-1 Filed
                                        Filed10/20/20
                                              09/29/20 Page
                                                       Page57
                                                            52of
                                                              of207
                                                                 87




         h. For pre-judgment and post-judgment interest at the applicable rate on any

            monetary award made part of the judgment against The Phillies;

         i. For such equitable relief under Title 17, Title 28, and/or the Court’s inherent

            authority as is necessary to prevent or restrain infringement of Counterclaim

            Plaintiffs’ copyrights, including permanent injunctive relief prohibiting The

            Phillies and their officers, agents, servants, employees, attorneys, and all

            other persons in active concert or participation with each or any of them,

            from:

                 i. Directly or indirectly infringing Counterclaim Plaintiffs’ Phanatic

                    Copyrights;

                ii. Copying, reproducing, distributing, transmitting, displaying, or

                    otherwise exploiting without authorization Counterclaim Plaintiffs’

                    Phanatic Copyrights;

               iii. Preparing derivative works that are based upon Counterclaim

                    Plaintiffs’ Phanatic Copyrights;

               iv. Enabling, facilitating, permitting, assisting, soliciting, encouraging,

                    or inducing others to copy, reproduce, distribute, transmit, display,

                    or otherwise exploit without authorization Counterclaim Plaintiffs’

                    Phanatic Copyrights; and

                v. Enabling, facilitating, permitting, assisting, soliciting, encouraging,

                    or inducing others to prepare derivative works that are based upon

                    Counterclaim Plaintiffs’ Phanatic Copyrights; and

         j. All other relief the Court deems just and proper.


                                        51
  Case
  Case1:19-cv-07239-VM-SN
       1:19-cv-07239-VM-SN Document
                           Document115-8
                                    105-1 Filed
                                          Filed10/20/20
                                                09/29/20 Page
                                                         Page58
                                                              53of
                                                                of207
                                                                   87




DATED:    September 29, 2020      MITCHELL SILBERBERG & KNUPP LLP
          New York, New York



                                  By: /s/ Paul D. Montclare
                                      Paul D. Montclare (pdm@msk.com)
                                      Leo M. Lichtman (lml@msk.com)
                                      Elaine Nguyen (eln@msk.com)
                                      437 Madison Avenue, 25th Floor
                                      New York, NY 10022
                                      Telephone: (212) 509-3900
                                      Facsimile: (212) 509-7239

                                       J. Matthew Williams (mxw@msk.com)
                                       1818 N St. NW, 7th Floor
                                       Washington, DC 20036
                                       Telephone: (202) 355-7900
                                       Facsimile: (202) 355-7899

                                       Attorneys for Defendants and
                                       Counterclaim Plaintiffs Harrison/Erickson
                                       Incorporated, Harrison Erickson, Wayde
                                       Harrison, and Bonnie Erickson




                                  52
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page59
                                                                 54of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page60
                                                                 55of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           2
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page61
                                                                 56of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           3
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page62
                                                                 57of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           4
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page63
                                                                 58of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           5
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page64
                                                                 59of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           6
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page65
                                                                 60of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           7
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page66
                                                                 61of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           8
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page67
                                                                 62of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           9
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page68
                                                                 63of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          10
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page69
                                                                 64of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          11
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page70
                                                                 65of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          12
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page71
                                                                 66of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          13
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page72
                                                                 67of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          14
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page73
                                                                 68of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          15
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page74
                                                                 69of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          16
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page75
                                                                 70of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          17
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page76
                                                                 71of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          18
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page77
                                                                 72of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          19
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page78
                                                                 73of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          20
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page79
                                                                 74of
                                                                   of207
                                                                      87

                                                                                   Exhibit A
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          21
12490308.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page80
                                                                 75of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page81
                                                                 76of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           2
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page82
                                                                 77of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           3
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page83
                                                                 78of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           4
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page84
                                                                 79of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           5
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page85
                                                                 80of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           6
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page86
                                                                 81of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           7
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page87
                                                                 82of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           8
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page88
                                                                 83of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           9
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page89
                                                                 84of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          10
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page90
                                                                 85of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          11
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page91
                                                                 86of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          12
12490327.1
     Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-1 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                            Page92
                                                                 87of
                                                                   of207
                                                                      87

                                                                                   Exhibit B
                   The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                          13
12490327.1
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-8
                                    105-2 Filed
                                           Filed10/20/20
                                                 09/29/20 Page
                                                           Page93
                                                                1 of 93
                                                                     207




               EXHIBIT B
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page94
                                                                    2 of 93
                                                                         207




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


THE PHILLIES, a Pennsylvania limited
partnership,
                                                        CIVIL ACTION NO. 19-CV-7239 (VM)
                  Plaintiff,
       v.

HARRISON/ERICKSON, INCORPORATED,                        JURY TRIAL DEMANDED
a New York corporation, HARRISON
ERICKSON, a partnership, and WAYDE
HARRISON and BONNIE ERICKSON,

                  Defendants.


                  PROPOSED FIRST AMENDED ANSWER AND COUNTERCLAIMS

       Defendants and Counterclaim Plaintiffs Harrison/Erickson Incorporated, Harrison

Erickson, a partnership, Wayde Harrison, and Bonnie Erickson, by and through their undersigned

counsel, for their Answer to Plaintiff’s Complaint, allege as follows:

                          INTRODUCTORY RESPONSE TO THE COMPLAINT

       1.         Plaintiff, The Phillies brings, first brought this case, not because they haveit had

any valid claim to the Phanatic copyright—they doit does not. Instead, The Phillies are using

their, and have used, its Complaint in this action as a weapon to try to get the Defendants to

accept a lower amount for the renewal of the 1984 assignment of the Phanatic copyright, which

was originally granted to The Phillies by Wayde Harrison and Bonnie Erickson (collectively,

“H/E”) by the October 31, 1984 Aagreement attached to the Complaint as Exhibit G. (hereinafter

referred to as the “1984 Agreement”). Unsuccessful in that attempt, The Phillies are now

actively attempting to misappropriate H/E’s copyright rights in the Phanatic, by freeloading off

of H/E’s artistry in perpetuity while denying H/E fair compensation for H/E’s copyrighted

artistic works.
                                                    1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page95
                                                                    3 of 93
                                                                         207




        2.        DespiteNotwithstanding the twisted allegations of the Complaint, it is

undeniable that for four decades The Phillies absolutely knew and repeatedly acknowledged that

H/E were the sole authors of the Phanatic copyright. The Phillies even conceded this in the very

agreements that are attached to their Complaint as Exhibits B, C, F, and G. Most significantly,

theThe 1984 Agreement assigning the Phanatic copyright to The Phillies specifically

acknowledged that H/E owned the Phanatic copyright, stating in the very first clause: “Whereas,

HE owns the copyright of the artistic sculpture presently known as the ‘Phillies Phanatic’

(hereinafter referred to as the ‘MASCOT’)”..” If that was not clear enough, The Phillies also

agreed under the 1984 Agreement, to “credit HE as the creator of the MASCOT,” consistent

with The Phillies’ express understanding that H/E, and not The Phillies, were the copyright

author (i.e., creator) of the Phanatic.

        3.      ThisIt is simply undeniable concession bythat The Phillies isconceded in the

principal 1984 Agreement, executed by The Phillies themselves, which granted The Phillies the

right to that they wanted to purchase H/E’s Phanatic copyright in accordance with the Copyright

Act so they could use H/E’s copyrighted artistic work, the Phanatic. While, and all existing

reproductions and portrayals of the Phanatic. It is disingenuous in the extreme for The Phillies

now to claim, 36 years after they entered into the principal 1984 Agreement, that they already

owned the Phanatic copyright in 1984, when they purchased H/E’s Phanatic copyright in 1984.

This lack of candor is not an oversight—rather, it represents an intentional effort to present a

false narrative, unhinged to the truth, displayed in false and misleading allegations made in The

Phillies’ Complaint that started this case. The Phillies had to attach this key documentthe 1984

Agreement as Exhibit G to the Complaint, but there is not a word of this clause acknowledging

H/E’s sole, initial ownership of the Phanatic copyright found anywhere in The Phillies’ prolix,


                                                 2
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page96
                                                                    4 of 93
                                                                         207




fiction-filled Complaint. This kind of Complaint that describes the pertinent clauses in the 1984

Agreement that expressly acknowledged that H/E, and not The Phillies, were the sole author,

creator, and owner, of the Phanatic copyright. The Phillies’ selective exclusion of real facts

pervades the disingenuous allegations of the Complaint.

       4.      In their complaint, The Phillies also falsely and shamelessly allege that they or

Bill Giles, a former Executive Vice President of The Phillies, created the Phanatic. The truth is

that other than wanting it to be named the Phanatic and to be family friendly, Giles and The

Phillies had no input into the design and creation of the Phanatic. In fact, while The Phillies

allege that Mr. Giles envisioned the Phanatic to be green, Mr. Giles testified at his own

deposition that he did not remember picking the color, that he may have “brainwashed” himself

into thinking otherwise, and that he often took credit for the work of others.

       5.       InsteadAlso, the real, undeniable facts—acknowledged by The Phillies in their

course of ongoing work and dealings with H/E for over 40 years—are that H/E originally

designed and created the Phanatic. H/E are renowned designers who over the course of several

decades, created countless iconic puppets, costumes, and other creations, including numerous

Muppets characters and major sports league mascots. Defendant Bonnie Erickson, while

working for the legendary Jim Henson of Sesame Street and Muppets fame, created iconic

characters, including Miss Piggy, among others. In 1978, The Phillies first asked Jim Henson to

create their mascot. Mr. Henson declined, and personally recommended that The Phillies contact

H/E to create The Phanatic. H/E met with Phillies representatives—not Mr. Giles—early in

1978, and began working on the design and specifications forcreation of the Phanatic. In March

of 1978, H/E entered into a written letter agreement (the “Letter Agreement”) with The Phillies

to create the Phanatic. While The Phillies attach thatthis seminal Letter Agreement to the


                                                 3
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page97
                                                                    5 of 93
                                                                         207




Complaint as Exhibit B, they once again intentionally omit from the narrative in their Complaint

that this early Letter Agreement contained express language that specifically provided “The

character [i.e., the Phanatic] will be copywritten by Harrison/Erickson . . . .” Once again,

The Phillies are allergic to the real facts and bent on spreading half-truths throughout their

Complaint.

       6.      In accordance with their promises in the 1978 Letter Agreement, H/E completed

their design and construction of the Phanatic, which debuted as The Phillies’ mascot at The

Phillies’ ballpark on April 25, 1978. And, as contemplated by the express terms of the 1978

Letter Agreement, H/E registered their copyright in the Phanatic with the U.S. Copyright Office

in 1979. It is telling that The Phillies never took issue with this H/E copyright or the Copyright

Office registration until 40 years later, and then only after H/E exercised their express right under

the United States Copyright law (in accordance with Section 203) to terminate the assignment of

the copyright granted to The Phillies over 35 years ago in the 1984 Agreement.

       7.       The Phillies, one of the most lucrative franchises in Major League Baseball,

cannot deny with any integrity that they knew, or at least should have known, that H/E had the

right to terminate the 1984 assignment of rights contained in the 1984 Agreement after 35 years

in accordance with the plain language of the Copyright LawAct. Section 203 of the Copyright

Act provides that any transfer of copyright executed by the author(s) on or after January 1, 1978

may be terminated starting thirty-five (35) years from the date of execution of the grant. 17

U.S.C. § 203(a)(3). In order to ensure that itsthis express legislation could not be

overriddenabrogated by contract, Congress expressly made the termination right inalienable; it

may be effectedexpressly providing in the statute that this termination right may be exercised by

the copyright author “notwithstanding any agreement to the contrary.” 17 U.S.C. § 203(a)(5). If


                                                  4
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page98
                                                                    6 of 93
                                                                         207




management and counsel of The Phillies now say they were ignorant of the copyright law when

they executed the 1984 Agreement, then shamethat unlikely scenario is their fault and no one

themelse’s.

       8.      In any event, H/E had the absolute right to terminate its 1984 Agreement and sent

the appropriate timely notice of termination to The Phillies in early June of 2018, andwith an

effective date of termination of June 15, 2020. H/E properly recorded that termination notice

with the U.S. Copyright Office, where it was duly recorded. At the same time, H/E, through

their representatives, made it clear theyto The Phillies from the day they sent the termination

notice that H/E wanted to negotiate a re-granting of the Phanatic copyright to The Phillies for a

fair price, to be negotiated. Indeed,, so that their creation could continue to bring joy to Phillies

fans. nNegotiations proceeded for more than a year prior to The Phillies bringing this lawsuit

(and, including the ludicrous claims that the Phillies through Bill Giles were the creators of the

Phanatic, or somehow joint owners of the Phanatic copyright, or that H/E’s 40 year old

registered copyright, never challenged to date, was invalid or improperly undertaken in

1979)without any prior notice. And The Phillies did so in a rambling, factually flawed,

disingenuous complaint that ignored critical contractual provisions, facts, and settled statutory

law that puts the lie to their Complaint. It was also made clear to The Phillies during this year-

long negotiation process that H/E were very proud of the success of their creation and the joy the

Phanatic has brought to Phillies fans and Philadelphians for more than 40 years. This success

was due in no small part to H/E’s artistry and continuedongoing work, support, cooperation, and

other related artistic works regarding the Phanatic, which H/E provided to The Phillies

continuing over the past 40 years (ending only upon the filing of the termination notice with The

Phillies in June 2018).


                                                  5
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page99
                                                                    7 of 93
                                                                         207




       9.      During these negotiations to re-grant the Phanatic copyright, The Phillies

repeatedly said that the Phanatic had very little monetary value for The Phillies. It was during a

single negotiation session that Ms. Erickson made a reference to making the Phanatic a “free

agent” was spoken, in a light moment during a courteous and civil face-to-face negotiation with

The Phillies’ management. Rather than being a threat, this remark addressed, in baseball terms,

the repeated negotiating position claimed by The Phillies that the Phanatic had very little

economic or goodwill value to them. As in baseball, the copyright rights in the Phanatic would

be able to walk away from The Phillies once its contract (i.e., the assignment of copyrights)

ended upon the effective date of termination (June 15, 2020), if the parties could not reach a

mutually acceptable price for H/E re-granting the Phanatic rights to The Phillies. That was the

context for the entire “free agent” thought, expressed in a sentence at most, during a long,

confidential negotiation session. To stretch this innocent, singular play on words into an

imminent threat to be enjoined is bizarre, and reflects the hyperbolic, empty rhetoric that

permeates the Complaint. Likewise, for The Phillies to try to bolster its spurious “free agent”

argument by referencing a completely unrelated H/E transaction with the Montreal Canadiens

regarding H/E’s Youppi! character is even more ridiculous, given that the circumstances ofH/E

was not even a party to that transaction, and its circumstances—a sports franchise leaving town

and voluntarily agreeing to give up its mascot for a new mascot—were entirely different. Plus,

The Phillies ignored their promise, which they insisted on at the commencement of talks, to keep

the substance of the negotiations with H/E confidential.

       10.     In accordance with Section 203 of the Copyright Act, effective June 15, 2020,

The Phillies’ rights in the Phanatic copyright were terminated, and reverted to H/E pursuant to

the express provisions of the Copyright Act. Knowing that H/E’s termination of the assignment


                                                 6
   Case
    Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                              Document115-8
                                        105-2Filed
                                               Filed
                                                   10/20/20
                                                     09/29/20Page
                                                              Page100
                                                                    8 of
                                                                      of93
                                                                         207




contained in the 1984 Agreement became effective as of June 15, 2020, The Phillies are

attempting to circumvent the clear termination provisions of the Copyright Act by inter alia,

producing a shoddy knock-off of the Phanatic devoid of new, original creative expression. Like

common counterfeiters, The Phillies are now actively engaging in theft of H/E’s intellectual

property, and trying to use this falsely premised litigation as cover.

       11.     The Phillies are also continuing to reproduce, sell, and authorize the sale of

merchandise featuring H/E’s early portrayals of the Phanatic, which The Phillies do not own.

Now that the 1984 Agreement has terminated, all of those existing reproductions and portrayals

have reverted to and are owned and/or exclusively controlled by H/E. In other words, The

Phillies are continuing to profit off H/E’s creative work for free and without any legal right to do

so, and without paying for the lawful exploitation of H/E’s intellectual property. The Phillies’

organization is effectively stealing H/E’s intellectual property and trying to get away with it.

       12.     10. The facts are—and Defendants will prove—that The Phillies’ claims in this

action are all built on half-truths, distortions of fact and law, and incomplete snippets of

confidential settlement communications. This lawsuit never should have been filed by The

Phillies, and it is H/E, not The Phillies, who are entitled to a declaratory judgment that: (i) their

termination notice is valid; (ii) and that H/E are the sole authors and owners of the Phanatic; and

(iii) after the termination notice’s effective date (in June 2020), H/E are entitled to use. And now

that the 1984 Phanatic copyright grant terminated, The Phillies must answer in damages for their

unlawful use of H/E’s copyrighted works and be enjoined by this Court from causing further

harm to H/E and their copyrighteds work as they see fit and The Phillies may not use it

whatsoever absent H/E’s permission.

       ANSWERING THE INTRODUCTION SECTION OF THE COMPLAINT


                                                   7
   Case
    Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                              Document115-8
                                        105-2Filed
                                               Filed
                                                   10/20/20
                                                     09/29/20Page
                                                              Page101
                                                                    9 of
                                                                      of93
                                                                         207




       13.     11. Defendants deny the truth of the allegations in paragraph “1” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       14.     12. Defendants deny the truth of the allegations in paragraph “2” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       15.     13. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “3” of the Complaint and on that basis deny said allegations,

and refer to paragraphs 1 through 102 of this Answer.

       16.     14. Defendants deny the truth of the allegations in paragraph “4” of the

Complaint.

       17.     15. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “5” of the Complaint and on that basis deny said allegations,

and refer to 1984 Agreement for the terms thereof.

       18.     16. Defendants deny the truth of the allegations in paragraph “6” of the

Complaint, and refer to the 1984 Agreement for the terms thereof.

       19.     17. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “7” of the Complaint and on that basis deny said allegations.

       20.     18. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “8” of the Complaint and on that basis deny said allegations.

       21.     19. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “9” of the Complaint and on that basis deny said allegations.

       22.     20. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “10” of the Complaint and on that basis deny said

allegations.


                                                 8
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page102
                                                                   10 of 93
                                                                         207




       23.     21. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “11” of the Complaint and on that basis deny said

allegations, and specifically deny the legal conclusions therein.

       24.     22. Defendants admit only that H/E’s attorneys sent a termination notice by letter

to The Phillies in June of 2018 terminating the 1984 Agreement in accordance with Section 203

of the Copyright Act, and refer to that letter for the contents thereof, and otherwise deny the truth

of the allegations in paragraph “12” of the Complaint, and further refer to the 1984 Agreement

for the terms thereof, and to paragraphs 1 through 102 of this Answer.

       25.     23. Defendants deny the truth of the allegations in paragraph “13” of the

Complaint.

       26.     24. Defendants deny the truth of the allegations in the first sentence of paragraph

“14” of the Complaint, refer the Court to the statute referenced in paragraph “14” of the

cComplaint, and lack knowledge or information sufficient to form a belief as to the truth of the

allegations in the final sentence of paragraph “14” of the Complaint and on that basis deny said

allegations, and otherwise deny the truth of the allegations in paragraph “14” of the Complaint.

       27.     25. Defendants deny the truth of the allegations in paragraph “15” of the

Complaint.

       28.     26. Defendants deny the truth of the allegations in paragraph “16” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer, and further refer to inter alia,

Exhibit B to the Complaint.

       29.     27. Defendants deny the truth of the allegations in paragraph “17” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.




                                                 9
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page103
                                                                   11 of 93
                                                                         207




       30.     28. Paragraph “18” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “18” of the Complaint.

       31.     29. Paragraph “19” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “19” of the Complaint.

       32.     30. Paragraph “20” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “20” of the Complaint.

       33.     31. Paragraph “21” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “21” of the Complaint.

                           ANSWERING THE PARTIES SECTION

       34.     32. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “22” of the Complaint and on that basis deny said

allegations.

       35.     33. Defendants only admit the allegations in the first sentence in paragraph “23”

of the Complaint that Harrison/Erickson, Incorporated, is a New York Corporation, having its

principal place of business at 62 Pierrepont Street, Brooklyn, NY 11201, and otherwise lack

knowledge or information sufficient to form a belief as to the truth of the allegations in the

second sentence in paragraph 23 of the Complaint and on that basis deny said allegations.

       36.     34. Defendants deny the truth of the allegations in paragraph “24” of the

Complaint.


                                                 10
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page104
                                                                   12 of 93
                                                                         207




       37.     35. Defendants admit the part of paragraph “25” of the Complaint that alleges that

Wayde Harrison is an individual residing in Brooklyn and otherwise lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph

“25” of the Complaint and on that basis deny said allegations.

       38.     36. Defendants admit the part of paragraph “26” of the Complaint that alleges that

Bonnie Erickson is an individual residing in Brooklyn and otherwise lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph

“26” of the Complaint and on that basis deny said allegations.

                 ANSWERING THE JURISDICTION AND VENUE SECTION

       39.     37. Defendants refer the Court to the Statutes referred to in paragraph “27” of the

Complaint that establish subject matter jurisdiction over cases and controversies arising under

the Copyright Act and Lanham Act, and otherwise deny the truth of the allegations in paragraph

“287” of the Complaint.

       40.     38. Defendants refer the Court to the Statute referred to in paragraph “28” of the

Complaint, and otherwise lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “28” of the Complaint and on that basis deny said

allegations.

       41.     39. Defendants refer the Court to the Statute referred to in paragraph “29” of the

Complaint, and otherwise lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “29” of the Complaint and on that basis deny said

allegations.

       42.     40. Defendants deny the truth of the allegations in paragraph “30” of the

Complaint, except admit only that on June 15, 2018 H/E’s attorneys sent a proper termination


                                                11
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page105
                                                                   13 of 93
                                                                         207




letter to The Phillies which willhas terminated the Phanatic copyright rights in accordance with

17 USC § 203, and refer to that statute for its content.

       43.     41. Defendants deny the truth of the allegations in paragraph “31” of the

Complaint, and aver that they will enforce their rights upon termination of the 1984 Assignment

of the Phanatic copyright.

       44.     42. Defendants deny the truth of the allegations in paragraph “32” of the

Complaint.

       45.     43. Paragraph “33” of the Complaint contains legal conclusions to which no

response is required, but to the extent a response is deemed required, Defendants deny the truth

of the allegations in paragraph “33” of the Complaint.

       46.     44. Paragraph “34” of the Complaint contains legal conclusions to which no

response is required, but to the extent a response is deemed required, Defendants deny the truth

of the allegations in paragraph “34” of the Complaint.

                               ANSWERING THE FACTS SECTION

       47.     45. Defendants deny the truth of the allegations in paragraph “35” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       48.     46. With respect to paragraph “36” of the Complaint, Defendants admit only that

on February 14, 1978, H/E spoke with Frank Sullivan and otherwise deny the truth of the

allegations in paragraph “36” of the Complaint, and refer to paragraphs 1 through 102 of this

Answer.

       49.     47. With respect to paragraph “37” Defendants admit that H/E entered into the

agreement attached to the Complaint as Exhibit B and respectfully refer the Court to that




                                                 12
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page106
                                                                   14 of 93
                                                                         207




Agreement for the terms thereof, and otherwise deny the truth of the allegations in paragraph

“37” of the Complaint, and refer to paragraphs 1 through 102 of this Answer.

       50.     48. Defendants deny the truth of the allegations in paragraph “38” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       51.     49. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “39” of the Complaint and on that basis deny said

allegations.

       52.     50. Defendants deny the truth of the allegations in paragraph “40” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer, and further aver that H/E asked

for a Phillies shirt and cap for reference, not at the suggestion of Giles.

       53.     51. Defendants deny the truth of the allegations in paragraph “41” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       54.     52. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “42” of the Complaint and on that basis deny said

allegations.

       55.     53. Defendants admit only that H/E delivered the original Phanatic work of art

that they created to The Phillies in April 1978, and otherwise deny the truth of the allegations in

paragraph “43” of the Complaint.

       56.     54. Defendants deny the truth of the allegation in paragraph “44” of the

Complaint that “the Club had decided that the Phanatic would be mute” and aver that H/E and

not The Phillies designed the Phanatic to be mute, and otherwise lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in paragraph “44” of the

Complaint and on that basis deny said allegations.


                                                  13
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page107
                                                                   15 of 93
                                                                         207




       57.     55. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “45” of the Complaint and on that basis deny said

allegations, and admit only that H/E’s original Phanatic work of art debuted on April 25, 1978.

       58.     56. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “46” of the Complaint and on that basis deny said

allegations, and refer to the referenced affidavit in this paragraph of the Complaint for the full

contents thereof.

       59.     57. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “47” of the Complaint and on that basis deny said

allegations, and further answering refer to the terms of the July 15, 1978 Agreement, attached to

the Complaint as Exhibit C for the terms thereof.

       60.     58. Answering Paragraph “48” of the Complaint, the Defendants admit that The

Phillies and H/E entered into the July 15, 1978 Agreement attached to the Complaint as Exhibit

C and refer to that agreement for the terms thereof, and further aver that paragraph 3 of the July

15, 1978 Agreement provides that “Copies of all Licensed Articles made by you [The Phillies],

or presently in your possession or control, shall bear copyright notice in our [H/E’s] name in the

proper location as follows: © 1978 Harrison Erickson”; and otherwise deny the remaining

allegations in paragraph “48” of the Complaint.

       61.     59. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “49” of the Complaint and on that basis deny said

allegations.

       62.     60. Answering paragraph “50” of the Complaint, H/E sued The Phillies in 1979

for copyright infringement because, inter alia, The Phillies, granted only reproduction rights,


                                                 14
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page108
                                                                   16 of 93
                                                                         207




were producing inferior quality Phanatic merchandise without H/E’s required approval in

violation of the March 17, 1978 and the July 15, 1978 Agreements, and The Phillies indisputably

knew based on the complaint in that case that H/E had duly registered the Phanatic at the U.S.

Copyright Office as “an artistic sculpture,” a term that was used again in the 1984 Agreement;

and for 41 years The Phillies never claimed that the copyright registration was improper, never

mind fraudulent, and Defendants admit that H/E commenced the action identified in Paragraph

“50” of the Complaint, and otherwise deny the truth of the allegations in paragraph “50” of the

Complaint.

       63.     61. Defendants deny the truth of the allegations in paragraph “51” of the

Complaint.

       64.     62. Defendants refer to the Erickson Affidavit and exhibits attached thereto for

the full contents thereof, and otherwise deny the truth of the allegations in paragraph “52” of the

Complaint.

       65.     63. Defendants refer to the Erickson Affidavit and exhibits attached thereto for

the full contents thereof, and otherwise deny the truth of the allegations in paragraph “53” of the

Complaint.

       66.     64. Defendants refer to H/E’s Copyright Office registration for the full contents

thereof, and otherwise deny the truth of the allegations in paragraph “54” of the Complaint.

       67.     65. Defendants refer to H/E’s Copyright Office registration for the full contents

thereof, and otherwise deny the truth of the allegations in paragraph “55” of the Complaint.

       68.     66. Defendants refer to H/E’s Copyright Office registration certificate attached to

the Erickson Affidavit for the full contents thereof, and otherwise deny the truth of the

allegations in paragraph “56” of the Complaint.


                                                15
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page109
                                                                   17 of 93
                                                                         207




       69.     67. Defendants deny the truth of the allegations in paragraph “57” of the

Complaint.

       70.     68. Defendants admit H/E settled the 1979 SDNY Litigation, and otherwise deny

the truth of the allegations in paragraph “58” of the Complaint.

       71.     69. Defendants refer to the Erickson Affidavit for the full contents thereof, and

otherwise deny the truth of the allegations in paragraph “59” of the Complaint.

       72.     70. Defendants refer to the November 26, 1979 Agreement, attached as Exhibit F

to the Complaint, for the full contents thereof, and otherwise deny the truth of the allegations in

paragraph “60” of the Complaint.

       73.     71. Defendants refer to the November 26, 1979 Agreement, attached as Exhibit F

to the Complaint, for the full contents thereof, lack knowledge or information sufficient to form a

belief as to the truth of the allegations in the last sentence of paragraph “61” of the Complaint,

and on that basis deny said allegation, and otherwise deny the truth of the remaining allegations

in paragraph “61” of the Complaint.

       74.     72. Defendants deny the truth of the allegations in paragraph “62” of the

Complaint, refer to paragraphs 1 through 102 of this Answer, and refer to the 1984 Agreement

attached as Exhibit G to the Complaint for the full contents thereof.

       75.     73. Defendants deny the truth of the allegations in paragraph “63” of the

Complaint, refer to paragraphs 1 through 102 of this Answer, and refer to the 1984 Agreement

attached as Exhibit G to the Complaint for the full contents thereof.

       76.     74. Defendants deny the truth of the allegations in paragraph “64” of the

Complaint, and refer to the 1984 Agreement attached as Exhibit G to the Complaint for the full

contents thereof.


                                                 16
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page110
                                                                   18 of 93
                                                                         207




       77.     75. Defendants deny the truth of the allegations in paragraph “65” of the

Complaint, and refer to the 1984 Agreement attached as Exhibit G to the Complaint for the full

contents thereof.

       78.     76. Defendants deny the truth of the allegations in paragraph “66” of the

Complaint, refer to paragraphs 1 through 102 of this Answer, and refer to the 1984 Agreement

attached as Exhibit G to the Complaint for the full contents thereof.

       79.     77. Defendants deny the truth of the allegations in paragraph “67” of the

Complaint, refer to paragraphs 1 through 102 of this Answer, and refer to the 1984 Agreement

attached as Exhibit G to the Complaint for the full contents thereof.

       80.     78. Defendants deny the truth of the allegations in paragraph “68” of the

Complaint, refer to paragraphs 1 through 102 of this Answer, and refer to the 1984 Agreement

attached as Exhibit G to the Complaint for the full contents thereof.

       81.     79. Defendants deny the truth of the allegations in paragraph “69” of the

Complaint.

       82.     80. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “70” of the Complaint and on that basis deny said

allegations.

       83.     81. Defendants deny the truth of the allegations in paragraph “71” of the

Complaint.

       84.     82. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “72” of the Complaint and on that basis deny said

allegations.




                                                17
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page111
                                                                   19 of 93
                                                                         207




       85.     83. Defendants deny the truth of the allegations in paragraph “73” of the

Complaint.

       86.     84. Defendants deny the truth of the allegations in the first sentence of paragraph

“74” of the Complaint, and refer to paragraphs 1 through 102 of this Answer, and lack

knowledge or information sufficient to form a belief as to the truth of the rest of the allegations

in paragraph “74” of the Complaint and on that basis deny said allegations.

       87.     85. Defendants deny the truth of the allegations in paragraph “75” of the

Complaint.

       88.     86. Defendants deny the truth of the allegations in paragraph “76” of the

Complaint, except admit only that on June 15, 2018 H/E’s attorneys sent a proper termination

letter to The Phillies which willhas terminated the Phanatic copyright in accordance with 17 USC

§ 203, and refer to such letter for the complete contents thereof.

       89.     87. Defendants deny the truth of the allegations in paragraph “77” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       90.     88. Defendants deny the truth of the allegations in paragraph “78” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       91.     89. Defendants deny the truth of the allegations in paragraph “79” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer, and further aver that H/E will

seek all legal remedies available to it iffor The Phillies’ use of the Phanatic in violation of the

termination of the 1984 grant of rights.

       92.     90. Paragraph “80” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “80” of the Complaint.


                                                  18
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page112
                                                                   20 of 93
                                                                         207




                                    ANSWERING COUNT I:

(Declaratory Judgment that H/E Does Not Have a Right to Terminate the 1984 Agreement)

       93.      91. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

       94.      92. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “82” of the Complaint and on that basis deny said

allegations.

       95.      93. Answering paragraph “83” of the Complaint, Defendants admit that the

Phanatic debuted on April 25, 1978.

       96.      94. Answering paragraph “84” of the Complaint, Defendants admit that H/E

entered into the July 15, 1978 Letter Agreement attached to the Complaint as Exhibit C and refer

to that agreement for the full contents thereof, and otherwise deny the truth of the allegations set

forth in paragraph “84” of the Complaint.

       97.      95. Answering paragraph “85” of the Complaint, Defendants admit that H/E

entered into the November 26, 1979 agreement attached to the Complaint as Exhibit F and refer

to that agreement for the full contents thereof, and otherwise deny the truth of the allegations set

forth in paragraph “85” of the Complaint.

       98.      96. Defendants deny the truth of the allegations in paragraph “86” of the

Complaint.

       99.      97. Defendants deny the truth of the allegations in paragraph “87” of the

Complaint




                                                 19
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page113
                                                                   21 of 93
                                                                         207




       100.     98. Paragraph “88” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “88” of the Complaint.

       101.     99. Paragraph “89” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “89” of the Complaint.

       102.     100. Paragraph “90” of the Complaint is a legal conclusion to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “90” of the Complaint.

       103.     101. Paragraph “91” of the Complaint is a legal conclusion to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “91” of the Complaint.

       104.     102. Paragraph “92” of the Complaint is a legal conclusion to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “92” of the Complaint.

       105.     103. Paragraph “93” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “93” of the Complaint.

                                   ANSWERING COUNT II:

                  (Declaratory Judgment for Fraud on the Copyright Office)

       106.     104. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.




                                                20
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page114
                                                                   22 of 93
                                                                         207




       107.    105. Defendants deny the truth of the allegations in paragraph “95” of the

Complaint.

       108.    106. Defendants deny the truth of the allegations in paragraph “96” of the

Complaint.

       109.    107. Defendants deny the truth of the allegations in paragraph “97” of the

Complaint.

       110.    108. Defendants deny the truth of the allegations in paragraph “98” of the

Complaint.

       111.    109. Defendants deny the truth of the allegations in paragraph “99” of the

Complaint.

       112.    110. Answering paragraph “100” of the Complaint, Defendants refer to the

complete Copyright Office registration for the Phanatic for the contents thereof, and otherwise

deny the truth of the allegations in paragraph “100” of the Complaint.

       113.    111. Defendants deny the truth of the allegations in paragraph “101” of the

Complaint.

       114.    112. Defendants deny the truth of the allegations in paragraph “102” of the

Complaint.

       115.    113. Defendants deny the truth of the allegations in paragraph “103” of the

Complaint.

       116.    114. Paragraph “104” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “104” of the Complaint.




                                                21
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page115
                                                                   23 of 93
                                                                         207




       117.     115. Paragraph “105” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “105” of the Complaint.

       118.     116. Paragraph “106” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “1036” of the Complaint.

                                   ANSWERING COUNT III:

   (Declaratory Judgment That Section 203 Does Not Provide H/E with the Right to the
                Club’s Rights as a Joint Author of the Phanatic Costume)

       119.     117. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

       120.     118. Defendants deny the truth of the allegations in paragraph “108” of the

Complaint.

       121.     119. Defendants deny the truth of the allegations in paragraph “109” of the

Complaint.

       122.     120. Defendants deny the truth of the allegations in paragraph “110” of the

Complaint.

       123.     121. Defendants deny the truth of the allegations in paragraph “111” of the

Complaint.

       124.     122. Defendants deny the truth of the allegations in paragraph “112” of the

Complaint.

       125.     123. Paragraph “113” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “113” of the Complaint.
                                                22
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page116
                                                                   24 of 93
                                                                         207




        126.    124. Paragraph “114” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “114” of the Complaint.

                                   ANSWERING COUNT IV:

      (Declaratory Judgment That Section 203 Does Not Provide H/E with the Right to
            Terminate the Club’s Rights as Author of the Phanatic’s Character)

        127.    125. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

        128.    126. Defendants deny the truth of the allegations in paragraph “116” of the

Complaint.

        129.    127. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph “117” of the Complaint and on that basis deny the truth

of the said allegations.

        130.    128. Defendants deny the truth of the allegations in paragraph “118” of the

Complaint.

        131.    129. Defendants deny the truth of the allegations in paragraph “119” of the

Complaint.

        132.    130. Defendants deny the truth of the allegations in paragraph “120” of the

Complaint.

        133.    131. Paragraph “121” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “121” of the Complaint.




                                                23
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page117
                                                                   25 of 93
                                                                         207




       134.     132. Paragraph “122” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “122” of the Complaint.

                                   ANSWERING COUNT V:

      (Declaratory Judgment that the Club has the Right to Utilize Derivative Works
                              under 17 U.S.C. §203(B)(1))

       135.     133. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

       136.     134. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph “124” of the Complaint and on that basis deny said

allegations.

       137.     135. Defendants deny the truth of the allegations in paragraph “125” of the

Complaint, and refer to paragraphs 1-12 of this Answer the allegations in support of Defendants’

Counterclaims.

       138.     136. Defendants deny the truth of the allegations in paragraph “126” of the

Complaint, and refer to paragraphs 1-12 of this Answer the allegations in support of Defendants’

Counterclaims.

       139.     137. Paragraph “127” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “127” of the Complaint.

       140.     138. Paragraph “128” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “128” of the Complaint.



                                                24
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page118
                                                                   26 of 93
                                                                         207




       141.    Paragraph “129” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “129” of the Complaint.




                                                25
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page119
                                                                    27 of 93
                                                                          207




                                   ANSWERING COUNT VI

                    (Declaratory Judgment and Permanent Injunction Pursuant to
                              Sections 32 and 43 of the Lanham)

        142.    139. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

        143.    140. Defendants deny the truth of the allegations in paragraph “131” of the

Complaint.

        144.    141. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph “132” of the Complaint and on that basis deny said

allegations.

        145.    142. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph “133” of the Complaint and on that basis deny said

allegations.

        146.    143. Defendants deny the truth of the allegations in paragraph “134” of the

Complaint and aver that there was no actionable threat made by H/E, or any real threat at all.

        147.    144. Defendants deny the truth of the allegations in paragraph “135” of the

Complaint.

        148.    145. Paragraph “136” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “136” of the Complaint.

        149.    146. Defendants deny the truth of the allegations in paragraph “137” of the

Complaint.

        150.    147. Defendants deny the truth of the allegations in paragraph “138” of the

Complaint.
                                                 26
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page120
                                                                    28 of 93
                                                                          207




        151.    148. Defendants deny the truth of the allegations in paragraph “139” of the

Complaint.

        152.    149. Defendants deny the truth of the allegations in paragraph “140” of the

Complaint.

        153.    150. Defendants deny the truth of the allegations in paragraph “141” of the

Complaint.

        154.    151. Paragraph “142” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “142” of the Complaint.

        155.    152. Paragraph “143” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “143” of the Complaint.

                                   ANSWERING COUNT VII

                                       (Unjust Enrichment)

        156.    153. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

        157.    154. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph “145” of the Complaint and aver that The Phillies never

raised that issue during any such negotiations.

        158.    155. Defendants deny the truth of the allegations in paragraph “146” of the

Complaint.

        159.    156. Defendants deny the truth of the allegations in paragraph “147” of the

Complaint.


                                                  27
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page121
                                                                   29 of 93
                                                                         207




       160.     157. Defendants deny the truth of the allegations in paragraph “148” of the

Complaint.

       161.     158. Defendants deny the truth of the allegations in paragraph “149” of the

Complaint.

       162.     159. Defendants deny the truth of the allegations in paragraph “150” of the

Complaint.

                                  ANSWERING COUNT VIII

                   (Breach of the Covenant of Good Faith and Fair Dealing)

       163.     160. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

       164.     161. Paragraph “152” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “152” of the Complaint.

       165.     162. Paragraph “153” of the Complaint” is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “153” of the Complaint.

       166.     163. Defendants deny the truth of the allegations in paragraph “154” of the

Complaint.

       167.     164. Defendants deny the truth of the allegations in paragraph “155” of the

Complaint.

       168.     165. Defendants are not required to respond to the headings in the Complaint

which do not have paragraph numbers, but to the extent a response is deemed required

Defendants deny the truth of the allegations in each said heading.


                                                28
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page122
                                                                   30 of 93
                                                                         207




       169.    166. Defendants deny that The Phillies are entitled to any of the relief requested

in the Complaint’s “Prayer for Relief.”




                                                29
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page123
                                                                   31 of 93
                                                                         207




                                            DEFENSES

       Without waiving or excusing the burden of proof of The Phillies, or admitting that

Defendants have any burden of proof, Defendants assert the following affirmative and other

defenses. Defendants do not presently know all facts and circumstances with respect to The

Phillies’ allegations, and thereby reserve the right to amend this Answer should they later

discover facts demonstrating the existence of additional defenses.

                                        FIRST DEFENSE

                                    (Failure to State a Claim)

       1.      The Complaint and any purported claims for relief therein fail to state a claim

upon which relief can be granted.

                                       SECOND DEFENSE

                                      (Statute of Limitations)

       2.      The Complaint and any purported claims for relief therein are barred, precluded,

and/or limited by the statute of limitations, including but not limited to 17 U.S.C. § 507 and N.Y.

C.P.L.R. § 213.

                                        THIRD DEFENSE

                                              (Laches)

       3.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrine of laches. To the extent The Phillies contests Defendants’ lawful exercise

of their copyright law (i.e., federal statutory) right of termination, Copyright Office registration

of the Phanatic copyright rights, and/or ownership interests in the Phanatic work, The Phillies did

not take reasonable steps to inform Defendants of its subjective beliefs and unreasonably delayed

in informing Defendants of its purported claims.

                                                 30
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page124
                                                                    32 of 93
                                                                          207




                                       FOURTH DEFENSE

                                              (Estoppel)

        4.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrine of estoppel. To the extent The Phillies contests Defendants’ lawful

exercise of their copyright law (i.e., federal statutory) right of termination, Copyright Office

registration of the Phanatic copyright rights, and/or copyright ownership interests in the Phanatic

work, The Phillies did not take reasonable steps to inform Defendants of its subjective beliefs

and instead, made numerous representations to Defendants that are contrary to the allegations in

the Complaint, to Defendants’ detriment.

                                         FIFTH DEFENSE

                                                (Waiver)

        5.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, because The Phillies have, through its own actions, conduct, and failure to act, waived

any right to relief.

                                         SIXTH DEFENSE

                            (Injunctive/Declaratory Relief Improper)

        6.      Any claims by The Phillies for equitable relief are barred because The Phillies

have an adequate and complete remedy at law, and/or cannot make the other requisite showings

to obtain equitable relief, including but not limited to injunctive relief or declaratory relief.

                                       SEVENTH DEFENSE

                                         (Copyright Misuse)

        7.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrine of copyright misuse.


                                                  31
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page125
                                                                   33 of 93
                                                                         207




                                       EIGHTH DEFENSE

                                       (Trademark Misuse)

       8.      The Phillies’ claim under Count VI is barred, in whole or in part, by the doctrine

of trademark misuse.

                                        NINTH DEFENSE

                                           (Dastar Rule)

       9.      The Phillies’ claim under Count VI is barred, in whole or in part, by the Supreme

Court’s holding in Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23 (2003).

                                        TENTH DEFENSE

                              (Lack of Subject Matter Jurisdiction)

       10.     The Court lacks subject matter jurisdiction over Counts V and VI to the extent

that The Phillies fail to allege any case or controversy.

                                     ELEVENTH DEFENSE

                                       (Statutory Standing)

       11.     The Phillies’ claims under Counts V and VI are barred, in whole or in part,

because The Phillies lack standing under the Declaratory Judgments Act, 28 U.S.C. § 2201.

                                      TWELTH DEFENSE

                                       (Article III Standing)

       12.     The Phillies’ claims under Counts V and VI are barred, in whole or in part,

because The Phillies’ lack standing under Article III of the United States Constitution.




                                                 32
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page126
                                                                   34 of 93
                                                                         207




                                   THIRTEENTH DEFENSE

                    (Ratification/Acquiescence/Abandonment/Forfeiture)

       13.     The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrines of ratification, acquiescence, abandonment, and/or forfeiture.

                                  FOURTEENTH DEFENSE

                                 (Preemption by Federal Law)

       14.     The Phillies’ claims under Count VII and VIII are preempted by the U.S.

Copyright Act, see 17 U.S.C. § 301.

                                    FIFTEENTH DEFENSE

                                          (No Damages)

       15.     The Phillies’ claims to damages under Counts VII and VIII are barred, in whole

or in part, because The Phillies have not suffered any damage or injury as a result of any act or

conduct by Defendants.

                                    SIXTEENTH DEFENSE

                                   (Damages Too Speculative)

       16.     The Phillies’ claims to damages under Counts VII and VIII are barred, in whole

or in part, because damages sought are too speculative and remote.

                                  SEVENTEENTH DEFENSE

                                      (Failure to Mitigate)

       17.     The Phillies’ claims to damages under Counts VII and VIII are barred, in whole

or in part, because The Phillies have failed to mitigate any alleged damages.




                                                33
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page127
                                                                   35 of 93
                                                                         207




                                     EIGHTEENTH DEFENSE

                                             (Good Faith)

         18.    Count VII and VIII are barred, in whole or in part, because Defendants acted in

good faith in all of their dealings with The Phillies. Defendants have dealt honestly and fairly

with The Phillies; The Phillies’ alleged ignorance of Defendants’ statutory termination right

under U.S. copyright law is a problem of The Phillies’ own making.

                                     NINETEENTH DEFENSE

                                              (Bad Faith)

         19.    The Complaint and any purported claims for relief therein are barred, in whole or

in part, as a result of The Phillies’ bad faith.

                                      TWENTIETH DEFENSE

                                           (Unclean Hands)

         20.    The Phillies have not come to Court with clean hands and thus, the Complaint and

any purported claims for relief therein are barred, in whole or in part, by the doctrine of unclean

hands.

                                    TWENTY-FIRST DEFENSE

                 (Breach of Implied Covenant of Good Faith and Fair Dealing)

         21.    The Complaint and any purported claims for relief therein are barred due to the

fact that The Phillies, by their own acts and/or omissions, breached the covenant of good faith

and fair dealing implied in its agreements with Defendants.




                                                   34
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page128
                                                                   36 of 93
                                                                         207




                                 TWENTY-SECOND DEFENSE

                                        (First Amendment)

       22.     The Phillies’ claim under Count VI is barred, in whole or in part, by the First

Amendment to the U.S. Constitution.

                                  TWENTY-THIRD DEFENSE

                                             (Fair Use)

       23.     The Phillies’ claim under Count VI is barred, in whole or in part, by the fair use

defense.

                                 TWENTY-FOURTH DEFENSE

                                (Breach and Default by Plaintiff)

       24.     Defendants have substantially performed any and all contractual obligations, and

any duty or performance on behalf of Defendants is excused by The Phillies’ own actions,

breaches, and defaults, including but not limited to those specified in Defendants’ counterclaims.



       WHEREFORE, Defendants request that the Court issue a judgment in their favor; order

that The Phillies are not entitled to any relief on any of their claims; and order that Defendants

are entitled to a judgment in their favor for their reasonable attorneys’ fees and full costs,

including under 17 U.S.C. § 505.




                                                  35
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page129
                                                                   37 of 93
                                                                         207




                                       COUNTERCLAIMS

       Defendants and Counterclaim Plaintiffs Harrison/Erickson Incorporated, Harrison

Erickson, a partnership, Wayde Harrison, and Bonnie Erickson (collectively, “Counterclaim

Plaintiffs”), by and through their undersigned counsel, hereby allege, on personal knowledge as

to matters relating to themselves and on information and belief as to all other matters, as follows:

                                            PARTIES

       1.      Counterclaim Plaintiffs repeat and reallege paragraphs 1-102 of their Answer, and

also incorporate into these counterclaims the denials, averments, and defenses set forth in

response to The Phillies’ Complaint.

       2.      Counterclaim Plaintiff Bonnie Erickson is a designer of puppets, costumes, toys,

and graphics, best known for her work as Head of the Muppet Workshop with Jim Henson. With

her husband, Counterclaim Plaintiff Wayde Harrison, she is a partner in Counterclaim Plaintiff

Harrison/Erickson. Counterclaim Plaintiffs are all domiciled in Brooklyn, New York.

       3.      Erickson and Harrison authored the “Phanatic” at the request of The Phillies

Major League Baseball team. Counterclaim Defendant The Phillies is a Pennsylvania limited

partnership, which is trying to subvert the letter and intent of the Copyright Act by attempting to

prevent Harrison and Erickson from terminating an assignment of the copyrights authored and

owned by Harrison and Erickson to the Phanatic, under 17 U.S.C. § 203.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of the action pursuant to 28

U.S.C. §§ 1331 and 1338 because the counterclaims arise under the Copyright Act.

       5.      An actual controversy exists between the parties because The Phillies have

wrongly claimed an ownership interest in the Phanatic as a purported copyright author of the


                                                36
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page130
                                                                   38 of 93
                                                                         207




mascot and of an associated “character.” The Phillies have also wrongly claimed that a notice of

termination served by Counterclaim Plaintiffs on The Phillies and, instructing that athe October

31, 1984 Assignment of the copyright to the Phanatic from Counterclaim Plaintiffs to The

Phillies will terminate (and now has terminated) on June 15, 2020 under 17 U.S.C. § 203, in June

2020, is invalid. Thus, the Court has subject matter jurisdiction under 28 U.S.C. § 2201.

        6.      This Court has personal jurisdiction over The Phillies pursuant to N.Y.C.P.L.R. §

302. The Phillies transact business within the state and enter contracts to supply goods or

services in the state. The Phillies have further consented to jurisdiction in this District by filing

the instant lawsuit in this District.

        7.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400 because a

substantial part of the events giving rise to the counterclaims occurred in this District.

                                               FACTS

        8.      Termination rights—which provide authors with an opportunity to reclaim

copyright rights and/or renegotiate with an assignee for additional monies 35 years after the

rights are assigned—were added by Congress to the 1976 Copyright Act to protect individual

artists such as Harrison and Erickson by allowing them to recapture the value of their works.

Artists deserve statutory protection to reclaim their rights because they create artistic works that

enormously benefit the public.

        9.      Counterclaim Plaintiffs lawfully exercised their termination right under the

Copyright Act. Concurrently, H/E informed The Phillies that they wanted to renegotiate a re-

granting of the rights to the Phanatic for future use of the Phanatic copyright for fair value. Over

the thirty five years subsequent to the grant of rights in the 1984 Agreement, The Phanatic

earned millions of dollars for The Phillies and their assignees, and the Phanatic has been


                                                  37
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page131
                                                                   39 of 93
                                                                         207




recognized as one of the best and most popular mascots in all of sports—a value, longevity, and

recognition that was not, and could not have been, predicted in its early years. While the

Phanatic was an immediate hit, its popularity has grown beyond any reasonable prediction, and

no one could have reasonably known the enormous and enduring impact that the mascot would

make on The Phillies, the city of Philadelphia, and Major League Baseball. Having properly

terminated the 35-year-old grant to The Phillies in accordance with the express provisions of the

Copyright Act, and wanting the Phanatic to remain in Philadelphia where they believe it belongs,

Counterclaim Plaintiffs hoped to negotiate fair compensation for the further grant to The Phillies

the right to continue to use their artistic creation, the Phanatic. While in the midst of negotiations

however, The Phillies without any prior notice commenced this action. Now that the termination

of the grant is effective, The Phillies are trying to misappropriate Counterclaim Plaintiffs’

intellectual property without paying any compensation for H/E’s decades-old registered

copyright in the Phanatic.

       10.     Counterclaim Plaintiffs did not simply design a costume, but also provided The

Phillies with a fully integrated character. Counterclaim Plaintiffs, not The Phillies, who were

hesitant about even introducing a new mascot at the time, took action to ensure that the Phanatic

mascot would last. Counterclaim Plaintiffs gave direction to Dave Raymond—the first actor to

perform as the Phanatic—on how to interpret that character, and created hundreds of illustrations

and other portrayals of the Phanatic that embody and promote that character. The rights to all of

those illustrations and other portrayals of the Phanatic were granted to The Phillies under the

1984 Agreement. Because Counterclaim Plaintiffs have lawfully terminated the grant of rights

in the 1984 Agreement pursuant to Section 203 of the Copyright Act, and because The Phillies

have been unwilling or unable to negotiate with Counterclaim Plaintiffs a fair payment reflecting


                                                 38
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page132
                                                                    40 of 93
                                                                          207




the value of a new grant of rights, all of those rights have lapsed, reverting to Counterclaim

Plaintiffs.

        11.    8. The Phillies have known and conceded for four decades that they did not author

or initially own the copyrights in the Phanatic and the countless early illustrations and other

portrayals of the Phanatic. They admitted as much in the exhibits attached to their own

Complaint in this action, which are binding agreements concerning copyright authorship and

ownership, and the exploitation of the Phanatic. Only after Counterclaim Plaintiffs served The

Phillies with a valid termination notice under 17 U.S.C. § 203, in 2018, did The Phillies concoct

theories as to why they should be declared an original author of the Phanatic, solely in an attempt

to deny Counterclaim Plaintiffs their lawful termination rights and continue using the Phanatic

without authorization or payment to Counterclaim Plaintiffs.

        9. The purpose of termination of assignments under the Copyright Act is to provide

authors with an opportunity 35 years later to reclaim rights and/or negotiate with an original

assignee, for additional monies, for a term extended beyond the 35 year term. There is nothing

unfair about this statutory entitlement: indeed Congress created it due to the inequities individual

authors such as Harrison and Erickson frequently face when entering negotiations with large

companies like The Phillies.

        12.    10. When The Phillies asked Counterclaim Plaintiffs to create a mascot, the team

knew they were seeking the assistance of established artists. Although The Phillies first asked

Jim Henson to take on the project, he told them they should hire Bonnie Erickson, who had

worked with Henson to create such famous art works as Miss Piggy, and who also had worked

on the Sesame Street programs.




                                                 39
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page133
                                                                   41 of 93
                                                                         207




       13.     11. The entire artistic design for the Phanatic, a fantasy animal, with both artistic

merit, as well as a written and well-thought out backstory and personality (i.e., as an anomaly of

evolution from the Galapagos Islands), was created solely by Counterclaim Plaintiffs. The

Phillies contributed no copyrightable work to the project, and only simple, abstract notional

ideas, none of which had any copyrightable expressioncertainly did not consider themselves to

be authors of the Phanatic when it was created. Counterclaim Plaintiffs conceived of, and

designed, the color, shape, mannerisms, fictional backstory, and other protectable elements of the

Phanatic. For example, Erickson designed the large snout of the Phanatic to resemble a

megaphone, because the name Phanatic implied a loud and boisterous cheerleader-type, super

fan character. She also chose green as the color for the mascot, because after visiting the

PhiladelphiaThe Phillies’ old Veterans sStadium to gather inspiration, she thought a green

mascot would stand out among the multi-coloredcolored seats.

       14.     12. As stated above, The Phillies admitted this was true in multiple signed

agreements, which reference Counterclaim Plaintiffs’ initial ownership and authorship of the

copyrights to the Phanatic, including the Phanatic “character.” So, Counterclaim Plaintiffs

expressly repudiated any initial ownershipauthorship claim by The Phillies long ago. Indeed,

The Phillies were granted an assignment of the Phanatic copyrights from Counterclaim Plaintiffs

in 1984, acknowledging in writing not only that H/ECounterclaim Plaintiffs owned and had

registered the Phanatic copyright, but that The Phillies would exercise reasonable efforts to

credit Counterclaim Plaintiffs as the creators of the Phanatic.

       15.     13. The U.S. Copyright Office also acknowledged Counterclaim Plaintiffs’

authorship and ownership of the copyright to the Phanatic mascot design by issuing a 1979

registration certificate, VA 0-023-748, to Counterclaim Plaintiffs. That certificate, which is


                                                 40
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page134
                                                                   42 of 93
                                                                         207




prima facie evidence of the truth of the facts stated therein, 17 U.S.C. § 410, and of which The

Phillies were well aware, confirms The Phillies did not author the Phanatic. The Phillies never

challenged this registration for decades, until they received a valid termination notice from

Counterclaim Plaintiffs, informing theThe Phillies that Counterclaim Plaintiffs will reclaim

ownership of the Phanatic on June 15, 2020 (the “Effective Termination Date”). The U.S.

Copyright Office has now also recorded that valid termination notice, indicating it was

substantively complete and procedurally proper.

       16.     Because the Effective Termination has passed, all rights in the Phanatic that were

transferred to The Phillies under the 1984 Agreement have now lapsed and reverted to

Counterclaim Plaintiffs.

       17.     14. Prior to the Effective Termination Date, The Phillies have threatened to

continue using the copyrighted material of the Phanatic, even after ownership of the copyrights

reverts to Counterclaim Plaintiffs under 17 U.S.C. § 203. Rather than respecting the public

policy choices of Congress, which elected to provide artists with the ability to reclaim their

rights, or pay additional money for their highly successful work after the termination is effected

in 2020, The Phillies are trying to bullyThe Effective Termination Date has now passed, and,

consistent with those threats and fueled purely by a desire to avoid the effects of termination and

steal Counterclaim Plaintiffs’ valuable intellectual property, The Phillies have continued to use

the Phanatic mascot design and related artwork without permission, infringing copyrights that

have now reverted to Counterclaim Plaintiffs and force them to waste money on a lawsuit. This

Court should set them straight..

       18.     Also, with blatant disrespect of Counterclaim Plaintiffs’ rights and artistry in the

Phanatic, The Phillies have created a knock-off Phanatic, which they introduced during their


                                                41
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page135
                                                                   43 of 93
                                                                         207




Spring training on February 23, 2020 (hereinafter referred to as “P2”). The Phillies created this

P2 knock-off, because they know that they have no basis to challenge Counterclaim Plaintiffs’

termination right under 17 U.S.C. § 203.

       19.     P2 features minor, slavish changes to Counterclaim Plaintiffs’ Phanatic mascot

design, and represents a lazy attempt by The Phillies to try to use an exception to the termination

right that is reserved solely for derivative works created under the authority of the grant, such as

a movie adaptation of a novel. See 17 U.S.C. § 203(b)(1) (the “Derivative Work Exception”).

The Derivative Work Exception is only intended to allow creators of derivative works to

continue utilizing such works after termination. It is not, however, intended to protect the

creators of wholesale knock-offs.

       20.     P2 is not a derivative work prepared under the authority of the 1984 Agreement.

The Phillies did not recast, transform, or adapt the Phanatic. They copied it. Indeed, P2 is a

blatant knock-off reproduction of the Phanatic mascot design that Counterclaim Plaintiffs

created, and which The Phillies no longer own nor have the right to use. The alterations to

Counterclaim Plaintiffs’ design are minimal, wholly unoriginal, and in no way reflect an artistic

desire to change it. These statements are not merely the view of Counterclaim Plaintiffs, but the

opinion of Counterclaim Plaintiffs’ qualified expert, who has worked in the creative industries

designing original characters and brand mascots for decades.

       21.     In fact, The Phillies deliberately designed P2 so that people would not notice the

difference between Counterclaim Plaintiffs’ Phanatic mascot design and P2. The Phillies

themselves internally confirmed that they knew that it was unlikely that anyone would notice a

difference between the original Phanatic and the P2 knock-off. The Phillies’ express goal was to

create P2 in a way that it would be perceived as virtually indistinguishable from the original


                                                 42
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page136
                                                                   44 of 93
                                                                         207




Phanatic character created by Counterclaim Plaintiffs. Even media reports have suggested that

the differences in P2 are barely noticeable.

       22.     The Phillies’ creation of P2, solely to try to nullify Counterclaim Plaintiffs’

termination right, is an abuse of the Derivative Work Exception, and does not fall within its

purview. The Phillies’ continued exploitation of P2, now that the Effective Termination Date

has passed, is infringing, and continues to infringe, Counterclaim Plaintiffs’ copyright rights.

       23.     The Phillies have confirmed through their conduct after the Effective Termination

Date that their attempt to take advantage of the Derivative Work Exception is a ruse. Even if

The Phillies were legally entitled to continue using P2 under the Derivative Work Exception (and

they cannot, given that P2 is not a derivative work, as described above), The Phillies have no

legal right to create new derivative works now that the Effective Termination Date has passed.

This is because the Derivative Work Exception is limited only to derivative works prepared

while the 1984 Agreement was still in effect. Congress made clear that the privilege to continue

utilizing derivative works prepared under authority of the grant “does not extend to the

preparation after the termination of other derivative works based upon the copyrighted work

covered by the terminated grant.” 17 U.S.C. § 203(b)(1) (emphasis added). In other words, the

Derivative Work Exception does not allow The Phillies to make post-termination derivatives of a

derivative work, i.e., new works based on a derivative work, where such a new work was created

after termination, because any “derivative of a derivative” would necessarily be based upon the

copyrighted work covered by the terminated grant. For instance, while the Derivative Work

Exception might allow The Phillies to continue exploiting a comic book based on the Phanatic

that was a permitted derivative work prior to termination, the Derivative Work Exception would




                                                 43
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page137
                                                                   45 of 93
                                                                         207




not allow The Phillies to develop a film adaptation of the comic book after its rights in the

Phanatic have lapsed.

       24.     Despite the unequivocal limitation on the Derivative Works Exception, The

Phillies have willfully prepared or caused others to prepare countless derivative works based on

P2 after the Effective Termination Date, and have threatened to produce countless more. Every

single one of these new works unlawfully incorporates Counterclaim Plaintiff’s Phanatic design,

which The Phillies are aware they no longer own.

       25.     These new “derivatives of a derivative,” i.e., new works based on the purported

derivative P2 work, include inter alia new performances and portrayals of P2, which The Phillies

have directly prepared, or knowingly authorized, enabled, encouraged and/or induced others to

prepare, and which have been fixed in videos and images that have been transmitted, displayed,

and disseminated to the public. Since the Effective Termination Date, The Phillies have

blatantly prepared and broadcast over the internet various promotional videos that prominently

feature P2, such as “Phanatic takes on the speed pitch machine,” “Phanatic celebrates Opening

Day in 2020 … finally!,” “Phanatic launches a hotdog to … T-Mac?,” and “Phanatic ensures

umpires are properly sanitizing in 2020,” or have knowingly authorized, enabled, encouraged

and/or induced others to prepare and broadcast such promotional videos; The Phillies have

prepared, displayed, and disseminated numerous new photographs and artwork that prominently

feature P2 on their social media channels, such as on Instagram, or have knowingly authorized,

enabled, encouraged and/or induced others to prepare, display, and disseminate such new

photographs and artwork; and The Phillies have prominently featured P2 acting out routines

during broadcasts of baseball games at Citizens Bank Park, which The Phillies or others acting in

conjunction with or on behalf of The Phillies have fixed into new works and transmitted to the


                                                44
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page138
                                                                   46 of 93
                                                                         207




public. Every single one of these portrayals of P2 constitutes a new, unauthorized work created

after the Effective Termination Date that incorporates Counterclaim Plaintiffs’ Phanatic design,

which The Phillies are aware they no longer own. Attached hereto as Exhibit A is a non-

exhaustive list illustrating the vast number of ways that The Phillies are exploiting P2, in blatant

disregard for Counterclaim Plaintiffs’ rights in the underlying Phanatic mascot design. The

Phillies seemingly produce new works that unlawfully incorporate the Phanatic every week, each

of which constitutes a new and separate instance of infringement.

       26.     The Phillies have admitted that they have no intention of complying with

Counterclaim Plaintiffs’ termination rights and the Derivative Work Exception going forward.

The Phillies have repeatedly admitted that they intend to create new merchandise featuring P2

after the Effective Termination Date, without Counterclaim Plaintiffs’ permission, and without

any compensation to Counterclaim Plaintiffs. Every piece of merchandise featuring P2

constitutes a new derivative work that would necessarily incorporate Counterclaim Plaintiffs’

Phanatic design, which The Phillies are aware they no longer own.

       27.     The Phillies have even produced what they refer to as a P2 “Style Guide,” which

features artwork that in many cases is copied almost verbatim from early artwork that

Counterclaim Plaintiffs created. Such artwork, including the artwork listed on Exhibit B hereto

(hereinafter referred to as the “Phanatic Artwork”), was bundled into the 1984 Assignment along

with the Phanatic mascot design, and the rights to such works are no longer The Phillies to

exploit. The Phillies have admitted that this “Style Guide” is intended to assist third parties in

unlawfully preparing new derivative works featuring P2 after the Effective Termination Date.

Each new derivative work featuring P2 prepared by a third party would necessarily incorporate




                                                 45
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page139
                                                                   47 of 93
                                                                         207




Counterclaim Plaintiffs’ Phanatic mascot design and the Phanatic Artwork, which The Phillies

are aware they do not own.

       28.     The foregoing is a non-exhaustive description of The Phillies’ ongoing activities

and threatened activities with respect to The Phillies’ unauthorized exploitation of P2. The full

scope of such infringing conduct is not yet known to Counterclaim Plaintiffs, and it is continuing

to increase. The Phillies are aware that every single derivative work that features P2 after the

Effective Terminate Date unlawfully incorporates Counterclaim Plaintiffs’ Phanatic mascot

design and/or the Phanatic Artwork, and is not allowed by the Derivative Work Exception. The

Phillies have no interest in curbing such illegal activities. The Phillies in this case have even

represented through their agents that they will continue to engage in such infringing conduct

even if they lose this lawsuit.

       29.     By continuing to unilaterally create and authorize others to create new works

featuring P2 after the Effective Terminate Date, The Phillies have demonstrated that they have

no intention to comply with the termination provisions of the Copyright Act or respect

Counterclaim Plaintiffs’ copyright rights. To the contrary, The Phillies seek to profit off the

creative work of others, and ignore their legal responsibilities.

       30.     In addition to the unlawful activities described above, The Phillies also continue

to sell and knowingly authorize, enable, encourage, and/or induce others to sell unauthorized

merchandise featuring numerous pieces of the Phanatic Artwork listed on Exhibit B. The

Phillies know that their rights to exploit such merchandise or license others to exploit such

merchandise had cut off on the Effective Termination Date, but they and their licensees continue

to produce and sell such works without Counterclaim Plaintiffs’ permission.




                                                 46
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page140
                                                                   48 of 93
                                                                         207




       31.     The Phillies derive an obvious and direct financial benefit from the infringement

of Counterclaim Plaintiffs’ Phanatic mascot design and related artwork. The Phanatic is notably

a major commercial draw to The Phillies’ baseball franchise, and while The Phillies have the

legal and practical right, and indeed obligation, to prevent or limit the infringement of the

Phanatic, they have chosen not to do so because they want to continue to profit off of

Counterclaim Plaintiffs’ creativity without compensating the Counterclaim Plaintiffs.

       32.     By The Phillies’ unlawful conduct, wholesale unauthorized copies and

adaptations of Counterclaim Plaintiffs’ copyrighted works are being made and distributed into

the stream of commerce with no restriction preventing their downstream dissemination. Such

infringing activity strips Counterclaim Plaintiffs of the creative control to which they are entitled,

undermines Counterclaim Plaintiffs’ own ability to exploit their works, diminishes the perceived

value of those works to Counterclaim Plaintiffs’ potential licensees, and associates Counterclaim

Plaintiffs with a knock-off Phanatic design that cheapens Counterclaim Plaintiffs’ iconic

creation, thereby causing irreparable damage to Counterclaim Plaintiffs’ business and reputation

as renowned character and mascot designers.

       33.     In full recognition that their conduct is illegal, The Phillies have represented to

Counterclaim Plaintiffs that they have no intention of respecting Counterclaim Plaintiffs’ rights

going forward, and have further represented to Counterclaim Plaintiffs that they will continue to

infringe Counterclaim Plaintiffs’ copyrights even if The Phillies lose this lawsuit. In other

words, The Phillies have made the conscious decision to infringe first and pay later, rather than

responsibly comply with the law and obtain permission from Counterclaim Plaintiffs.

       34.     The Phillies’ infringement will result, and has resulted, in a substantial decline in

revenue to which Counterclaim Plaintiffs’ are entitled, and—if permitted to continue—


                                                 47
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page141
                                                                   49 of 93
                                                                         207




effectively renders the termination provisions of the 1976 Copyright Act meaningless. Actions

such as those taken by The Phillies not only violate the express rights granted to H/E under the

Copyright Act, but also undermine the very purposes of the Copyright Act, adversely impacting

the creation of new artwork.

          35.   Rather than respecting the public policy choices of Congress to protect artists by

providing them with the ability to reclaim their rights, The Phillies are willfully and unlawfully

exploiting Counterclaim Plaintiffs’ Phanatic, and they must answer for their blatantly unlawful

conduct.

                                             CLAIMS

                        First Cause of Action –Authorship of the Phanatic

          36.   15. Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-1435

herein.

          37.   16. In 1978, Counterclaim Plaintiffs created the Phillie Phanatic. The Phillies

contributed no artistic expression to the Phanatic whatsoever, let alone copyrightable expression.

          38.   17. Between 1978 and 1984, the parties entered multiple written agreements

within which The Phillies acknowledged Counterclaim Plaintiffs’ authorship of the Phanatic.

These agreements include acknowledgement of Counterclaim Plaintiffs’ authorship of the

Phanatic “character.”

          39.   18. After Counterclaim Plaintiffs served a notice on The Phillies in 2018, as

required by the Copyright Act, to terminate theirthe 1984 Aassignment of the copyright rights in

the Phanatic, The Phillies concocted an argument to attempt to claim partial authorship of the

Phanatic. An actual, substantial, and justiciable controversy thus exists between Counterclaim




                                                 48
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page142
                                                                   50 of 93
                                                                         207




Plaintiffs and The Phillies concerning who authored and initially owned the copyright rights in

the Phanatic. A judicial declaration is necessary to vindicate Counterclaim Plaintiffs’ rights.

          40.   19. Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that they authored the Phanatic, and that The Phillies did not.

                Second Cause of Action – Statute of Limitations and Estoppel

          41.   20. Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-1940

herein.

          42.   21. Counterclaim Plaintiffs always claimed authorship and initial ownership of

the copyright to the Phanatic. Counterclaim Plaintiffs also always denied that The Phillies had

any authorship interest in the Phanatic. These denials were express, and were even conveyed in

writing multiple times in and before 1984. Indeed, in 1979, Counterclaim Plaintiffs registered

the copyright to the Phanatic, and informed The Phillies that they did so. The Phillies never

claimed an authorship interest in the Phanatic for forty years.

          43.   22. The Copyright Act, 17 U.S.C. § 507, includes a three-year statute of

limitations. This limitations provision applies to claims of authorship, just as it does to

infringement actions. Because Counterclaim Plaintiffs repudiated any authorship claim

possessed by The Phillies, and The Phillies failed to file an action within three years contesting

Counterclaim Plaintiffs’ rights, the statute of limitations now bars The Phillies from claiming any

authorship interest.

          44.   23. Moreover, Counterclaim Plaintiffs materially and reasonably relied on The

Phillies’ representations that they acknowledged Counterclaim Plaintiffs’ authorship of the

Phanatic when the parties entered written agreements and Counterclaim Plaintiffs continued to




                                                 49
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page143
                                                                    51 of 93
                                                                          207




do business with The Phillies after doing so. Equitable estoppel therefore bars The Phillies from

now challenging Counterclaim Plaintiffs’ authorship of the Phanatic.

          45.   24. Nevertheless, theafter taking the benefit of the written agreements and

exploiting the Phanatic grant for more than 35 years, The Phillies are now asserting, for the first

time, that they authored the Phanatic. Equitable estoppel bars The Phillies from now challenging

Counterclaim Plaintiffs’ authorship of the Phanatic. An actual, substantial, and justiciable

controversy thus exists between Counterclaim Plaintiffs and The Phillies concerning who

authored the Phanatic. A judicial declaration is necessary to vindicate Counterclaim Plaintiffs’

rights.

          46.   25. Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that the Copyright Act’s statute of limitations and equitable estoppel prevent The

Phillies from claiming any authorship of the Phanatic.

                  Third Cause of Action – Validity of Copyright Registration

          47.   26. Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-2546

herein.

          48.   27. In 1979, Counterclaim Plaintiffs registered their copyright interests in the

Phanatic, and the U.S Copyright Office issued a registration certificate that same year. In

applying for the registration, Counterclaim Plaintiffs complied with all applicable Copyright

Office regulations and practices. Counterclaim Plaintiffs did so in good faith, and informed The

Phillies of the issuance of the Copyright Office registration certificate. The Phillies

acknowledged the existence of the certificate in writing, and even used it to enforce their rights

during the term of the 1984 assignment.




                                                 50
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page144
                                                                   52 of 93
                                                                         207




          49.   28. Moreover, Counterclaim Plaintiffs reasonably and materially relied on The

Phillies representations that they acknowledged the validity of Counterclaim Plaintiffs’

registration when the parties entered written agreements and Counterclaim Plaintiffs continued to

do business with The Phillies after doing so. Equitable estoppel, and the Copyright Act’s statute

of limitations, 17 U.S.C. § 507, therefore bar The Phillies from now challenging the validity of

Counterclaim Plaintiffs’ registration.

          50.   29. Nevertheless, The Phillies assert that the registration is invalid. An actual,

substantial, and justiciable controversy thus exists between Counterclaim Plaintiffs and The

Phillies concerning the whether Counterclaim Plaintiffs possess a valid registration. A judicial

declaration is necessary to vindicate Counterclaim Plaintiffs’ rights.

          51.   30. Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that their registration certificate is valid.

                    Fourth Cause of Action – Validity of Termination Notice

          52.   31. Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-3051

herein.

          53.   32. On October 31, 1984, Counterclaim Plaintiffs assigned, in writing, their

copyrights in the Phanatic to The Phillies. Under 17 U.S.C. § 203, Counterclaim Plaintiffs are

entitled to terminate that transfer.

          54.   33. The statute states: “Termination of the grant may be effected at any time

during a period of five years beginning at the end of thirty-five years from the date of execution

of the grant ...” The statute also states: “Termination of the grant may be effected

notwithstanding any agreement to the contrary, including an agreement to make a will or to make

any future grant.” The statute also states: “Upon the effective date of termination, all rights


                                                    51
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page145
                                                                   53 of 93
                                                                         207




under this title that were covered by the terminated grants revert to the author, authors, and other

persons owning termination interests …”

          55.   34. Counterclaim Plaintiffs complied with all of 17 U.S.C. § 203’s requirements,

including a timely notice of termination and the requirement to record the termination notice

with the U.S. Copyright Office. The notice was timely, complete, and valid. Pursuant to the

notice, the 1984 assignment of the Phanatic copyright by Counterclaim Plaintiffs to The Phillies

will terminated on June 15, 2020.

          56.   35. The Phillies have claimed that the termination notice is ineffective, and have

threatened to continue, and continued, to use the copyright rights to the Phanatic after the date on

which the assignment is terminated. An actual, substantial, and justiciable controversy thus

exists between Counterclaim Plaintiffs and The Phillies concerning whether the termination

notice is valid. A judicial declaration is necessary to vindicate Counterclaim Plaintiffs’ rights.

          57.   36. Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that, under the Copyright Act, the termination notice effectively terminates the 1984

Assignment and all copyright interests owned by Counterclaim Plaintiffs in the Phanatic reverts

to Counterclaim Plaintiffs in accordance with Section 203.

                Fifth Cause of Action – Injunctive ReliefCopyright Infringement

          58.   37. Counterclaim Plaintiffs reallege all of the allegations of paragraphs 1-3657

herein.

          59.   The Phanatic mascot design and Phanatic Artwork listed on Exhibit B created by

Counterclaim Plaintiffs constitute original, copyrightable subject matter pursuant to the

Copyright Act, and are protected by a United States Certificate of Copyright Registration duly

registered with the United States Copyright Office (the “Phanatic Copyrights”). Counterclaim


                                                 52
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page146
                                                                   54 of 93
                                                                         207




Plaintiffs have validly exercised their termination rights pursuant to 17 U.S.C. § 203, and with

the passage of the Effective Termination Date on June 15, 2020, are the owners of and/or

exclusively control all rights, title, and interest in and to the Phanatic Copyrights.

       60.     The Phanatic Artwork listed on Exhibit B repeats content verbatim from the

original copyrighted Phanatic mascot design, and Counterclaim Plaintiffs rely upon their

copyright registration for the underlying mascot design. In addition, independent registrations

for the works listed on Exhibit B were filed with the U.S. Copyright Office on the Effective

Termination Date, and Counterclaim Plaintiffs intend to amend their Counterclaims as necessary

to reflect those registrations when they are issued.

       61.     The Phillies have reproduced, adapted, distributed, and publicly displayed the

Phanatic Copyrights without authorization subsequent to the Effective Termination Date,

including inter alia, by continuing to exploit a knock-off Phanatic mascot design, P2, creating

new adaptations of the Phanatic Copyrights such as those set forth in Exhibit A, and continuing

to exploit merchandise that unlawfully incorporates the Phanatic Artwork. In addition, without

the permission or consent of Counterclaim Plaintiffs, The Phillies have knowingly encouraged,

induced, materially contributed to, and/or facilitated, the unauthorized reproduction, adaptation,

distribution, and public display of the Phanatic Copyrights subsequent to the Effective

Termination Date. The Phillies also have the right and ability to stop or limit the infringement,

and have a direct financial interest in such infringing activities. As such, The Phillies are directly

and secondarily liable for infringement under the Copyright Act.

       38. Given that Counterclaim Plaintiffs’ termination notice is valid and enforceable as

stated above in the Fourth Cause of Action, continued use by The Phillies of the Phanatic

copyright after the effective date of termination will constitute actionable copyright infringement


                                                  53
   Case
    Case1:19-cv-07239-VM-SN
         1:19-cv-07239-VM-SN Document
                              Document115-8
                                       105-2 Filed
                                              Filed10/20/20
                                                    09/29/20 Page
                                                              Page147
                                                                   55 of 93
                                                                         207




under 17 U.S.C. §§ 106 and 501. A copyright owner whose exclusive rights are infringed is

entitled, inter alia, to an injunction under 17 U.S.C. § 502. The Court has the power to issue an

injunction not only to restrain copyright infringement, but also to prevent it under 17 U.S.C. §

502(a). Moreover, Counterclaim Plaintiffs obtained a copyright registration certificate from the

U.S. Copyright Office for the copyright rights in the Phanatic in 1979.

       39. The Phillies have expressly threatened to willfully continue to use the Phanatic

copyright without authorization, even if this Court rejects their declaratory judgment claims and

grants Counterclaim Plaintiffs’ declaratory judgment claims. In other words, The Phillies have

threatened to force Counterclaim Plaintiffs to sue The Phillies for infringement, even if the Court

issues a declaratory judgment in Counterclaim Plaintiffs’ favor stating that the termination notice

served on The Phillies effectively terminates the 1984 grant made to The Phillies by

Counterclaim Plaintiffs. This bold threat creates a dispute between Counterclaim Plaintiffs and

The Phillies concerning whether The Phillies may continue to use the Phanatic copyright rights

after the date of termination. A judicial declaration and permanent injunction is necessary to

prevent blatant infringement of Counterclaim Plaintiffs’ rights.

       40. In the absence of an injunction, Counterclaim Plaintiffs will be substantially and

irreparably injured by The Phillies’ willful infringement. These injuries are not compensable by

monetary damages alone and there is no adequate remedy at a law.

       62.      41. Based on the foregoing,The infringement of Counterclaim Plaintiffs hereby

request a permanent injunction against The Phillies’ continued willful violation of the exclusive

rights that Counterclaim Plaintiffs will reclaim upon the effective date of the termination notice.’

rights in each of their respective copyrighted works constitutes a separate and distinct act of

infringement.


                                                 54
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page148
                                                                    56 of 93
                                                                          207




        63.    The Phillies’ unlawful conduct, as set forth above, was willful, intentional,

malicious and purposeful, in disregard of and with indifference to the rights of Counterclaim

Plaintiffs.

        64.    The Phillies’ actions described above have caused and will continue to cause

irreparable damage to Counterclaim Plaintiffs, for which Counterclaim Plaintiffs have no remedy

at law. Indeed, The Phillies have already engaged in the blatant wholesale infringement of the

Phanatic Copyrights by, among other things, continuing to prepare new derivative works

featuring P2 after the Effective Termination Date without permission. The Phillies are aware

that every single one of these new works unlawfully incorporates, and therefore infringes on,

Counterclaim Plaintiffs’ copyrighted material, see 17 U.S.C. § 203(b)(1), but nonetheless have

expressed every intention of continuing to expand their use of P2 through the preparation of

countless more unauthorized new works that feature P2. Such conduct is indefensible. Unless

The Phillies are restrained by this Court from continuing their infringement of Counterclaim

Plaintiffs’ copyrights, these injuries will continue to occur in the future. Counterclaim Plaintiffs

are accordingly entitled to injunctive relief restraining The Phillies from further infringement.

                    PRAYER FOR RELIEF AND DEMAND FOR JURY

        65.    42. Wherefore, Counterclaim Plaintiffs pray for a judgment in their favor and

against The Phillies and request the following relief:

                 a. A declaratory judgment that Counterclaim Plaintiffs authored and initially

                     owned the Phanatic, and that The Phillies did not;

                 b. A declaratory judgment that The Phillies are barred by the Copyright Act’s

                     statute of limitations, and by equitable estoppel, from asserting an

                     authorship interest in the Phanatic;


                                                 55
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-8
                                    105-2 Filed
                                           Filed10/20/20
                                                 09/29/20 Page
                                                           Page149
                                                                57 of 93
                                                                      207




          c. A declaratory judgment that Counterclaim Plaintiffs’ 1979 copyright

             registration for the Phanatic is valid;

          d. A declaratory judgment that the termination notice served by Counterclaim

             Plaintiffs on The Phillies is effective and valid, and that the 1984 assignment

             from Counterclaim Plaintiffs to The Phillies of the copyright rights to the

             Phillie Phanatic will terminated on June 15, 2020;

          e. For a declaration that The Phillies have willfully infringed and are

             continuing to infringe Counterclaim Plaintiffs’ copyrights, including inter

             alia, through the preparation after the Effective Termination Date of new

             works that are based upon Counterclaim Plaintiffs’ copyrights.

          f. For statutory damages pursuant to 17 U.S.C. § 504(c), in an amount up to

             the maximum provided by law, arising from The Phillies’ willful violations

             of Counterclaim Plaintiffs’ rights under the Copyright Act or, in the

             alternative, at Counterclaim Plaintiffs’ election pursuant to 17 U.S.C. §

             504(b), Counterclaim Plaintiffs’ actual damages, including The Phillies

             profits from the infringements and the value received by the Phillies

             resulting from its infringements, in an amount to be proven at trial;

          g. An order pursuant to 17 U.S.C. § 505 awarding Counterclaim Plaintiffs their

             costs in this action, including their reasonable attorneys’ fees;

          h. For pre-judgment and post-judgment interest at the applicable rate on any

             monetary award made part of the judgment against The Phillies;

          i. e. AFor such equitable relief under Title 17, Title 28, and/or the Court’s

             inherent authority as is necessary to prevent or restrain infringement of


                                         56
Case
 Case1:19-cv-07239-VM-SN
      1:19-cv-07239-VM-SN Document
                           Document115-8
                                    105-2 Filed
                                           Filed10/20/20
                                                 09/29/20 Page
                                                           Page150
                                                                58 of 93
                                                                      207




             Counterclaim Plaintiffs’ copyrights, including permanent injunctionve

             enjoiningrelief prohibiting The Phillies and their officers, agents, servants,

             employees, attorneys, and all other persons in active concert or participation

             from infringing Counterclaim Plaintiffs’ exclusive copyright rights in the

             Phanatic after June 15, 2020;with each or any of them, from:

            f. An order awarding Counterclaim Plaintiffs all of their attorneys’ fees and

               full costs under 17 U.S.C. § 505; and

                  i. Directly or indirectly infringing Counterclaim Plaintiffs’ Phanatic

                     Copyrights;

                 ii. Copying, reproducing, distributing, transmitting, displaying, or

                     otherwise exploiting without authorization Counterclaim Plaintiffs’

                     Phanatic Copyrights;

                iii. Preparing derivative works that are based upon Counterclaim

                     Plaintiffs’ Phanatic Copyrights;

                 iv. Enabling, facilitating, permitting, assisting, soliciting, encouraging,

                     or inducing others to copy, reproduce, distribute, transmit, display,

                     or otherwise exploit without authorization Counterclaim Plaintiffs’

                     Phanatic Copyrights; and

                 v. Enabling, facilitating, permitting, assisting, soliciting, encouraging,

                     or inducing others to prepare derivative works that are based upon

                     Counterclaim Plaintiffs’ Phanatic Copyrights; and

          j. g. All other relief the Court deems just and proper.




                                         57
  Case
   Case1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SN Document
                             Document115-8
                                      105-2 Filed
                                             Filed10/20/20
                                                   09/29/20 Page
                                                             Page151
                                                                  59 of 93
                                                                        207




DATED:        October 7September     MITCHELL SILBERBERG & KNUPP LLP
         29, 201920
              New York, New York


                                     By: /s/ Paul D. Montclare
                                         Paul D. Montclare (pdm@msk.com)
                                         Leo M. Lichtman (lml@msk.com)
                                         Elaine Nguyen (eln@msk.com)
                                         437 Madison Avenue, 25th Floor
                                         New York, NY 10022
                                         Telephone: (212) 509-3900
                                         Facsimile: (212) 509-7239

                                          J. Matthew Williams (mxw@msk.com)
                                          1818 N St. NW, 7th Floor
                                          Washington, DC 20036
                                          Telephone: (202) 355-7900
                                          Facsimile: (202) 355-7899

                                          Attorneys for Defendants and
                                          Counterclaim Plaintiffs Harrison/Erickson
                                          Incorporated, Harrison Erickson, Wayde
                                          Harrison, and Bonnie Erickson




                                     58
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page152
                                                                    60 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page153
                                                                    61 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           60
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page154
                                                                    62 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           61
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page155
                                                                    63 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           62
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page156
                                                                    64 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           63
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page157
                                                                    65 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           64
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page158
                                                                    66 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           65
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page159
                                                                    67 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           66
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page160
                                                                    68 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           67
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page161
                                                                    69 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           68
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page162
                                                                    70 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           69
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page163
                                                                    71 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           70
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page164
                                                                    72 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           71
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page165
                                                                    73 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           72
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page166
                                                                    74 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           73
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page167
                                                                    75 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           74
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page168
                                                                    76 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           75
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page169
                                                                    77 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           76
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page170
                                                                    78 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           77
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page171
                                                                    79 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           78
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page172
                                                                    80 of 93
                                                                          207

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           79
12490308.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page173
                                                                    81 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page174
                                                                    82 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           81
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page175
                                                                    83 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           82
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page176
                                                                    84 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           83
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page177
                                                                    85 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           84
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page178
                                                                    86 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           85
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page179
                                                                    87 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           86
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page180
                                                                    88 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           87
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page181
                                                                    89 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           88
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page182
                                                                    90 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           89
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page183
                                                                    91 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           90
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page184
                                                                    92 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           91
12490327.1
    Case
     Case1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SN Document
                               Document115-8
                                        105-2 Filed
                                               Filed10/20/20
                                                     09/29/20 Page
                                                               Page185
                                                                    93 of 93
                                                                          207

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           92
12490327.1
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-8
                                      105-3Filed
                                              Filed
                                                 10/20/20
                                                    09/29/20Page
                                                              Page
                                                                 186
                                                                   1 of 6
                                                                        207




                EXHIBIT &
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-3Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   187
                                                                     2 of 6
                                                                          207


From:              Montclare, Paul
To:                "Wolfsohn, David J."
Cc:                "Marandola, Tyler R."; Williams, Matthew; Lichtman, Leo; Nguyen, Elaine
Subject:           RE: [EXTERNAL] Re: Phillies V. H/E
Date:              Friday, September 25, 2020 12:42:20 PM
Attachments:       Change-Pro Redline - Answer and Counterclaim_filed and Amended answer _ counterclaims -final
                   9_24_2020(12520686.pdf
                   FINAL Proposed Amendment.pdf
                   Exhibit A to Counterclaims.pdf


David,
Attached is a slightly revised redline version of the proposed amended answer and counterclaim we
intend to file. Based on our last email exchange, please confirm that it is still The Phillies position
that they will not consent to the filing of this amended pleading. If I do not hear back from you
today I will assume that you still do not consent to the filling of this amended pleading.
Paul




Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022

THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Montclare, Paul
Sent: Monday, September 14, 2020 2:56 PM
To: 'Wolfsohn, David J.' <DJWolfsohn@duanemorris.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] Re: Phillies V. H/E

David,
Putting aside the churlish comments directed at my clients, there is no need to address your flawed
characterization of my client’s motives for filing an amended counterclaim as you imagine in your
first paragraph. You have known for some time now that we would be seeking to amend our
counterclaim to address post-termination infringement by your client. This is no surprise to you. In
fact, we have even raised this in correspondence with the Court, and in emails between us relating
to the end of discovery.

Regarding your second and third paragraph, there is nothing defamatory about this proposed
pleading, and we will prove the allegations in our counterclaims. If you make a Rule 12(b)(f) motion
we will respond with the basis for our allegations. Notably, for some reason, while you threaten a
motion, you have not articulated what parts of the proposed pleading you believe should be stricken
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-3Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   188
                                                                     3 of 6
                                                                          207


under Rule 12(b)(f). Nor have you indicated, what you contend needs to be pleaded with more
definiteness under Rule 12 (e). You simply say: “So amendment will be futile”, based on your
complaints about the pleading somehow not being definite enough. Please articulate what you
believe should be pleaded with more particularity so we can address that, if necessary.

Regarding your last paragraph, my client’s infringement claims arise out of the Phillies’ post-
termination infringements of my clients’ Phanatic copyrights. That termination took effect in June,
2020. In the existing action, there are declaratory judgment claims regarding the same Phanatic
copyright and termination rights. The proposed amendment addresses the post-termination
infringement based on my clients copyright and termination rights. The reality is that the Phillies
are now using and exploiting H/E’s Phanatic copyright post-termination. That is, and should be part
of this case. There has been extensive discovery on these issues already. Indeed, many legal issues
regarding the validity of H/E’s copyright and termination that have already been explored in
discovery, apply to our proposed infringement claims, as does extensive prior discovery relating to
the use of P-2 and the post-termination use of derivative works.

At the same time, we too want the issues framed in our pre-motion letter for summary judgment to
be teed up now, notwithstanding the counterclaim amendment alleging infringement. A decision on
those issues may inform damages and liability issues relating to our infringement claim.

Finally, as I have repeatedly stated, a fair settlement is preferable, if it can be attained. But, it has
been weeks now since the parties wanted to begin earnest discussions. My clients sought
information that was important to their valuation. You eventually agreed to provide it, and sent a
draft NDA. I responded. I am still awaiting a response from you and for the information. When do
you think you can provide the information requested? In the meantime, we have no choice but to
continue on a litigation footing.

Paul




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Sent: Friday, September 11, 2020 12:28 PM
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-3Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   189
                                                                     4 of 6
                                                                          207


To: Montclare, Paul <pdm@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] Re: Phillies V. H/E

-EXTERNAL MESSAGE-
Paul,

I do not understand what legitimate reason there could be to amend the answer, other than to get
your firm’s name or perhaps your clients’ names in the press/social media, or perhaps because of
some misplaced effort to exert what you perceive to be “leverage” in settlement negotiations.

Moreover, portions of the answer are blatantly false and defamatory, and would be subject to a
motion to strike. Fed. R. Civ. P. 12(b)(f).

In the counterclaims, you’ve added one for infringement. That count would be subject to a motion
to dismiss for failure to state a claim (Rule 12(b)(6)) and, in the alternative, for a more definite
statement (Rule 12(e)). So amendment would be futile.

In addition, discovery ended 2 months ago, so to the extent you had intended this proposed
amendment as a vehicle for delaying resolution of the case, that would be an additional reason to
deny a motion for leave to amend. We filed this case over a year ago in the hopes of obtaining the
Court’s rulings on our positions as soon as possible so that we could be guided accordingly and we
would not want any further delay.

There may be other reasons as well.


Very truly yours,

David Wolfsohn




From: Montclare, Paul <pdm@msk.com>
Sent: Sunday, September 6, 2020 12:05 PM
To: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] Re: Phillies V. H/E

Please tell me the reasons why you are declining to consent to the amended pleading that I sent
you.
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-3Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   190
                                                                     5 of 6
                                                                          207


Sent with BlackBerry Work
(www.blackberry.com)



From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Date: Friday, Sep 04, 2020, 12:14 PM
To: Montclare, Paul <pdm@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>, Williams, Matthew <mxw@msk.com>,
Lichtman, Leo <lml@msk.com>, Nguyen, Elaine <eln@msk.com>
Subject: [EXTERNAL] Re: Phillies V. H/E

-EXTERNAL MESSAGE-
We do not.

David J. Wolfsohn
Partner
Duane Morris LLP
30 South 17th St.
Philadelphia, PA 19103-4196

215 979 1866
Cell: 215 300 5020
Djwolfsohn@duanemorris.com

Www.duanemorris.com

Sent from phone. Please excuse typos and autocorrect errors.


      On Sep 4, 2020, at 10:45 AM, Montclare, Paul <pdm@msk.com> wrote:


      David,

      Please respond to our inquiry below as to whether you consent to the proposed
      amended answer and counterclaim that I sent you.

      Paul

      <image001.gif>
      Access COVID-19 Resources Here
      Paul D. Montclare | Partner, through his LLP
      T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
      Mitchell Silberberg & Knupp LLP | www.msk.com
      437 Madison Ave., 25th Floor, New York, NY 10022
   Case
     Case
        1:19-cv-07239-VM-SN
           1:19-cv-07239-VM-SNDocument
                                Document
                                       115-8
                                         105-3Filed
                                                 Filed
                                                    10/20/20
                                                       09/29/20Page
                                                                 Page
                                                                    191
                                                                      6 of 6
                                                                           207



         THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND
         CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT
         COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN
         INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR
         COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR
         TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


         From: Montclare, Paul
         Sent: Thursday, August 27, 2020 1:37 PM
         To: 'Wolfsohn, David J.' <DJWolfsohn@duanemorris.com>; Marandola, Tyler R.
         <TMarandola@duanemorris.com>
         Cc: Williams, Matthew <mxw@msk.com>; Lichtman, Leo <lml@msk.com>; Nguyen,
         Elaine <eln@msk.com>
         Subject: Phillies V. H/E

         David,

                 Attached are a proposed amended answer and counterclaim and a redline
         comparison to the original. Please indicate whether you will consent to this proposed
         amended pleading.

         Paul

         <image001.gif>
         Access COVID-19 Resources Here
         Paul D. Montclare | Partner, through his LLP
         T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
         Mitchell Silberberg & Knupp LLP | www.msk.com
         437 Madison Ave., 25th Floor, New York, NY 10022


         THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND
         CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT
         COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN
         INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR
         COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR
         TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.




For more information about Duane Morris, please visit http://www.DuaneMorris.com


Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review of the party to
whom it is addressed. If you have received this transmission in error, please immediately return it to the sender. Unintended transmission
shall not constitute waiver of the attorney-client or any other privilege.
Case
  Case
     1:19-cv-07239-VM-SN
        1:19-cv-07239-VM-SNDocument
                             Document
                                    115-8
                                      105-4Filed
                                              Filed
                                                 10/20/20
                                                    09/29/20Page
                                                              Page
                                                                 192
                                                                   1 of 9
                                                                        207




                EXHIBIT '
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-4Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   193
                                                                     2 of 9
                                                                          207


From:              Wolfsohn, David J.
To:                Montclare, Paul; Williams, Matthew; Lichtman, Leo; Nguyen, Elaine
Cc:                Marandola, Tyler R.; Inwek, Cheryl; Hill, Kimberly A.
Subject:           [EXTERNAL] RE: The Phillies v. H/E etc.: Discovery Schedule/Issues
Date:              Friday, June 26, 2020 11:30:42 AM
Attachments:       Proposed Letter to Judge Netburn re proposed discovery deadlines(12270474.1).DOCX


-EXTERNAL MESSAGE-
Paul,

Looks good, except I changed the paragraph about our not having experts to make it clear that if you
file a motion for injunctive relief or amend the pleadings to assert claims of infringement, etc., that
would be a whole new ballgame, so to speak.

David


From: Montclare, Paul <pdm@msk.com>
Sent: Friday, June 26, 2020 11:02 AM
To: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

Here is it is with the changes highlighted.




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Sent: Friday, June 26, 2020 10:42 AM
To: Montclare, Paul <pdm@msk.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: [EXTERNAL] RE: The Phillies v. H/E etc.: Discovery Schedule/Issues
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-4Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   194
                                                                     3 of 9
                                                                          207



-EXTERNAL MESSAGE-
Got it.

Could you please revise per our exchange and let me review one more time before submitting?


From: Montclare, Paul <pdm@msk.com>
Sent: Friday, June 26, 2020 10:36 AM
To: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

David,
I was referring to your request in the proposed order for additional time to complete expert
depositions if you decide to seek judicial intervention to get more documents prior to the
depositions.
Paul




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Sent: Friday, June 26, 2020 10:31 AM
To: Montclare, Paul <pdm@msk.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: [EXTERNAL] RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

-EXTERNAL MESSAGE-
I see your point about the contention interrogatories, but what additional expert disclosure are you
referring to?
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-4Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   195
                                                                     4 of 9
                                                                          207




From: Montclare, Paul <pdm@msk.com>
Sent: Friday, June 26, 2020 10:17 AM
To: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

Because July 10 th may not be the last day of expert disclosure and we still need to exchange
contention interrogatories, I think we should close all discovery a week prior to the MSJ letter or
July 20th, Ok?




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Sent: Friday, June 26, 2020 9:47 AM
To: Montclare, Paul <pdm@msk.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: [EXTERNAL] RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

-EXTERNAL MESSAGE-
Paul,

Let’s move service of contention interrogatories to July 3, with responses due on July 17th. I don’t
think 2 weeks response time should be a problem for either of us.

Let’s move the deadline for the SJ pre-motions to July 27, just to give us a bit more time to consider
the interrogatory responses, in case they are material to our respective SJ issues.

If the last day for deposing experts and finishing the H/E Rule 30(b)(6) deposition is July 10th, that
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-4Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   196
                                                                     5 of 9
                                                                          207


would make the last day of discovery that day, so let’s pop in July 10th for that date.

For finishing the H/E deposition, let’s do afternoon of July 2.

David



From: Montclare, Paul <pdm@msk.com>
Sent: Thursday, June 25, 2020 12:43 PM
To: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>; Marandola, Tyler R.
<TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

David,
Please see my proposed letter to the Court regarding scheduling. I have yellow highlighted changes I
made to the schedule you proposed in your last email to address the continuation of Bonnie’s 30(b)
(6) deposition, and to add an outside date for all discovery, which I believe the Court will want to
include in the scheduling order. Otherwise, it comports with what you proposed. Please advise if you
consent . If I do not hear back from you by 4 pm today, or we cannot agree, I will delete the last part
of the letter which indicates your consent, say you did not consent, and will attach our meet and
confer email exchanges.
Paul




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Montclare, Paul
Sent: Wednesday, June 24, 2020 6:00 PM
To: 'Wolfsohn, David J.' <DJWolfsohn@duanemorris.com>; 'Marandola, Tyler R.'
<TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-4Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   197
                                                                     6 of 9
                                                                          207


David,

Do you want me to draft a letter to Magistrate Judge Netburn addressing the schedule we generally
agreed to below?

Also, when do you want to resume Bonnie deposition? Please advise as soon as possible.
Paul




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Montclare, Paul
Sent: Wednesday, June 17, 2020 4:58 PM
To: 'Wolfsohn, David J.' <DJWolfsohn@duanemorris.com>; Marandola, Tyler R.
<TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

David,

We are generally in agreement about the schedule. See my redline comments below.

Regarding the Zung subpoena, we believe that the documents referred to in the Zung expert
disclosure and the response to the subpoena more than satisfy Rule 26 expert disclosure
requirements. The remaining documents to be produced pursuant to the subpoena are being be
processed for production and should be ready for production by the end of the week or Monday.
After you receive the documents I am happy to meet and confer regarding the adequacy of Mr.
Zung’s expert document production.

Also, we should meet and confer regarding the requested depositions of Sapp and Carfagno. As I
mentioned in my prior email, Mr. Brandreth at his 30(b)(6) deposition was admittedly not prepared
to discuss the creative contributions of either Sapp or Carfagno to the design of P-2, which was a
specific 30(b)(6) topic relating to important issues that were the subject of prior arguments
addressed to the court. Let’s meet and discuss both the Zung subpoena response and issues
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-4Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   198
                                                                     7 of 9
                                                                          207


relating to Sapp and Carfagno contributions early next week.

Meanwhile see my redline comments below so we can draft a joint scheduling letter to Judge
Netburn ASAP.

Paul




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Sent: Wednesday, June 17, 2020 3:22 PM
To: Montclare, Paul <pdm@msk.com>; Marandola, Tyler R. <TMarandola@duanemorris.com>;
Williams, Matthew <mxw@msk.com>; Lichtman, Leo <lml@msk.com>; Nguyen, Elaine
<eln@msk.com>
Subject: [EXTERNAL] RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

-EXTERNAL MESSAGE-
Paul,

As I explained to you, I’ve been waiting to see what Mr. Zung would be producing in response to the
subpoena before agreeing to expert deposition deadlines. My thinking is that, if we have to conduct
motion practice over that subpoena, that would delay the taking of the two expert depositions until
after Judge Netburn can resolve the parties’ dispute.

We received your objections yesterday and believe they are quite improper, but you also say you will
be producing documents, so I will await their production as well as meet-and-confer discussion
before filing a motion regarding Mr. Zung’s subpoena. (I’m assuming the documents will be
produced this week?).

Your proposal to take more lay depositions is improper given that fact discovery ended on April 27th,
with the exception of our agreement that you could conduct the MLB deposition after that deadline
  Case
    Case
       1:19-cv-07239-VM-SN
          1:19-cv-07239-VM-SNDocument
                               Document
                                      115-8
                                        105-4Filed
                                                Filed
                                                   10/20/20
                                                      09/29/20Page
                                                                Page
                                                                   199
                                                                     8 of 9
                                                                          207


and the remaining Phillies Rule 30(b)(6) topics, and the Court ruling that we could take the H/E Rule
30(b)(6) deposition, which you had opposed.

With regard to damages, I sent you a formal letter on the subject, which updates our initial
disclosures.

Your other comments about the stipulations etc. are vague and I don’t know what, specifically, you
are referring to. I would be happy to respond to any specific items you think you’re still missing.

Here’s my counterproposal on the schedule:

    A.    Expert Disclosure

                              1.  Expert depositions of Defendants’ two designated Experts will be
                                 concluded no later than July 10, 2020, on dates to be agreed.
                                 Provided, however, that if The Phillies requests the Court’s
                                 assistance with regard to the documents to be produced in response
                                 to the subpoena on Mr. Zung, The Phillies may take the two expert
                                 depositions after the Court’s decision on that issue, and, if the Court
                                 orders the production of additional documents, The Phillies may
                                 have a reasonable time after the receipt of those documents to take
                                 the depositions.
                              2. The Plaintiff will not designate experts in this case.

    .    The last day for Expert Discovery will be July 10th, 2020, subject to the caveat in
          paragraph 1 above.

    C. Contention interrogatories, if any, to be exchanged on June 26, 2020 with Responses due
       July 17, 2020

    D. Deadline to submit MSJ Letters will be July 24, 2020

    In addition, nothing in this proposed schedule should be construed to waive or affect any rights
or defenses that the Defendants’ may have as a result of the passing of the effective date of the
Termination Notice. Nor will it preclude Defendants from seeking an order from the Court regarding
the depositions of Sapp and Carfagno, if the parties cannot reach an agreement as to these
potential depositions.

Best,

David
   Case
     Case
        1:19-cv-07239-VM-SN
           1:19-cv-07239-VM-SNDocument
                                Document
                                       115-8
                                         105-4Filed
                                                 Filed
                                                    10/20/20
                                                       09/29/20Page
                                                                 Page
                                                                    200
                                                                      9 of 9
                                                                           207


For more information about Duane Morris, please visit http://www.DuaneMorris.com


Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review of the party to
whom it is addressed. If you have received this transmission in error, please immediately return it to the sender. Unintended transmission
shall not constitute waiver of the attorney-client or any other privilege.
      Case
         Case
           1:19-cv-07239-VM-SN
              1:19-cv-07239-VM-SN
                                Document
                                   Document
                                         115-8
                                            106 Filed
                                                 Filed10/20/20
                                                       10/01/20 Page
                                                                 Page201
                                                                      1 ofof4207

       NEW YORK                                                                                                   SHANGHAI
        LONDON                                                                                                     ATLANTA
      SINGAPORE                                                                                                   BALTIMORE
     PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                   WILMINGTON
       CHICAGO                                                                                                       MIAMI
    WASHINGTON, DC                                                                                               BOCA RATON
    SAN FRANCISCO                                                                                                PITTSBURGH
                                                    DAVID J. WOLFSOHN
    SILICON VALLEY                                                                                                 NEWARK
                                                DIRECT DIAL: +1 215 979 1866
       SAN DIEGO                                                                                                  LAS VEGAS
                                               PERSONAL FAX: +1 215 689 2739
      LOS ANGELES                            E-MAIL: DJWolfsohn@duanemorris.com                                  CHERRY HILL
        TAIWAN                                                                                                   LAKE TAHOE
        BOSTON                                          www.duanemorris.com                                       MYANMAR
       HOUSTON                                                                                                       OMAN
        AUSTIN                                                                                             A GCC REPRESENTATIVE OFFICE
                                                                                                                OF DUANE MORRIS
         HANOI
    HO CHI MINH CITY
                                                                                                            ALLIANCES IN MEXICO
                                                                                                                AND SRI LANKA



October 1, 2020
VIA ECF
The Honorable Victor Marrero
United States District Court
 for the Southern District of New York
500 Pearl Street, Room 660
New York, NY 10007

            Re:        The Phillies v. Harrison/Erickson, Inc., et al., No. 19-cv-7239-VM-SN

Dear Judge Marrero:

On behalf of The Phillies, this letter responds to H/E’s September 29 letter describing its intent
to file a motion for leave to file its proposed amended answer and counterclaim (the “PAC”).

H/E’s PAC—dripping with nasty rhetoric and invective, written more as a press piece than a
pleading—comes as the parties await the Court’s decision on their requests to file motions for
summary judgment. It accuses The Phillies of jumping the gun on filing a declaratory judgment
action, while also claiming that The Phillies is somehow “willfully” infringing H/E’s purported
copyrights. H/E omits the inconvenient fact that The Phillies instituted this action about a year
before the purported June 15, 2020 termination date in a good faith attempt to obtain the Court’s
rulings regarding The Phillies’ rights to the Phanatic, including the fact that H/E does not have
the right to terminate the 1984 Agreement because The Phillies are the author of the Phanatic’s
character, because of H/E’s fraud on the copyright office, and because H/E has already used up
any arguable termination rights it claims to have had by repeatedly demanding and receiving
more money for the costume it constructed in a few hours back in 1978. The PAC also fails to
acknowledge that defendants have admitted in this litigation that The Phillies (1) created the
Phanatic’s “fun and sensitive” character, (2) own all the Phanatic trademarks (including to the
distinctive design of the Phanatic), (3) paid H/E numerous times over for ownership of H/E’s
drawings,1 and (4) are entitled to continue to utilize hundreds of “derivative works” that The
Phillies designed or paid for during the last 36 years.

1
 H/E’s repeated use of the words “steal” and “theft” is as improper as it is utterly false. The
Phillies has paid H/E multiple times over for any artwork prepared by Ms. Erickson. In fact, it is
undisputed that The Phillies has paid H/E over $1 million for art and costumes.
D UANE M ORRIS LLP
30 SOUTH 17TH STREET      PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000    FAX: +1 215 979 1020
    Case
       Case
         1:19-cv-07239-VM-SN
            1:19-cv-07239-VM-SN
                              Document
                                 Document
                                       115-8
                                          106 Filed
                                               Filed10/20/20
                                                     10/01/20 Page
                                                               Page202
                                                                    2 ofof4207



The Honorable Victor Marrero
October 1, 2020
Page 2


The Phillies will oppose H/E’s motion for leave to file the PAC because the proposed claims
cannot withstand a Rule 12(b)(6) motion. A motion for leave to amend is properly denied when
amendment would be futile. Lefkowitz v. Bank of New York, 676 F. Supp. 2d 229, 277 (S.D.N.Y.
2009) (Marrero, J.). “[T]he analysis appropriate to an assertion of futility is typically whether
the proposed new pleading could survive a 12(b)(6) motion.” Id.2

First, amendment is futile as to H/E’s infringement claim based on the original 1979 Phanatic
registration. The Court need look no further than the pleadings to determine that The Phillies’
utilization of its “P2” costume is non-infringing pursuant to the derivative works exception in 17
U.S.C. § 203(b)(1). As explained in The Phillies’ July 27, 2020 letter (Dkt. No. 99), the Court is
entitled to make that determination as a matter of law by making a “visual comparison” between
P2, as depicted in Exh. A to the PAC, and the image in H/E’s 1979 deposit, attached to the
Complaint as Exh. D (Dkt. No. 1-4). See, e.g., Eden Toys, Inc. v. Florelee Undergarment Co.,
Inc., 697 F.2d 27, 35 (2d Cir. 1982). As the case law cited in The Phillies’ July 27 letter makes
clear, P2 clearly meets the requisite level of originality for a derivative work. And P2 was
introduced by The Phillies on February 23, 2020—well before June 15. Accordingly, because
§ 203(b)(1) permits The Phillies to continue to utilize any derivative work prepared before
termination of the 1984 Agreement, The Phillies have the absolute right to continue to utilize P2.

Second, H/E’s claim that The Phillies has infringed by creating “derivatives of derivatives” is
implausible. If, as H/E alleges, P2 is not a derivative work, then there can be no “derivatives of
derivatives.” But if the various P2 routines and costumes are “derivative works,” then P2 must
be one as well. The differences between the depictions of P2 in the PAC show much fewer
significant differences than those between P2 and the Phanatic depicted in H/E’s 1979
registration. If P2 clowning around is “derivative,” then P2 itself must be a derivative work of
the Phanatic depicted in the 1979 registration. In fact, H/E’s examples of post-June 15 Phanatic
activity are simply the “continued utilization” of P2 as a mascot—donning silly outfits and
engaging in slapstick—which are uses that are squarely within the scope of § 203(b)(1): “A
derivative work prepared under authority of the grant before its termination may continue to be
utilized under the terms of the grant after its termination.” 17 U.S.C. § 203(b)(1). Under the
plain language of § 203(b)(1), The Phillies is entitled to “continue to . . . utilize[]” P2 and the
related artwork as they were utilized before the purported termination on June 15.

Third, H/E’s claim based on numerous unregistered works listed in Exhibit B cannot survive a
motion to dismiss. To state a claim for copyright infringement, the claimant must establish that
each copyright upon which the claim is based was registered before suit was instituted. Malibu


2
  H/E represents that amendment would cause no delay in the Court’s ability to decide the
parties’ motions for partial summary judgment. If the amendment would, The Phillies would
also argue that amendment would cause undue delay and prejudice. H/E’s allegations in its PAC
that they created “hundreds” and “countless” illustrations (¶¶ 10, 11) certainly gives one pause.
   Case
      Case
        1:19-cv-07239-VM-SN
           1:19-cv-07239-VM-SN
                             Document
                                Document
                                      115-8
                                         106 Filed
                                              Filed10/20/20
                                                    10/01/20 Page
                                                              Page203
                                                                   3 ofof4207



The Honorable Victor Marrero
October 1, 2020
Page 3

Media, LLC v. Baker, No. 18 CV 3263 JGK BCM, 2020 WL 3978302, at *4 (S.D.N.Y. June 18,
2020), report and recommendation adopted, No. 18 CV 3263 (JGK), 2020 WL 3972736
(S.D.N.Y. July 13, 2020). “‘[R]egistration occurs, and a copyright claimant may commence an
infringement suit, when the Copyright Office registers a copyright,’ not when the claimant first
submits its registration application and related materials.” Id. (quoting Fourth Estate Pub.
Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 886 (2019)).

H/E admits that these drawings are unregistered, but incorrectly assumes that H/E will be
allowed to “amend their Counterclaims as necessary to reflect those registrations when they are
issued.” PAC ¶ 60. But a claimant is not allowed to amend a claim for infringement based on
works that were not registered at the time the initial claim was filed. Malibu Media, 2020 WL
3978302, at *4. “[A] contrary result would make a meaningless formality of [the Supreme
Court’s] requirement that an application be approved prior to filing suit [since] a plaintiff could
file suit at any time, notwithstanding Section 411(a)’s precondition, and simply update the
complaint when registration finally occurred.” Id. (quotation marks and citation omitted); see
also Xclusive-Lee, Inc. v. Hadid, No. 19 CV 520 PKC CLP, 2019 WL 3281013, at *3 (E.D.N.Y.
July 18, 2019). Because the works listed in Exhibit B are not registered, H/E’s claims as to those
works cannot withstand a motion to dismiss.

Fourth, for the same reason that H/E’s claim fails as to the unregistered works in Exhibit B, H/E
also fails to state a claim for infringement of the copyrighted character. Because H/E has
admitted that The Phillies created the Phanatic’s character, they have never even attempted to
register the character, so H/E cannot assert any such claim.

Fifth, H/E’s amendment to include statutory damages based on the unregistered works would
also be futile. Statutory damages and attorneys’ fees are not available to a claimant where “any
infringement of copyright commenced . . . before the effective date of its registration,” unless
registration is made within three months of the first publication. 17 U.S.C. § 412. H/E alleges
that The Phillies commenced infringement of H/E’s copyrights as of June 16, 2020. However,
all of the works listed in Exhibit B were first published in the 1980s. Statutory damages are
therefore unavailable with respect to these works.

Finally, H/E provides no reason to amend its answer (it raises no new defenses), and the newly
proposed language consists of argument and bloviating rhetoric inappropriate for a pleading.
Even the “facts” section of the proposed amended counterclaim reads like a preview of H/E’s
summary judgment brief. “[I]t is inappropriate to include a legal argument and briefing within
a complaint,” and an amended pleading should not be used as a vehicle for presenting blustery
argument. See Anthes v. New York University, No. 17 Civ. 2511 (ALC), 2018 WL 1737540, at
*19 (S.D.N.Y. Mar. 12, 2018); Gleis v. Buehler, No. 11 Civ. 663 (VLB), 2012 WL 1194987, at
*5 (D. Conn. Apr. 10, 2012).
   Case
      Case
        1:19-cv-07239-VM-SN
           1:19-cv-07239-VM-SN
                             Document
                                Document
                                      115-8
                                         106 Filed
                                              Filed10/20/20
                                                    10/01/20 Page
                                                              Page204
                                                                   4 ofof4207



The Honorable Victor Marrero
October 1, 2020
Page 4


                                           Respectfully,

                                           /s/ David J. Wolfsohn
                                           David J. Wolfsohn

DJW/kah
cc:  Paul D. Montclare, Esq.
     Elaine Nguyen, Esq.
     Leo M. Lichtman, Esq.
     Tyler Marandola, Esq.
     Kendra Oxholm, Esq.
     Case
        Case
          1:19-cv-07239-VM-SN
             1:19-cv-07239-VM-SN
                               Document
                                  Document
                                        115-8
                                           107 Filed
                                                Filed10/20/20
                                                      10/05/20 Page
                                                                Page205
                                                                     1 ofof3207



MITCHELL SILBERBERG & KNUPP LLP                                                                       Paul D. Montclare
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7704 Phone
                                                                                                     (917) 546-7674 Fax
                                                                                                         pdm@msk.com


October 5, 2020

VIA ECF

Honorable Victor Marrero
U.S. District Judge
500 Pearl Street, Suite 1610
New York, NY 10007

Re:       Phillies v. Harrison/Erickson, Inc. et al., No. 19-cv-7239-VM-SN

Dear Judge Marrero:

We write on behalf of Counterclaim Plaintiffs Bonnie Erickson and Wayde Harrison, et al.
(“H/E”) in reply to The Phillies’ October 1, 2020 letter (ECF No. 106). The Phillies’ letter is
replete with churlish, distracting false statements and insults, but those rhetorical tactics cannot
change the fact that The Phillies have infringed upon H/E’s rights in the Phanatic, which reverted
to H/E on June 15, 2020 (the “Effective Termination Date”) pursuant to H/E’s valid termination
notice. The Phillies’ arguments concerning the purported futility of H/E’s infringement claims
are meritless.1

First, H/E easily meet the pleading standards under Fed. R. Civ. P. 8. H/E alleges facts
demonstrating that The Phillies are using an unauthorized reproduction of their registered
copyrighted work, the Phanatic, see Proposed Amended Counterclaims, ECF No. 105-1 (“PAC”)
¶¶ 18-21, 61; The Phillies have been creating and exploiting new derivative works based upon
the Phanatic, after the Effective Termination Date, and threaten to create and exploit countless
more, see PAC ¶¶ 23-27, 61, Ex. A to PAC; and The Phillies continue to sell and knowingly
authorize, enable, encourage, and/or induce others to sell unauthorized merchandise featuring
pieces of Phanatic artwork that The Phillies do not own, see PAC ¶¶ 30, 61, Ex. B to PAC. This
more than meets the pleading requirements for an infringement action. See BWP Media USA
Inc. v. Hollywood Fan Sites, LLC, 69 F. Supp. 3d 342, 353 (S.D.N.Y. 2014) (“Courts in this
district have held that “[t]o withstand a motion to dismiss, a complaint based on copyright
infringement must allege: (1) which original works are the subject of the copyright claim; (2)
that the plaintiff owns the copyrights in those works; (3) that the copyrights have been registered
in accordance with the statute; and (4) ‘by what acts during what time’ the defendant infringed
the copyright.”).2


1
  The Phillies do not meaningfully argue that the Proposed Amended Counterclaim would cause undue delay or
prejudice, as it is undisputed that The Phillies were aware from the outset of the case that H/E would bring an
infringement claim against The Phillies once H/E’s rights were violated after the Effective Termination Date.
2
 The issue of whether P2 is a derivative work permitted under the derivative work exception to 17 U.S.C. § 203 has
already been discussed in the parties’ pre-motion summary judgment letters, and the record is replete with evidence
                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
    Case
       Case
         1:19-cv-07239-VM-SN
            1:19-cv-07239-VM-SN
                              Document
                                 Document
                                       115-8
                                          107 Filed
                                               Filed10/20/20
                                                     10/05/20 Page
                                                               Page206
                                                                    2 ofof3207




Honorable Victor Marrero
October 5, 2020
Page 2


Second, The Phillies willfully mischaracterize H/E’s allegation concerning “derivatives of
derivatives,” again, attempting to twist the meaning of the derivative work exception under 17
U.S.C. § 203. The Phillies’ counsel has already represented to the Court that the threshold
question regarding the derivative work exception is whether the derivative work was “prepared
before June 15, 2020.” See Wolfsohn Letter to Judge Marrero, ECF No. 99, at 2 (emphasis
added). But The Phillies do not dispute that they created numerous staged photographs and
videos based on the Phanatic after June 15, 2020. See PAC, ¶¶ 23-27, 61, Ex. A to PAC. Each
new staged photograph and video that The Phillies have created and used after termination is an
unauthorized derivative work based on the Phanatic. See PAC ¶ 24; Cooley v. Penguin Grp.
(USA) Inc., 31 F. Supp. 3d 599, 607-609 (S.D.N.Y. 2014). The Phillies do not—and cannot—set
forth any legal basis allowing them to utilize these post-termination derivative works.

Third, The Phillies suggest that H/E’s claim based on Exhibit B works cannot survive because
those works are unregistered. The Phillies are wrong. The works on Exhibit B embody, and
repeat content verbatim from, H/E’s registered Phanatic mascot design. See, e.g. PAC ¶¶ 10, 15,
60. As such, H/E may rely on the copyright for the original Phanatic registration to maintain a
suit on the Exhibit B works. See, e.g, SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642
F. Supp. 2d 206, 214 (S.D.N.Y. 2009) (holding that the owner of the registered work underlying
a derivative work can maintain a suit for copying the unregistered derivative work (citing 2
Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 7.16[B][2][b] (2008))); see also
Klauber Bros. v. Russell-Newman, Inc., No. 11 Civ. 4985 (PGG), 2013 WL 1245456, at *4-5
(S.D.N.Y. Mar. 26, 2013) (same). The Phillies’ cases are thus inapposite, because the Exhibit B
works are based on, and share content with, the underlying Phanatic mascot design, which is
registered, see, e.g. PAC ¶¶ 10, 15, 60, and accordingly, H/E has satisfied the statutory
prerequisite of § 411(a).

Fourth, H/E has a counterclaim seeking a declaration that they own the Phanatic character. The
Phillies’ assertion that H/E admitted that The Phillies created the character is untrue, and their
suggestion that H/E should have “attempted to register the character,” is contrary to the law, as
any “character” is not a separate copyright; rather it is embodied in the original Phanatic mascot
design registered with the Copyright Office that H/E created, and the countless other works of
authorship that H/E created. See Conan Properties Int'l LLC v. Sanchez, No. 1:17-CV-00162-
FB-RLM, 2018 WL 3869894, at *3 (E.D.N.Y. Aug. 15, 2018) (adopting Report &
Recommendation and explaining that “copyright protection for characters is a result of their
embodiment in original works of authorship,” and it is erroneous to treat characters “as separate
and distinct copyright subject matter”).

Fifth, The Phillies’ contention that H/E will not be able to seek statutory damages on the works
with pending registrations, see PAC, Ex. B, is incorrect. H/E filed copyright registrations for
such works on June 15, 2020, the date the rights in the Phanatic reverted to H/E, and also the

showing that P2 is not a true derivative work. The Phillies’ attempt to sidestep the summary judgment
determination on P2 by raising it in a futility opposition argument to this motion to amend is circular. The parties
have already asked to file summary judgment motions addressing this same point regarding the existing declaratory
judgment claims. Those claims have now matured into infringement actions post-termination.
    Case
       Case
         1:19-cv-07239-VM-SN
            1:19-cv-07239-VM-SN
                              Document
                                 Document
                                       115-8
                                          107 Filed
                                               Filed10/20/20
                                                     10/05/20 Page
                                                               Page207
                                                                    3 ofof3207




Honorable Victor Marrero
October 5, 2020
Page 3


date infringement commenced. Section 412 precludes statutory damages and fees only if
infringement commences before the effective registration date. See 17 U.S.C. § 412(2). Thus,
H/E meet the requirements for statutory damages and attorney’s fees under the plain language of
17 U.S.C. § 412. In any event, this is no basis for rejecting the proposed amendment as futile.
Even if H/E were not entitled to statutory damages and attorney’s fees for the Exhibit B works,
H/E will still be able to seek statutory damages and attorney’s fees on the original Phanatic
copyright, as well as actual damages on all other works.

We appreciate the Court’s consideration of H/E’s proposed amendment and are ready, of course,
to brief this matter further and more fully at the Court’s request.

Respectfully,


/s/ Paul D. Montclare


Paul D. Montclare
Partner
MITCHELL SILBERBERG & KNUPP LLP

PDM/mcp
